Exhibit 10.2
MEZZANINE LOAN AGREEMENT
Dated as of April 1, 2010
By and between
COLE MEZZCO CCPT I, LLC,
as Borrower,
and
IVC COLE MEZZ, LLC,
as Lender



 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page    
ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION
    2  
 
       
Section 1.1 Definitions
    2  
Section 1.2 Principles of Construction
    26  
 
       
ARTICLE 2 GENERAL TERMS
    27  
 
       
Section 2.1 Loan Commitment; Disbursement to Borrower
    27  
 
       
2.1.1 Agreement to Lend and Borrow
    27  
2.1.2 Single Disbursement to Borrower
    27  
2.1.3 The Note, Pledge Agreement and Loan Documents
    27  
2.1.4 Use of Proceeds
    27  
 
       
Section 2.2 Interest Rate
    27  
 
       
2.2.1 Interest Rate
    27  
2.2.2 Interest Calculation
    27  
2.2.3 Default Rate
    27  
2.2.4 Usury Savings
    28  
 
       
Section 2.3 Monthly Debt Service Payment
    28  
 
       
2.3.1 Monthly Debt Service Payment
    28  
2.3.2 Payments Generally
    28  
2.3.3 Payment on Maturity Date
    28  
2.3.4 Late Payment Charge
    29  
2.3.5 Method and Place of Payment
    29  
 
       
Section 2.4 Prepayments
    29  
 
       
2.4.1 Voluntary Prepayments
    29  
2.4.2 Liquidation Events.
    29  
2.4.3 Prepayments Made While any Event of Default Exists
    30  
 
       
Section 2.5 Intentionally Omitted
    30  
Section 2.6 Release of Collateral
    30  
 
       
2.6.1 Partial Releases
    30  
2.6.2 Release of Property
    33  
2.6.3 Release Upon Payment in Full
    33  
 
       
Section 2.7 Application of Payments of Principal
    33  
Section 2.8 Cash Management
    35  
 
       
2.8.1 Lockbox Account
    35  
2.8.2 Cash Management Account
    35  
2.8.3 Mezzanine Loan Cash Management
    35  
 
       
ARTICLE 3 CONDITIONS PRECEDENT
    35  
 
       
Section 3.1 Conditions Precedent to Closing
    35  
 
       
3.1.1 Representations and Warranties; Compliance with Conditions
    35  
3.1.2 Loan Agreement and Note
    36  

 

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
3.1.3 Delivery of Loan Documents; Title Insurance; Reports; Leases
    36  
3.1.4 Related Documents
    37  
3.1.5 Delivery of Organizational Documents
    37  
3.1.6 Opinions of Borrower’s Counsel
    38  
3.1.7 Budgets
    38  
3.1.8 Basic Carrying Costs
    38  
3.1.9 Completion of Proceedings
    38  
3.1.10 Payments
    38  
3.1.11 Tenant Estoppels
    38  
3.1.12 Transaction Costs
    38  
3.1.13 Material Adverse Change
    38  
3.1.14 Leases and Rent Roll
    39  
3.1.15 Intentionally Omitted
    39  
3.1.16 Tax Lot
    39  
3.1.17 Condition of Improvements
    39  
3.1.18 Management Agreement
    39  
3.1.19 Appraisal
    39  
3.1.20 Financial Statements
    39  
3.1.21 Further Documents
    39  
3.1.22 Compliance With Law
    39  
3.1.23 Intentionally Omitted
    40  
3.1.24 No Condemnation
    40  
3.1.25 Mortgage Loan
    40  
 
       
ARTICLE 4 REPRESENTATIONS AND WARRANTIES
    40  
 
       
Section 4.1 Representations of Borrower
    40  
 
       
4.1.1 Organization
    40  
4.1.2 Proceedings
    40  
4.1.3 No Conflicts
    41  
4.1.4 Litigation
    41  
4.1.5 Agreements
    41  
4.1.6 Title
    41  
4.1.7 Solvency
    42  
4.1.8 Full and Accurate Disclosure
    42  
4.1.9 No Plan Assets
    43  
4.1.10 Compliance
    43  
4.1.11 Financial Information
    44  
4.1.12 Condemnation
    44  
4.1.13 Federal Reserve Regulations
    44  
4.1.14 Utilities and Public Access
    44  
4.1.15 Not a Foreign Person
    44  
4.1.16 Separate Lots
    44  
4.1.17 Assessments
    44  
4.1.18 Enforceability
    45  

 

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
4.1.19 No Prior Assignment
    45  
4.1.20 Insurance
    45  
4.1.21 Use of Property
    45  
4.1.22 Certificate of Occupancy; Licenses
    45  
4.1.23 Flood Zone
    45  
4.1.24 Physical Condition
    46  
4.1.25 Boundaries
    46  
4.1.26 Leases
    46  
4.1.27 Survey
    47  
4.1.28 Principal Place of Business; State of Organization
    47  
4.1.29 Filing and Recording Taxes
    47  
4.1.30 Special Purpose Entity/Separateness
    47  
4.1.31 Management Agreement
    48  
4.1.32 Illegal Activity
    48  
4.1.33 No Change in Facts or Circumstances; Disclosure
    48  
4.1.34 Investment Company Act
    49  
4.1.35 Embargoed Person; OFAC
    49  
4.1.36 Cash Management Account
    49  
4.1.37 Filing of Returns
    50  
4.1.38 REA
    50  
4.1.39 Intentionally omitted
    50  
4.1.40 No Ground Leases
    50  
4.1.41 Mortgage Loan Representations and Warranties
    50  
4.1.42 List of Mortgage Loan Documents
    51  
 
       
Section 4.2 Survival of Representations
    51  
 
       
ARTICLE 5 BORROWER COVENANTS
    51  
 
       
Section 5.1 Affirmative Covenants
    51    
5.1.1 Existence; Compliance with Legal Requirements
    51  
5.1.2 Taxes and Other Charges
    52  
5.1.3 Litigation
    54  
5.1.4 Access to Property
    54  
5.1.5 Notice of Default
    54  
5.1.6 Cooperate in Legal Proceedings
    54  
5.1.7 Perform Loan Documents
    54  
5.1.8 Award and Insurance Benefits
    54  
5.1.9 Further Assurances
    55  
5.1.10 Mortgage Taxes
    55  
5.1.11 Financial Reporting
    55  
5.1.12 Business and Operations
    58  
5.1.13 Title to the Property and Collateral
    58  
5.1.14 Costs of Enforcement
    58  
5.1.15 Estoppel Statement
    59  

 

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
5.1.16 Loan Proceeds
    59  
5.1.17 Performance by Borrower
    59  
5.1.18 Confirmation of Representations
    60  
5.1.19 Intentionally Omitted
    60  
5.1.20 Leasing Matters
    60  
5.1.21 Alterations
    61  
5.1.22 Operation of Properties
    62  
5.1.23 Changes in the Legal Requirements Regarding Taxation
    63  
5.1.24 No Credits on Account of the Obligations
    63  
5.1.25 Personal Property
    63  
5.1.26 Appraisals
    63  
5.1.27 Mortgage Loan Reserve Funds
    64  
5.1.28 Notices
    64  
5.1.29 Special Distributions
    64  
5.1.30 Mortgage Loan Defaults
    64  
5.1.31 Mortgage Borrower Covenants
    65  
 
       
Section 5.2 Negative Covenants
    66  
 
       
5.2.1 Operation of Properties
    66  
5.2.2 Liens
    66  
5.2.3 Dissolution
    66  
5.2.4 Change in Business
    67  
5.2.5 Debt Cancellation
    67  
5.2.6 Zoning
    67  
5.2.7 No Joint Assessment
    67  
5.2.8 Principal Place of Business and Organization
    67  
5.2.9 ERISA
    68  
5.2.10 Transfers
    68  
5.2.11 REA
    71  
5.2.12 Limitations on Distributions
    71  
5.2.13 Other Limitations
    72  
5.2.14 Amendments of Mortgage Borrower Company Agreements
    72  
5.2.15 Distributions.
    72  
5.2.16 Refinancing of Mortgage Loan
    73  
5.2.17 Limitation on Securities Issuance
    73  
5.2.18 Acquisition of Loan
    73  
5.2.19 Material Agreements
    74  
 
       
ARTICLE 6 INSURANCE; CASUALTY; CONDEMNATION; REQUIRED REPAIRS
    74  
 
       
Section 6.1 Insurance
    74  
Section 6.2 Casualty and Condemnation
    75  
 
       
6.2.1 Casualty
    75  
6.2.2 Condemnation
    75  

 

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
Section 6.3 Restoration
    76  
Section 6.4 Rights of Lender
    76  
 
       
ARTICLE 7 RESERVE FUNDS
    77  
 
       
Section 7.1 Mortgage Reserves
    77  
 
       
ARTICLE 8 DEFAULTS
    77    
Section 8.1 Event of Default
    77  
Section 8.2 Remedies
    80    
ARTICLE 9 SPECIAL PROVISIONS
    83    
Section 9.1 Sale of Notes and Securitization
    83  
Section 9.2 Intentionally Omitted
    84  
Section 9.3 Intentionally Omitted
    84  
Section 9.4 Exculpation
    84  
Section 9.5 Matters Concerning Manager
    87  
Section 9.6 Servicer
    87  
Section 9.7 Intentionally Omitted
    88  
Section 9.8 Restructuring of Loan
    88  
 
       
ARTICLE 10 MISCELLANEOUS
    89  
 
       
Section 10.1 Survival
    89  
Section 10.2 Lender’s Discretion
    89  
Section 10.3 Governing Law
    89  
Section 10.4 Modification, Waiver in Writing
    90  
Section 10.5 Delay Not a Waiver
    91  
Section 10.6 Notices
    91  
Section 10.7 Trial by Jury
    92  
Section 10.8 Headings
    92  
Section 10.9 Severability
    92  
Section 10.10 Preferences
    92  
Section 10.11 Waiver of Notice
    93  
Section 10.12 Remedies of Borrower
    93  
Section 10.13 Expenses; Indemnity
    93  
Section 10.14 Schedules Incorporated
    94  
Section 10.15 Offsets, Counterclaims and Defenses
    95  
Section 10.16 No Joint Venture or Partnership; No Third Party Beneficiaries
    95  
Section 10.17 Publicity
    95  
Section 10.18 Waiver of Marshalling of Assets
    95  
Section 10.19 Waiver of Counterclaim
    95  
Section 10.20 Conflict; Construction of Documents; Reliance
    96  
Section 10.21 Brokers and Financial Advisors
    96  
Section 10.22 Prior Agreements
    96  
Section 10.23 Cumulative Rights
    96  
Section 10.24 Counterparts
    96  

 

v



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
Section 10.25 Time is of the Essence
    96  
Section 10.26 Consent of Holder or Agent
    97  
Section 10.27 Successor Laws
    97  
Section 10.28 Reliance on Third Parties
    97  
Section 10.29 Direction of Mortgage Borrowers
    97  
 
       
ARTICLE 11 MORTGAGE LOAN
    97  
 
       
Section 11.1 Mortgage Loan Notice
    97  
Section 11.2 Mortgage Loan Estoppels
    98  
Section 11.3 Intercreditor Agreement
    98  
Section 11.4 Intentionally Omitted
    99  
Section 11.5 Discussions with Mortgage Lender
    99  
Section 11.6 Independent Approval Rights
    99  

      SCHEDULES      
SCHEDULE I
  List of Mortgage Borrowers
SCHEDULE II
  Rent Roll/Leases
SCHEDULE III
  Required Repairs/Deadlines For Completion
SCHEDULE IV
  Organizational Structure
SCHEDULE V
  Allocated Loan Amounts
SCHEDULE VI
  Property Descriptions
SCHEDULE VII
  Intentionally Omitted
SCHEDULE VIII
  Intentionally Omitted
SCHEDULE IX
  Properties in a Flood Zone
SCHEDULE X
  Mortgage Loan Documents

 

vi



--------------------------------------------------------------------------------



 



MEZZANINE LOAN AGREEMENT
THIS MEZZANINE LOAN AGREEMENT, dated as of April 1, 2010 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), made by and between IVC COLE MEZZ, LLC, a Delaware limited
liability company, and having an address at c/o Investcorp, 280 Park Avenue, New
York, New York 10017 (“Lender”), and COLE MEZZCO CCPT I, LLC, a Delaware limited
liability company, having an address at c/o Cole Real Estate Investments, 2555
East Camelback Road, Suite 400, Phoenix, Arizona 85016 (“Borrower”).
W I T N E S S E T H:
WHEREAS, The Royal Bank of Scotland plc, having an address at 600 Washington
Blvd., Stamford, CT 06901, as mortgage lender (“Mortgage Lender”), is making a
loan in the principal amount of Thirty Five Million Six Hundred Thousand And
No/100 Dollars ($35,600,000.00) (the “Mortgage Loan”) to the Entities
(individually a “Mortgage Borrower” and collectively “Mortgage Borrowers”)
listed on Schedule I attached to that certain Loan Agreement, dated as of the
date hereof (as the same may be amended, supplemented, replaced or otherwise
modified from time to time, the “Mortgage Loan Agreement”), which Mortgage Loan
is evidenced by that certain Promissory Note, dated as of the date hereof (as
the same may be amended, supplemented, replaced or otherwise modified from time
to time, the “Mortgage Note”), made by Mortgage Borrowers to Mortgage Lender and
secured by, among other things, those certain first priority Mortgages (as
defined in the Mortgage Loan Agreement) pursuant to which each Mortgage Borrower
has granted Mortgage Lender a first priority mortgage on, among other things,
its respective Property and other collateral as more fully described in each
Mortgage;
WHEREAS, Borrower is the legal and beneficial owner of (i) all of the equity
interests in each Mortgage Borrower (or, if such Mortgage Borrower is a limited
partnership, all of the limited partnership interests in such Mortgage
Borrower), and (ii) all of the equity interests in each Principal that is the
general partner of a Mortgage Borrower, if such Mortgage Borrower is a limited
partnership (collectively, the “Pledged Company Interests”);
WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and
WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined);
WHEREAS, as a condition precedent to the obligation of Lender to make the Loan
to Borrower, Borrower has entered into that certain Mezzanine Pledge and
Security Agreement, dated as of the date hereof, in favor of Lender (as amended,
supplemented or otherwise modified from time to time, the “Pledge Agreement”),
pursuant to which Borrower has granted to Lender a first priority security
interest in the Collateral (as hereinafter defined) as collateral security for
the Debt (as hereinafter defined); and

 

 



--------------------------------------------------------------------------------



 



NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:
ARTICLE 1
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
Section 1.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly required or unless the context clearly indicates a contrary intent:
“actual knowledge” shall mean the conscious awareness of facts or other
information.
“Additional Insolvency Opinion” shall have the meaning set forth in
Section 4.1.30(c) hereof.
“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person.
“Affiliated Manager” shall mean any Manager that is an Affiliate of Borrower,
any Mortgage Borrower or Guarantor.
“Agent” shall have the meaning set forth in Section 9.6(b) hereof.
“Agreement” shall have the meaning assigned to it in the introductory paragraph
hereto.
“Aggregate Outstanding Principal Balance” shall mean, as of any date, the sum of
the Outstanding Principal Balance and the Mortgage Loan Outstanding Principal
Balance.
“Allocated Loan Amount” shall mean, with respect to each Property, the original
Aggregate Outstanding Principal Balance allocated to such Property as set forth
on Schedule V attached hereto and made a part hereof. Notwithstanding anything
to the contrary contained herein, in the event of any prepayment of principal
(i) by Borrower hereunder, and/or (ii) by Mortgage Borrowers under the Mortgage
Loan Agreement, in each of the foregoing instances, other than with respect to
any completed Property Sale, the Allocated Loan Amount for each of the then
remaining Properties (i.e., excluding all Properties previously included in
completed Property Sales) shall be reduced on a pro rata basis (with respect to
the Allocated Loan Amount of any specific remaining Property relative to the
Allocated Loan Amount of all remaining Properties) in the aggregate amount of
such prepayment; provided, however, if such prepayment is a result of a Casualty
or Condemnation with respect to any such Property, then the entire amount of the
prepayment shall be first allocated to such Property to reduce the Allocated
Loan Amount of such Property to an amount not less than zero, and the excess, if
any, shall be allocated on such pro rata basis to reduce the Allocated Loan
Amounts of all of the remaining Properties (but excluding all Properties
previously included in completed Property Sales).
“ALTA” shall mean American Land Title Association, or any successor thereto.

 

2



--------------------------------------------------------------------------------



 



“Annual Budget” shall mean, collectively, the operating budgets, including all
planned Capital Expenditures, for each Property prepared by the applicable
Mortgage Borrower for the applicable Fiscal Year or other period.
“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(d)
hereof.
“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, from the applicable Mortgage
Borrower, as assignor, to Mortgage Lender, as assignee, assigning to Mortgage
Lender all of such Mortgage Borrower’s interest in and to the Leases and Rents
of the applicable Property as security for the Mortgage Loan, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time, and “Assignments of Leases” shall mean, collectively, each and every of
the Assignment of Leases.
“Assignment of Management Agreement” shall mean, with respect to all of the
Properties, that certain Subordination of Management Fees and Acknowledgment
Agreement, dated as of the date hereof, among Mortgage Lender, Mortgage
Borrowers, any other Person designated as an “Owner” thereunder and the
applicable Manager, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.
“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of any Property.
“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (b) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law; (c) such Person filing an answer consenting to or otherwise
acquiescing in or joining in any involuntary petition filed against it, by any
other Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law; (d) such Person consenting to or acquiescing in or joining in
an application for the appointment of a custodian, receiver, trustee,
liquidator, or examiner for such Person or any portion of any Property; (e) the
filing of a petition against such Person seeking reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under the
Bankruptcy Code or any other applicable law; (f) under the provisions of any
other law for the relief or aid of debtors, an action taken by any court of
competent jurisdiction allows such court to assume custody or control of such
Person or of the whole or any substantial part of its property or assets; or
(g) such Person making an assignment for the benefit of creditors, or admitting,
in writing or in any legal proceeding, its insolvency or inability to pay its
debts as they become due.
“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C. § 101
et seq., as the same may be amended from time to time, and any successor statute
or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other federal or state bankruptcy or insolvency law.

 

3



--------------------------------------------------------------------------------



 



“Basic Carrying Costs” shall mean, for any relevant period, the sum of the
following costs associated with each of the Properties: (a) Taxes, (b) Other
Charges and (c) Insurance Premiums.
“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and permitted assigns.
“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York, or the place of business of the
trustee under a Securitization (or, if the Securitization has not occurred,
Lender), or any Servicer or the financial institution that maintains any
collection account for or on behalf of any Servicer or any Reserve Funds or the
New York Stock Exchange or the Federal Reserve Bank of New York is not open for
business.
“Calculated Payments” shall have the meaning set forth in the definition of
“Yield Maintenance Premium” herein.
“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP (or another basis of accounting acceptable to Lender and
consistently applied) (including expenditures for building improvements or major
repairs, leasing commissions and tenant improvements).
“Cash Management Account” shall have the meaning in the Mortgage Loan Agreement.
“Cash Management Agreement” shall mean that certain Cash Management Agreement,
dated as of the date hereof, by and among Mortgage Borrowers, Wells Fargo Bank,
N.A., Manager and Mortgage Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
“Casualty” shall have the meaning set forth in Section 6.2 hereof.
“Certificate” shall have the meaning set forth in the Pledge Agreement.
“Closing Date” shall mean the date of the funding of the Loan.
“Closing Date Percentage of Investment Grade Income” shall mean 48%.
“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
“Collateral” shall have the meaning set forth in the Pledge Agreement.
“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of any Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting any Property or any part thereof.

 

4



--------------------------------------------------------------------------------



 



“Control” shall mean, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management,
policies or activities of such Person, whether through ownership of voting
securities, by contract or otherwise. “Controlled” and “Controlling” shall have
correlative meanings.
“Debt” shall mean the Outstanding Principal Balance together with all interest
accrued and unpaid thereon and all other sums (including any Yield Maintenance
Premium) due to Lender in respect of the Loan under the Note, this Agreement,
the Pledge Agreement and the other Loan Documents.
“Debt Service Coverage Ratio” shall mean a ratio for the applicable period in
which:
(a) the numerator is the Proforma Net Operating Income; and
(b) the denominator is the aggregate amount of principal and interest due and
payable (i) under this Agreement on the Outstanding Principal Balance during
such period, and (ii) under the Mortgage Loan Agreement on the Mortgage Loan
Outstanding Principal Balance during such period.
“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.
“Default Rate” shall mean a rate per annum equal to the lesser of (a) the
Maximum Legal Rate and (b) four percent (4%) above the Interest Rate.
“Discount Rate” shall have the meaning set forth in the definition of “Yield
Maintenance Premium” herein.
“Embargoed Person” shall have the meaning set forth in Section 4.1.35 hereof.
“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“Environmental Laws” shall mean any present and future federal, state and local
laws, statutes, ordinances, rules, regulations and the like, as well as common
law, relating to protection of human health or the environment, relating to
Hazardous Substances, and/or relating to liability for or costs of other actual
or threatened danger to human health or the environment. The term “Environmental
Laws” includes, but is not limited to, the following statutes, as amended, any
successor thereto, and any regulations promulgated pursuant thereto, and any
state or local statutes, ordinances, rules, regulations and the like addressing
similar issues: the Comprehensive Environmental Response, Compensation and
Liability Act; the Emergency Planning and

 

5



--------------------------------------------------------------------------------



 



Community Right-to-Know Act; the Hazardous Substances Transportation Act; the
Resource Conservation and Recovery Act (including but not limited to Subtitle I
relating to underground storage tanks); the Solid Waste Disposal Act; the Clean
Water Act; the Clean Air Act; the Toxic Substances Control Act; the Safe
Drinking Water Act; the Occupational Safety and Health Act; the Federal Water
Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide Act;
the Endangered Species Act; the National Environmental Policy Act; and the River
and Harbors Appropriation Act. The term “Environmental Laws” also includes, but
is not limited to, any present and future federal, state and local laws,
statutes ordinances, rules, regulations, permits or authorizations and the like,
as well as common law, that (a) condition transfer of property upon a negative
declaration or other approval of a Governmental Authority of the environmental
condition of any Property; (b) require notification or disclosure of Releases of
Hazardous Substances or other environmental condition of a property to any
Governmental Authority or other Person, whether or not in connection with any
transfer of title to or interest in such property; (c) impose conditions or
requirements in connection with permits or other authorization for lawful
activity; (d) relate to nuisance, trespass or other causes of action related to
any Property; or (e) relate to wrongful death, personal injury, or property or
other damage in connection with any physical condition or use of any Property.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and the rulings
issued thereunder.
“ERISA Affiliate” shall mean each person (as defined in section 3(9) of ERISA)
that together with one or more of Borrowers would be deemed to be a “single
employer” within the meaning of section 414(b), (c), (m) or (o) of the Code.
“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.
“Excess Cash Reserve Funds” shall have the meaning set forth in the Mortgage
Loan Agreement.
“Extraordinary Expense” shall have the meaning set forth in Section 5.1.11(e)
hereof.
“Financing Percentages” shall mean the Loan Percentage and the Mortgage Loan
Percentage.
“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.
“Fitch” shall mean Fitch, Inc.
“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.
“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.

 

6



--------------------------------------------------------------------------------



 



“Gross Income from Operations” shall mean, for any period, all income of any
Mortgage Borrower, computed in accordance with GAAP (or another basis of
accounting acceptable to Lender and consistently applied), derived from the
ownership and operation of the Properties from whatever source during such
period based upon the latest financial statements that Mortgage Lender has
received from Mortgage Borrowers, including, but not limited to, Rents, utility
charges, escalations, forfeited security deposits, easement proceeds, interest
on credit accounts, service fees or charges, license fees, parking fees, rent
concessions or credits, and other pass-through or reimbursements paid by tenants
under the Leases of any nature, business interruption or other loss of income or
rental insurance proceeds and interest on Reserve Funds, but excluding Rents
from month-to-month tenants or tenants that are included in any Bankruptcy
Action, sales, use and occupancy or other taxes on receipts required to be
accounted for by any Mortgage Borrower to any Governmental Authority, refunds
and uncollectible accounts, proceeds from the sale of furniture, fixtures and
equipment, Insurance Proceeds and Condemnation Proceeds (other than business
interruption or other loss of income or rental insurance), and any disbursements
to any Mortgage Borrower from the Tax and Insurance Escrow Funds, the
Replacement Reserve Funds, the Rollover Reserve Funds, the Excess Cash Reserve
Funds, or any other escrow or reserve fund established by the Mortgage Loan
Documents.
“Guarantor” shall mean Cole Credit Property Trust, Inc., a Maryland corporation.
“Guaranty” shall mean that certain Guaranty Agreement, dated as of the date
hereof, from Guarantor in favor of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
“Hazardous Substances” includes, but is not limited to, (i) any and all
substances (whether solid, liquid or gas) defined, listed, or otherwise
classified as pollutants, hazardous wastes, hazardous substances, hazardous
materials, extremely hazardous wastes, or words of similar meaning or regulatory
effect under any present or future Environmental Laws or that may have a
negative impact on human health or the environment, including, but not limited
to, petroleum and petroleum products, asbestos and asbestos-containing
materials, polychlorinated biphenyls, lead, radon, radioactive materials,
flammables and explosives, but excluding substances of kinds and in amounts
ordinarily and customarily used or stored in properties similar to the
applicable Property on which such materials are used or stored for the purposes
of cleaning or other maintenance or operations and otherwise in compliance with
all Environmental Laws, and (ii) mold, mycotoxins, microbial matter, and/or
airborne pathogens (naturally occurring or otherwise) which pose an imminent
threat to human health or the environment or adversely affect any Property.
“Holder” shall have the meaning set forth in Section 9.6(b) hereof.
“Improvements” shall mean the buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
now or hereafter erected or located on the Properties.

 

7



--------------------------------------------------------------------------------



 



“Indebtedness” shall mean for any Person, on a particular date, the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including, without limitation, amounts for borrowed money and indebtedness in
the form of mezzanine debt and preferred equity); (b) obligations evidenced by
bonds, debentures, notes, or other similar instruments; (c) obligations for the
deferred purchase price of property or services (including trade obligations);
(d) obligations under letters of credit; (e) obligations under acceptance
facilities; (f) all guaranties, endorsements (other than for collection or
deposit in the ordinary course of business) and other contingent obligations to
purchase, to provide funds for payment, to supply funds, to invest in any Person
or entity, or otherwise to assure a creditor against loss; and (g) obligations
secured by any Liens, whether or not the obligations have been assumed (other
than the Permitted Encumbrances).
“Indemnified Liabilities” shall have the meaning set forth in Section 10.13(b)
hereof.
“Indemnifying Persons” shall mean each of Borrower and Guarantor.
“Independent Director” or “Independent Manager” shall mean a Person who (a) is
(i) provided by a nationally recognized professional service company or
(ii) approved in writing by the Lender (which consent shall not be unreasonably
withheld), (b) is not at the time of initial appointment, or at any time while
serving as a director or manager, as applicable, and has not been at any time
during the preceding five (5) years: (i) a stockholder, director (with the
exception of serving as the Independent Director or Independent Manager),
officer, employee, partner, member, attorney or counsel of Borrower or any
Affiliate of Borrower; (ii) a customer, supplier or other Person who derives any
of its purchases or revenues from its activities with Borrower or Affiliate of
Borrower; (iii) a Person Controlling or under common Control with any such
stockholder, director, officer, partner, member, customer, supplier or other
Person; or (iv) a member of the immediate family of any such stockholder,
director, officer, employee, partner, member, manager, customer, supplier or
other Person, and (c) has (i) prior experience as an independent director or
independent manager for a corporation, a trust or limited liability company
whose charter documents required the unanimous consent of all independent
directors or independent managers thereof before such corporation, trust or
limited liability company could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable federal or state law relating to bankruptcy and (ii) at least
three years of employment and/or ownership experience with one or more
nationally-recognized companies that provides, inter alia, professional
independent directors or independent managers in the ordinary course of their
respective business to issuers of securitization or structured finance
instruments, agreements or securities or lenders originating commercial real
estate loans for inclusion in securitization or structured finance instruments,
agreements or securities (a “Professional Independent Director”) and is at all
times during his or her service as an Independent Director or Independent
Manager of Borrower an employee and/or owner of such a company or companies. A
natural Person who satisfies the foregoing definition except for being (or
having been) the independent director or independent manager of a “special
purpose entity” affiliated with Borrower (provided such affiliate does not or
did not own a direct or indirect equity interest in Borrower) shall not be
disqualified from serving as an Independent Director or Independent Manager,
provided that such natural Person satisfies all other criteria set forth above
and that the fees such individual earns from serving as independent director or
independent manager of Affiliates of Borrower in any given year constitute in
the aggregate less than five percent (5%) of such individual’s annual income for
that year. A natural Person who satisfies the foregoing definition other than
clause (a)(ii) shall not be disqualified from serving as an Independent Director
or Independent Manager of Borrower if such individual is a Professional
Independent Director. As used in this definition and in the

 

8



--------------------------------------------------------------------------------



 



definition of “Special Purpose Entity,” “nationally recognized professional
service company” means CT Corporation, Corporation Services Company, National
Registered Agents, Inc., Wilmington Trust Company, Stewart Management Company,
Lord Securities Corporation or, if none of those companies is then providing
professional Independent Directors, another nationally-recognized company
reasonably approved by Lender, in each case that is not an Affiliate of Borrower
and that provides professional Independent Directors and other corporate
services in the ordinary course of its business. Notwithstanding the foregoing,
no Independent Director or Independent Manager for Borrower or any general
partner of Borrower shall also serve as an Independent Director or Independent
Manager (as such term is defined in the Mortgage Loan Agreement) for any
Mortgage Borrower or any Principal (as such term is defined in the Mortgage Loan
Agreement) of Mortgage Borrower.
“Insolvency Opinion” shall mean that certain non-consolidation opinion letter
dated as of the Closing Date delivered by Kutak Rock LLP in connection with the
Loan.
“Insurance Premiums” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Insurance Proceeds” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Intercreditor Agreement” shall have the meaning set forth in Section 11.3
hereof.
“Interest Rate” shall mean a fixed rate of Thirteen percent (13.00%) per annum.
“Investment Grade” shall mean a rating of “BBB-” (or its equivalent) or better
by all of the Rating Agencies.
“Investor” shall have the meaning set forth in Section 5.1.11(f) hereof.
“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in any
Property, and (a) every modification, amendment or other agreement relating to
such lease, sublease, subsublease, or other agreement entered into in connection
with such lease, sublease, subsublease, or other agreement, and (b) every
guarantee of the performance and observance of the covenants, conditions and
agreements to be performed and observed by the other party thereto.
“Leases in Place” shall mean each Lease (a) under which the tenant (i) has
accepted the demised premises pursuant to the applicable Lease, (ii) is in
actual occupancy and open for business (i.e., is not “dark”), and (iii) has
commenced paying full, unabated Rent pursuant to the applicable Lease, (b) with
respect to which neither Borrower nor any Mortgage Borrower has notice that the
tenant will be vacating, (c) which is not a month-to-month Lease, (d) which is
not due to expire within ninety (90) days from any date of determination, and
(e) where none of the applicable tenant or any guarantor of such Lease are the
subject of any Bankruptcy Action.

 

9



--------------------------------------------------------------------------------



 



“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting any of the
Properties or any part thereof, or the construction, use, alteration or
operation thereof, or any part thereof, whether now or hereafter enacted and in
force, including, without limitation, the Americans with Disabilities Act of
1990, as amended, and all permits, licenses and authorizations and regulations
relating thereto, and all covenants, agreements, restrictions and encumbrances
contained in any instruments, either of record or known to Borrower or any
Mortgage Borrower, at any time in force affecting any Property or any part
thereof, including, without limitation, any which may (a) require repairs,
modifications or alterations in or to any Property or any part thereof, or
(b) in any way limit the use and enjoyment thereof.
“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.
“Licenses” shall have the meaning set forth in Section 4.1.22 hereof.
“Lien” shall mean any mortgage, deed of trust, indemnity deed of trust, lien
(statutory or otherwise), pledge, hypothecation, easement, restrictive covenant,
assignment, security interest, or any other encumbrance, charge or transfer of,
or any agreement to enter into or create any of the foregoing, on or affecting
Borrower or any Mortgage Borrower, the Collateral, any Property, or any portion
of one or more Properties or any interest therein, or any direct or indirect
interest in Borrower or any Mortgage Borrower, including, without limitation,
any conditional sale or other title retention agreement, any financing lease
having substantially the same economic effect as any of the foregoing, the
filing of any financing statement, and mechanic’s, materialmen’s and other
similar liens and encumbrances.
“Liquidation Event” shall have the meaning set forth in Section 2.4.2 hereof.
“Loan” shall mean the loan in the original principal amount of Sixteen Million
Twenty Five Thousand and No/100 Dollars ($16,025,000.00) made by Lender to
Borrower pursuant to this Agreement.
“Loan Application” shall have the meaning set forth in Section 10.22 hereof.
“Loan Documents” shall mean, collectively, this Agreement, the Note, the Pledge
Agreement, the Environmental Indemnity, the Assignment of Title Insurance
Proceeds, any O&M Agreements, the Subordination of Management Agreement, the
Guaranty, and all other documents executed and/or delivered by Borrower,
Guarantor, Principal, Manager or Affiliate of any of these Persons in connection
with the Loan as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“Loan Party” shall mean each of Borrower, Mortgage Borrowers, any general
partner or manager of any Mortgage Borrower, Manager, or any Affiliate of any of
the foregoing.
“Loan Percentage” shall mean, as of any date of determination and prior to the
application of the principal amount with respect to which the Financing
Percentages are then being calculated, the ratio, expressed as a percentage, the
numerator of which is an amount equal to the Outstanding Principal Balance on
such date of determination and the denominator of which is an amount equal to
the Aggregate Outstanding Principal Balance on such date of determination.

 

10



--------------------------------------------------------------------------------



 



“Loan to Value Ratio” shall mean the ratio, as of a particular date, the
numerator of which is equal to (i) the Aggregate Outstanding Principal Balance
and (ii) the denominator of which is equal to the aggregate appraised value of
the Properties as determined by Lender in its reasonable discretion.
“Lockbox Account” shall have the meaning set forth in Section 2.7.1(a) hereof.
“Lockbox Bank” shall mean JP Morgan Chase Bank, NA or any successor or permitted
assigns thereof.
“Lockout Period” shall mean the period from the Closing Date through and
including April 11, 2011.
“Major Lease” shall mean any Lease which demises all or substantially all of the
space in the Improvements located on any Property.
“Management Agreement” shall mean (a) that certain Property Management and
Leasing Agreement dated as of April 6, 2004, by and between Cole Operating
Partnership I, LP Cole Credit Property Trust, Inc. and Manager in connection
with the property management of the Properties, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time (in
accordance with the provisions hereof), in respect of the property management of
one or more Properties, and (b) at such time any Manager shall no longer be a
Manager, any replacement property management agreement shall either be
(i) acceptable to Lender and entered into by and between the applicable Mortgage
Borrower(s) and a Qualified Manager, (acceptable to Lender as set forth in the
definition of Qualified Manager) pursuant to which such Qualified Manager is to
provide management and other services with respect to the Properties, or (ii) if
the applicable provisions of this Agreement require, a Replacement Management
Agreement.
“Management Agreement Side Letter” shall mean that certain letter agreement
dated as of the Closing Date by and among Mortgage Borrowers, Cole Credit
Property Trust, Inc., Cole Operating Partnership I, LP, and Manager in which the
Mortgage Borrowers acknowledge their duties and obligations as an “Owner” under
the Management Agreement.
“Manager” shall mean Cole Realty Advisors, Inc. (f/k/a Fund Realty Advisors,
Inc.) or, if the context requires, a Qualified Manager who is managing one or
more of the Properties in accordance with the terms and provisions of this
Agreement pursuant to a Replacement Management Agreement.
“Market Conditions” shall mean, as to any particular Property, a substantive
adverse change in the performance or cash flow of properties similar to such
Property generally resulting from significant downturns in the economy,
disruptions in rental or other income or reimbursements due to a bankruptcy
action of any tenant, casualty or condemnation, natural disaster, domestic
unrest, terrorist activity, or unforeseen factors beyond the reasonable control
of the Manager of such Property.

 

11



--------------------------------------------------------------------------------



 



“Maturity Date” shall mean April 11, 2015, or such other date on which the final
payment of principal of the Note becomes due and payable as therein or herein
provided, whether at such stated maturity date, by declaration of acceleration,
or otherwise.
“Material Action” means, with respect to any Person, to institute proceedings to
have such Person be adjudicated bankrupt or insolvent, or consent to the
institution of bankruptcy or insolvency proceedings against such Person or file
a petition seeking, or consent to, reorganization or relief with respect to such
Person under any applicable federal or state law relating to bankruptcy, or
consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of such Person or a substantial part of
its property, or make any assignment for the benefit of creditors of such
Person, or admit in writing such Person’s inability to pay its debts generally
as they become due, or declare or effectuate a moratorium on the payment of any
obligation, or take action in furtherance of any such action.
“Material Adverse Change” shall mean if, in Lender’s reasonable discretion, the
business, operations, prospects, property, assets, liabilities or financial
condition of, Borrower, Mortgage Borrowers, any Principal (as defined in the
Mortgage Loan Agreement) of a Mortgage Borrower, or Guarantor, in each case,
taken as a whole, or in the ability of Borrower, Mortgage Borrowers or Guarantor
to perform its obligations under the Loan Documents (or with respect to any
Mortgage Borrower, the Mortgage Loan Documents) has changed in a manner which
could materially impair the value of Lender’s security for the Loan or prevent
timely repayment of the Loan or otherwise prevent the applicable person or
entity from timely performing any of its material obligations under the Loan
Documents (or with respect to any Mortgage Borrower, the Mortgage Loan
Documents) or the Leases, as the case may be.
“Material Agreement” shall mean all agreements, other than the Management
Agreement and the Leases, entered into by any Loan Party affecting or relating
to the Properties, the Collateral or any other direct or indirect ownership
interest of a Loan Party in any Mortgage Borrower requiring the payment of more
than $50,000 in the aggregate in payments or liability in any annual period or
which is not cancellable without penalty or premium on no more than sixty
(60) days notice; provided, however, a Material Agreement shall exclude any
agreement, the cost of which is shown on the Approved Annual Budget.
“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.
“Monthly Debt Service Payment Amount” shall mean a constant monthly payment of
$179,730.54.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgage” shall have the meaning set forth in the Recitals to this Agreement.

 

12



--------------------------------------------------------------------------------



 



“Mortgage Borrower Company Agreement” shall mean the Operating Agreement or
Limited Partnership Agreement, and all amendments thereof of the respective
Mortgage Borrower and any Principal (as defined in the Mortgage Loan Agreement)
of a Mortgage Borrower.
“Mortgage Borrowers” shall have the meaning set forth in the Recitals to this
Agreement.
“Mortgage Debt” shall mean the “Debt” as defined in the Mortgage Loan Agreement.
“Mortgage Lender” shall have the meaning set forth in the Recitals to this
Agreement.
“Mortgage Loan” shall have the meaning set forth in the Recitals to this
Agreement.
“Mortgage Loan Agreement” shall mean that certain Mortgage Loan Agreement, dated
as of the date hereof, among Mortgage Borrowers and Mortgage Lender, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.
“Mortgage Loan Debt Service Payment Amount” shall mean the amount of regularly
scheduled principal and interest (excluding any default interest or balloon
payment of principal) due and payable on each “Payment Date”, as defined in the
Mortgage Loan Agreement, pursuant to the Mortgage Note.
“Mortgage Loan Documents” shall mean the Mortgage Loan Agreement and all other
documents or instruments evidencing, securing or guaranteeing the Mortgage Loan
executed and delivered by Mortgage Borrowers, in connection with the Mortgage
Loan, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.
“Mortgage Loan Event of Default” shall mean an “Event of Default” as defined in
the Mortgage Loan Agreement.
“Mortgage Loan Outstanding Principal Balance” shall mean, as of any date, the
outstanding principal balance of the Mortgage Loan.
“Mortgage Loan Percentage” shall mean, as of any date of determination and prior
to the application of the principal amount with respect to which the Financing
Percentages are then being calculated, the ratio, expressed as a percentage, the
numerator of which is an amount equal to the Mortgage Loan Outstanding Principal
Balance on such date of determination and the denominator of which is an amount
equal to the Aggregate Outstanding Principal Balance on such date of
determination.
“Mortgage Note” shall mean that certain Promissory Note dated as of the date
hereof made by Mortgage Borrowers to Mortgage Lender, in the original principal
amount of the Mortgage Loan as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Multiemployer Plan” shall mean a multiemployer plan, as defined in section
4001(a)(3) of ERISA to which Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions or has within any of the preceding
three plan years made or accrued an obligation to make contributions.

 

13



--------------------------------------------------------------------------------



 



“Multiple Employer Plan” shall mean an employee benefit plan, other than a
Multiemployer Plan, to which Borrower or any ERISA Affiliate, and one or more
employers other than Borrower or an ERISA Affiliate, is making or accruing an
obligation to make contributions or, in the event that any such plan has been
terminated, to which Borrower or an ERISA Affiliate made or accrued an
obligation to make contributions during any of the five plan years preceding the
date of termination of such plan.
“Net Cash Flow” shall mean, for any period, the amount obtained by subtracting
Operating Expenses and Capital Expenditures for such period from Gross Income
from Operations for such period.
“Net Liquidation Proceeds After Debt Service” shall mean, with respect to any
Liquidation Event, all net amounts or proceeds, if any, paid to or received by
or on behalf of any Mortgage Borrower in connection with such Liquidation Event
remaining after the application of the gross amounts or proceeds received in
connection with such Liquidation Event pursuant to the Mortgage Loan Agreement,
including, without limitation, any Net Proceeds required to be applied to
Restoration and any remaining Net Proceeds required to paid to Lender pursuant
to Section 2.6.4(b) of the Mortgage Loan Agreement.
“Net Operating Income” shall mean, for any period, the amount obtained by
subtracting Operating Expenses for such period from Gross Income from Operations
for such period.
“Net Proceeds Deficiency” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Note” shall mean that certain Promissory Note of even date herewith in the
original principal amount of Sixteen Million Twenty Five Thousand and No/100
Dollars ($16,025,000.00), made by Borrower in favor of Lender, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Note Register” shall have the meaning set forth in Section 9.6(b) hereof.
“Notice” shall have the meaning set forth in Section 10.6 hereof.
“O&M Agreement” shall mean, with respect to the Properties, any asbestos and
lead-based paint operations and maintenance program developed by the applicable
Mortgage Borrower and approved by Lender and Mortgage Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Obligations” shall mean Borrower’s obligations for the payment of the Debt and
the performance of the Other Obligations.
“OFAC” shall have the meaning set forth in Section 4.1.35 hereof.

 

14



--------------------------------------------------------------------------------



 



“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized officer of the general partner or manager of
Borrower, as applicable.
“Open Date” shall have the meaning set forth in Section 2.4.1 hereof.
“Operating Expenses” shall mean, for any period, the total of all expenditures
of any Mortgage Borrower, computed in accordance with GAAP (or another basis of
accounting acceptable to Lender and consistently applied), of whatever kind
relating to the operation, maintenance and management of any of the Properties
based upon the latest financial statements Mortgage Lender has received from
Mortgage Borrower, which expenditures are incurred on a regular monthly or other
periodic basis, including without limitation, utilities, ordinary repairs and
maintenance, insurance, license fees, Taxes, Other Charges, advertising
expenses, management fees, payroll and related taxes, computer processing
charges, operational equipment or other lease payments as approved by Mortgage
Lender, and other similar costs, but excluding depreciation and amortization,
debt service, pre-payments of principal (to the extent permitted by this
Agreement), Capital Expenditures (including any reserves therefor maintained by
any Mortgage Borrower but not required under the Mortgage Loan Agreement), costs
of acquisition, impairment charges (maintained by any Mortgage Borrower but not
required to be maintained as a Reserve Fund under the Mortgage Loan Agreement),
and contributions to the Replacement Reserve Funds, the Tax and Insurance Escrow
Funds, the Rollover Reserve Funds, and any other Reserve Funds or other funds
required to be deposited into any reserves required under the Mortgage Loan
Documents, provided this definition shall exclude the foregoing expenses which
are attributable to a Property with a month to month Lease or Property where the
tenant is subject to a Bankruptcy Action, except for the following costs
attributable to any such Property: Taxes and Other Charges, Insurance Premiums
on Policies and other costs which would have to be paid relative to such
Properties assuming that all applicable Leases have terminated and no tenant
remains in possession of the Property.
“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining any Property, now or hereafter levied or assessed or imposed against
any Property or any part thereof.
“Other Obligations” shall mean (a) the performance of all obligations of
Borrower contained herein; (b) the performance of each obligation of Borrower or
Guarantor contained in any other Loan Document; (c) the payment of all costs,
expenses, legal fees and liabilities incurred by Lender in connection with the
enforcement of any of Lender’s rights or remedies under the Loan Documents, or
any other instrument, agreement or document which evidences or secures any other
Obligations or collateral therefor, whether now in effect or hereafter executed;
and (d) the payment, performance, discharge and satisfaction of all other
liabilities and obligations of Borrower and/or Guarantor to Lender, whether now
existing or hereafter arising, direct or indirect, absolute or contingent, under
any one or more of the Loan Documents and any amendment, extension,
modification, replacement or recasting of any one or more of the instruments,
agreements and documents referred to herein or therein or executed in connection
with the transactions contemplated hereby or thereby.

 

15



--------------------------------------------------------------------------------



 



“Outstanding Principal Balance” shall mean, as of any date, the outstanding
principal balance of the Loan.
“Owner’s Title Policy” shall mean each ALTA extended coverage owner’s policy of
title insurance (or an equivalent title insurance form that may be legally
issued in the jurisdiction where any applicable Property is located) that was
issued in connection with the closing of the applicable Mortgage Borrower’s
acquisition of the applicable Property and which insures such Mortgage Borrower
as the owner of such Property.
“Patriot Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“Payment Date” shall mean May 11, 2010 and each other eleventh (11th) day of
each calendar month occurring during the term of the Loan or, if such day is not
a Business Day, the immediately preceding Business Day.
“Permitted Encumbrances” shall mean, collectively (a) the Liens and security
interests created by the Loan Documents and the Mortgage Loan Documents, (b) all
Liens, encumbrances and other matters disclosed in Schedule B of each of the
Title Insurance Policies, (c) Liens, if any, for Taxes imposed by any
Governmental Authority which are not yet due or delinquent, (d) the Leases
existing as of the date hereof, as set forth in Schedule II and any Leases
entered into after the date hereof in accordance with Section 5.1.20 and
(e) such other title and survey exceptions as Lender has approved or may approve
in writing in Lender’s sole discretion, which Permitted Encumbrances in the
aggregate do not materially and adversely affect the value, operation or use of
any Property as used on the Closing Date or Borrower’s ability to repay the
Loan.
“Permitted Investments” shall have the meaning set forth in the Cash Management
Agreement.
“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
Governmental Authority, and any fiduciary acting in such capacity on behalf of
any of the foregoing.
“Personal Property” with respect to any Property, shall have the meaning set
forth in Article 1 of the applicable Mortgage with respect to such Property.
“Physical Conditions Report” with respect to any Property, shall mean a report
prepared by a company satisfactory to Lender regarding the physical condition of
such Property, satisfactory in form and substance to Lender in its reasonable
discretion, which report shall, among other things, (i) not indicate that such
Property is in material violation of any applicable Legal Requirements
(including zoning, subdivision and building codes and laws), and (ii) include a
copy of a final certificate of occupancy with respect to all improvements if
reasonably obtainable (unless previously delivered to Lender).
“Pledge Agreement” shall have the meaning set forth in the Recitals to this
Agreement.

 

16



--------------------------------------------------------------------------------



 



“Pledged Company Interests” shall have the meaning set forth in the Recitals to
this Agreement.
“Policies” shall have the meaning specified in Section 6.1(b) of the Mortgage
Loan Agreement.
“Prepayment Date” shall have the meaning set forth in the definition of “Yield
Maintenance Premium” herein.
“Principal” shall mean the Special Purpose Entity that is (i) the general
partner of Borrower, if Borrower is a limited partnership or (ii) the managing
member of Borrower, if Borrower is a multi-member limited liability company.
“Professional Independent Director” shall have the meaning set forth in the
definition of “Independent Director” above.
“Proforma Net Operating Income” shall mean, as of any date of determination by
Lender, Net Operating Income (using annualized amounts for any recurring
expenses not paid monthly) as reasonably determined by Lender based on (i) Gross
Income from Operations collected during the preceding calendar month solely with
respect to Leases in Place, projected on an annualized basis for the immediately
succeeding period of twelve (12) full calendar months, less (ii) actual
Operating Expenses for a trailing twelve (12) month period, adjusted for known
increases or decreases in such Operating Expenses for the immediately succeeding
period of twelve (12) full calendar months.
“Prohibited Transaction” shall mean any action or transaction which would cause
any obligation, or action taken or to be taken, hereunder (or the exercise by
Lender of any of its rights under the Note, this Agreement or the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under the ERISA or Section 4975 of the Code.
“Properties” shall have the meaning set forth in the Mortgage Loan Agreement.
“Property” shall mean any one of the Properties, individually.
“Property Sale” shall have the meaning set forth in the Mortgage Loan Agreement.
“Provided Information” shall mean any and all financial and other information
provided at any time by, or on behalf of, any Indemnifying Person with respect
to any Property, the Collateral, any Mortgage Borrower, Principal, Borrower,
Guarantor and/or Manager, including, without limitation, any financial data or
financial statements required under Section 5.1.1.
“Qualified Manager” shall mean either (a) Manager, or (b) in the reasonable
judgment of Lender, a Person which is a reputable and experienced management
organization (which may be an Affiliate of Mortgage Borrowers) possessing
experience in managing properties similar in size, scope, use and value as the
Properties, provided, that (i) the applicable Mortgage Borrower shall have
obtained prior written confirmation from the applicable Rating Agencies that
management of the applicable Property by such Person will not cause a downgrade,
withdrawal or qualification of the then current ratings of the Securities or any
class thereof issued pursuant to the Securitization or, if a Securitization has
not occurred, the applicable Mortgage Borrower shall have obtained the prior
written consent of Lender, and (ii) such Person shall have entered into a
Replacement Management Agreement and Assignment of Management Agreement.

 

17



--------------------------------------------------------------------------------



 



“Rating Agencies” shall mean each of S&P, Realpoint LLC, Moody’s and Fitch, or
any other nationally recognized statistical securities rating organizations as
may be designated by Lender to assign a rating to all or any portion of the
Securities.
“REA” shall have the meaning set forth in the Mortgage Loan Agreement.
“Related Entities” shall have the meaning set forth in Section 5.2.10(f).
“Release” with respect to any Hazardous Substance shall include, but is not
limited to, any release, deposit, discharge, emission, leaking, leaching,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Substances.
“Release Price” shall have the meaning set forth in the Mortgage Loan Agreement.
“Released Allocated Loan Amount” shall have the meaning set forth in the
Mortgage Loan Agreement.
“Rents” shall mean, in respect of each of the Properties taken separately or as
a whole, all rents (including percentage rents), rent equivalents, moneys
payable as damages (including payments by reason of the rejection of a Lease in
a Bankruptcy Action) or in lieu of rent or rent equivalents, royalties
(including, without limitation, all oil and gas or other mineral royalties and
bonuses), income, receivables, receipts, revenues, deposits (including security,
utility and other deposits), accounts, cash, issues, profits, charges for
services rendered, and other payments and consideration of whatever form or
nature received by or paid to or for the account of or benefit of any Mortgage
Borrower or any of their agents or employees from any and all sources arising
from or attributable to any Property, and the Improvements thereon, including
all revenues from telephone services, laundry, vending, television and all
receivables, customer obligations now existing or hereafter arising or created
out of the sale, lease, sublease, license, concession or other grant of the
right of the use and occupancy of any Property or rendering of services by any
Mortgage Borrower, Manager, or any of their respective agents or employees and
proceeds, if any, from business interruption or other loss of income insurance.
“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualified Manager (acceptable to Lender as set forth
in the definition of “Qualified Manager”) substantially in the same form and
substance as the Management Agreement that such subsequent agreement is intended
to replace, with any changes being reasonably acceptable to Lender, or (ii) a
management agreement with a Qualified Manager, which management agreement shall
be reasonably acceptable to Lender in form and substance; and (b) a
subordination of management agreement and management fees substantially in the
form then used by Lender (or of such other form and substance reasonably
acceptable to Lender), executed and delivered to Lender by the applicable
Mortgage Borrowers and such Qualified Manager at Borrower’s expense.

 

18



--------------------------------------------------------------------------------



 



“Replacement Reserve Account” shall have the meaning set forth in the Mortgage
Loan Agreement.
“Replacement Reserve Funds” shall have the meaning set forth in the Mortgage
Loan Agreement.
“Replacement Reserve Monthly Deposit” shall have the meaning set forth in the
Mortgage Loan Agreement.
“Replacements” shall have the meaning set forth in the Mortgage Loan Agreement.
“Required Repair Account” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Required Repair Funds” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Required Repairs” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Reserve Funds” shall mean, collectively, the Tax and Insurance Escrow Funds,
the Replacement Reserve Funds, the Rollover Reserve Funds, the Required Repair
Funds, the Excess Cash Reserve Funds, and any other escrow or reserve fund
established pursuant to the Mortgage Loan Documents.
“Restoration” shall mean the repair and restoration of any Property after a
Casualty or Condemnation as nearly as possible to the condition such Property
was in immediately prior to such Casualty or Condemnation, with such alterations
as may be reasonably approved by Lender.
“Restricted Party” shall mean, collectively Borrower, Principal, any Mortgage
Borrower (or any Principal (as defined in the Mortgage Loan Agreement) of any
Mortgage Borrower) and Guarantor.
“RICO” shall mean the Racketeer Influenced Corrupt Organizations Act.
“Rollover Reserve Account” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Rollover Reserve Funds” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Rollover Reserve Monthly Deposit” shall have the meaning set forth in the
Mortgage Loan Agreement.
“S&P” shall mean Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.

 

19



--------------------------------------------------------------------------------



 



“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance, pledge, grant of an option or other transfer
or disposal of a legal or beneficial interest, whether direct or indirect.
“Sale Request” shall have the meaning set forth in the Mortgage Loan Agreement.
“Sale Request Properties” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Securities” shall have the meaning set forth in Section 9.1 hereof.
“Securitization” shall have the meaning set forth in Section 9.1 hereof.
“Servicer” shall have the meaning set forth in Section 9.6 hereof.
“Servicing Agreement” shall have the meaning set forth in Section 9.6 hereof.
“Severed Loan Documents” shall have the meaning set forth in Section 8.2(b)
hereof.
“Special Purpose Entity” shall mean a corporation, limited partnership or
limited liability company which at all times on and after the date hereof shall
comply with the following requirements unless it has received prior written
consent to do otherwise from Lender:
(a) was, is and will be organized solely for the purpose of (i) with respect to
Borrower, acquiring, owning, holding, selling, transferring, exchanging,
managing and operating and disposing of the Collateral, entering into loan
documents relating to loans secured by Borrower’s Collateral which have been
paid or defeased in full on or about the date hereof, entering into this
Agreement and the other Loan Documents with Lender, refinancing the Collateral
in connection with a permitted repayment of the Loan, and transacting lawful
business that is incident, necessary and appropriate to accomplish the
foregoing; (ii) with respect to any general partner of Borrower if Borrower is a
limited partnership, acting as a general partner of Borrower and transacting
lawful business that is incident, necessary and appropriate to accomplish the
foregoing; or (iii) with respect to any managing member of Borrower if Borrower
is a multi-member limited liability company, acting as a managing member of
Borrower and transacting lawful business that is incident, necessary and
appropriate to accomplish the foregoing;
(b) has not been, is not, and will not be engaged, in any business unrelated to
(i) with respect to Borrower, the acquisition, ownership, financing, management
or operation of the Collateral; (ii) acting as a general partner of one or more
limited partnerships that own the Collateral, or (iii) acting as a member of the
limited liability company that owns the Collateral, as applicable;
(c) does not and will not have any assets other than (i) with respect to
Borrower, the Collateral and personal property (including, without limitation,
cash) related thereto; (ii) with respect to any general partner of Borrower if
Borrower is a limited partnership, its general partnership interests in
Borrower; and (iii) with respect to any managing member of Borrower if Borrower
is a multi-member limited liability company, its managing membership interests
in Borrower, as applicable;

 

20



--------------------------------------------------------------------------------



 



(d) (i) to the fullest extent permitted by law, has not engaged, sought or
consented to, and will not engage in, seek or consent to,
(A) any dissolution, winding up, liquidation, consolidation, merger, or
(B) any sale of all or substantially all of its assets or any transfer of
partnership or membership interests (if such entity is a general partner in a
limited partnership, or a member in a limited liability company),
except as permitted under the Loan Documents, and (ii) except as permitted under
the Loan Documents or unless required by law, shall not cause, consent to or
permit any amendment of its limited partnership agreement, certificate of
limited partnership, articles of incorporation, articles of organization,
by-laws, certificate of formation or operating agreement with respect to the
matters set forth in this definition;
(e) if such entity now is and will be a limited partnership, has as its only
general partner, (i) a Special Purpose Entity that is a corporation that
satisfies the requirements of subparagraph (f) below, or (ii) a limited
partnership or limited liability company which is itself a Special Purpose
Entity in accordance with the terms of this definition;
(f) if such entity is a corporation, has at least two (2) Independent Directors,
and has not caused or allowed and will not cause or allow the board of managers
or directors of such entity to take any Material Action with respect to itself
or to any other entity in which it has a direct or indirect legal or beneficial
ownership interest, without the unanimous affirmative vote of one hundred
percent (100%) of the members of its board of directors, including the
Independent Directors;
(g) if such entity is a limited liability company and such limited liability
company has more than one member, such limited liability company has as its
manager or managing member a Special Purpose Entity that is a corporation and
that owns at least one percent (1.0%) of the equity of the limited liability
company;
(h) if such entity is a limited liability company and such limited liability
company has only one member, such limited liability company (i) has been formed
under Delaware law, (ii) has either a corporation or one (1) other Person that
shall become a member of the limited liability company upon the dissolution or
disassociation of the member, (iii) has a board of directors or board of
managers with not less than two (2) Independent Directors or Independent
Managers, as applicable, and (iv) has a limited liability company operating
agreement that does not and will not cause or allow its board of directors or
board of managers to take any Material Action with respect to itself or to any
other entity in which it has a direct or indirect legal or beneficial ownership
interest, without the unanimous affirmative vote of one hundred percent (100%)
of the members of its board of directors or board of managers, including the
Independent Directors or Independent Managers, as applicable;

 

21



--------------------------------------------------------------------------------



 



(i) if such entity is (A) a limited liability company, has articles of
organization, a certificate of formation and/or an operating agreement, as
applicable, (B) a limited partnership, has a limited partnership agreement, or
(C) a corporation, has a certificate or articles of incorporation and bylaws, as
applicable, in each case, that provide that such entity will not:
(i) to the fullest extent permitted by applicable law, dissolve, merge,
liquidate or consolidate;
(ii) except as permitted under the Loan Documents, sell all or substantially all
of its assets;
(iii) except as permitted under the Loan Documents or unless required by
applicable law, engage in any other business activity, or amend its
organizational documents with respect to the matters set forth in this
definition; or
(iv) without the affirmative vote of all its directors or managers (including
its Independent Directors or Independent Managers) or if the entity is a limited
partnership or limited liability company with more than one member, the
affirmative vote of all of the directors or manager (including the Independent
Directors or Independent Managers) of the general partner or managing member of
such entity, or the vote of all of its administrative trustees (including its
Independent Directors), take any Material Action with respect to itself or to
any other entity in which it has a direct or indirect legal or beneficial
ownership interest; or
(j) except for (A) the Loan, and (B) capital contributions or capital
distributions permitted under the terms and conditions of its organizational
documents and applicable law and properly reflected on its books and records,
has not entered into or been a party to, and will not enter into or be a party
to, any transaction with its partners, members, beneficiaries, shareholders or
Affiliates, except in the ordinary course of its business and on terms which are
commercially reasonable and comparable to those which would be obtained in a
comparable arm’s-length transaction with an unrelated third party;
(k) has been, is and intends to remain solvent and has paid and intends to
continue to pay its debts and liabilities (including, as applicable, shared
personnel and overhead expenses) from its assets as the same have or shall
become due, and has maintained, is maintaining and intends to maintain adequate
capital for the normal obligations reasonably foreseeable in a business of its
size and character and in light of its contemplated business operations;
(l) has not failed, and will not fail, to correct any known misunderstanding
regarding the separate identity of such entity;
(m) has maintained and will maintain its accounts, books, records, resolutions
and agreements separate from any other Person and to the extent that is required
to file tax returns under applicable law, has filed and will file its own tax
returns, except to the extent that it has been or is required to file
consolidated tax returns by law;

 

22



--------------------------------------------------------------------------------



 



(n) Intentionally Omitted;
(o) (i) has not commingled, and will not commingle, its funds or assets with
those of any other Person and (ii) has not participated and will not participate
in any cash management system with any other Person;
(p) has held and will hold its assets in its own name;
(q) has held itself out and identified itself, and will hold itself out and
identify itself, and has conducted and will conduct its business, in its name or
in a name franchised or licensed to it by an entity other than an Affiliate of
Borrower and not as a division or part of any other Person, except for services
rendered under a business management services agreement with an Affiliate that
complies with the terms contained in clause (j) above of this definition, so
long as the manager, or equivalent thereof, under such business management
services agreement holds itself out as an agent of Borrower;
(r) has maintained and will maintain its balance sheets, financial statements,
accounting records and other entity documents separate from any other Person and
has not permitted, and will not permit, its assets to be listed as assets on the
financial statement of any other entity except as required by GAAP (or another
basis of accounting acceptable to Lender and consistently applied); provided,
however, that appropriate notation shall be made on any such consolidated
statements to indicate its separateness from such Affiliate and to indicate that
its assets and credit are not available to satisfy the debt and other
obligations of such Affiliate or any other Person and such assets shall be
listed on its own separate balance sheet;
(s) has paid and will pay its own liabilities and expenses, including the
salaries of its own employees, out of its own funds and assets, and has
maintained and will maintain a sufficient number of employees in light of its
contemplated business operations;
(t) has observed and will observe all partnership, corporate or limited
liability company formalities, as applicable;
(u) has had no and will have no Indebtedness (including loans, whether or not
such loans are evidenced by a written agreement) other than in the case of
Borrower, (i) the Loan, (ii) unsecured trade and operational debt incurred in
the ordinary course of business relating to the ownership and operation of the
Collateral owned by such entity and the routine administration of such Borrower,
in amounts, not to exceed Fifty Thousand Dollars ($50,000) outstanding in the
aggregate from time to time, which liabilities are not more than sixty (60) days
past the date incurred, are not evidenced by a note and are paid when due, and
which amounts are normal and reasonable under the circumstances, (iii) such
other liabilities that are expressly permitted pursuant to this Agreement and
(iv) in the case of Borrower, loans secured by the Collateral which have been
paid or defeased in full on or about the date hereof;
(v) has not assumed or guaranteed or become obligated for, and will not assume
or guarantee or become obligated for, the debts of any other Person and has not
held out and will not hold out its credit as being available to satisfy the
obligations of any other Person except (i) as permitted pursuant to this
Agreement, (ii) in the case of a Borrower, in connection with the Loan, or (iii)
with respect to the general partner of any Borrower that is a limited
partnership, as such general partner may be liable under applicable law for the
obligations of such entity as the general partner thereof;

 

23



--------------------------------------------------------------------------------



 



(w) has not acquired and will not acquire obligations or securities of its
partners, members or shareholders or any other Affiliate;
(x) has allocated and will allocate, fairly and reasonably, any overhead
expenses that are shared with any Affiliate, including, but not limited to,
paying for shared office space and services performed by any employee of an
Affiliate;
(y) has maintained and used, now maintains and uses, and will maintain and use,
separate invoices and checks bearing its name. The invoices, and checks utilized
by the Special Purpose Entity or utilized to collect its funds or pay its
expenses have borne and shall bear its own name and have not borne and shall not
bear the name of any other entity unless such entity is clearly designated as
being the Special Purpose Entity’s agent;
(z) has not pledged and will not pledge its assets for the benefit of any other
Person, except, in the case of Borrower, (i) in connection with the Loan
pursuant to the Loan Documents and (ii) in connection with a loan secured by the
Collateral that has been paid or defeased in full on or about the date hereof;
(aa) Intentionally Omitted;
(bb) has maintained and will maintain its assets in such a manner that it will
not be costly or difficult to segregate, ascertain or identify its individual
assets from those of any other Person;
(cc) has not made and will not make loans or advances to, or own or acquire any
stock or securities of, any Person or hold evidence of indebtedness issued by
any other Person or entity (other than cash and investment-grade securities
issued by an entity that is not an Affiliate of or subject to common ownership
with such entity);
(dd) has not identified and will not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or department of
it, and has not identified itself, and shall not identify itself, as a division
or department of any other Person;
(ee) Intentionally Omitted;
(ff) has not had and will not have any obligation to indemnify, and has not
indemnified and will not indemnify, its partners, officers, directors or
members, as the case may be, unless such an obligation was and is fully
subordinated to the Obligations and will not constitute a claim against the
Obligations in the event that cash in excess of the amount required to pay the
Obligations is insufficient to pay such obligation;
(gg) if such entity is a corporation, it shall consider the interests of its
creditors in connection with all corporate actions;

 

24



--------------------------------------------------------------------------------



 



(hh) does not and will not have any of its obligations guaranteed by any
Affiliate, except as provided by the Loan Documents;
(ii) has not formed, acquired or held and will not form, acquire or hold any
subsidiary or own any equity interest in any other entity;
(jj) has complied and will comply with all of the terms and provisions contained
in its organizational documents. The statement of facts contained in its
organizational documents are true and correct and will remain true and correct;
(kk) will not consolidate or merge with or into any Person;
(ll) to the fullest extent permitted by law, will not dissolve or liquidate; and
(mm) except in connection with a sale or other transfer permitted under the Loan
Documents, will not sell all or substantially all of its assets.
“State” shall mean the State or Commonwealth as applicable in the context where
such term is used, and where used with respect to one or more Properties, shall
mean the State or Commonwealth in which any particular Property or any part
thereof is located.
“Subordination of Management Agreement” shall mean that certain Subordination of
Management Agreement dated as of the date hereof, among Lender, Borrower and
Manager, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“Survey” shall mean, with respect to each of the Properties, a survey of such
Property prepared pursuant to the requirements contained in Section 3.1.3(c)
hereof, and “Surveys” shall mean, collectively, every Survey.
“Tax and Insurance Escrow Funds” shall have the meaning set forth in the
Mortgage Loan Agreement.
“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against any Property or part thereof, together with all interest and penalties
thereon.
“Threshold Amount” shall have the meaning set forth in Section 5.1.21 hereof.
“Title Company” shall mean First American Title Insurance Company.
“Title Insurance Policy” or “Title Insurance Policies” shall mean, individually
or collectively, as the context may require, each of the ALTA Mortgagee title
insurance policies in a form acceptable to Mortgage Lender (or, if the
applicable Property is in a State which does not permit the issuance of such
ALTA policy, such form as shall be permitted in such State and acceptable to
Mortgage Lender) issued with respect to each of the Properties and insuring the
liens of the Mortgages encumbering the Properties, as applicable.

 

25



--------------------------------------------------------------------------------



 



“Transfer” shall have the meaning set forth in Section 5.2.10(b) hereof.
“Trustee” shall mean the trustee under the applicable Mortgage, as applicable.
“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State of New York unless otherwise specified herein.
“UCC Title Insurance Policy” shall have the meaning set forth in Section 3.13(b)
hereof.
“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are
(a) direct obligations of the United States of America for the payment of which
its full faith and credit is pledged, or (b) to the extent acceptable to the
Rating Agencies, other “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940, as amended.
“Yield Maintenance Premium” shall mean an amount equal to the greater of (a) 1%
of any applicable prepayment, or (b) the present value as of the Prepayment Date
of the Calculated Payments determined by discounting such payments at the
Discount Rate. As used in this definition, the term “Prepayment Date” shall mean
the date on which prepayment is made. As used in this definition, the term
“Calculated Payments” shall mean the monthly payments of interest only which
would be due from the Prepayment Date through the Open Date based on the
principal amount of the Loan being prepaid on the Prepayment Date and assuming
an interest rate per annum equal to the difference (if such difference is
greater than zero) between (y) the Interest Rate and (z) the Yield Maintenance
Treasury Rate. As used in this definition, the term “Discount Rate” shall mean
the rate which, when compounded monthly, is equivalent to the Yield Maintenance
Treasury Rate, when compounded semi-annually. As used in this definition, the
term “Yield Maintenance Treasury Rate” shall mean the yield calculated by Lender
by the linear interpolation of the yields, as reported in the Federal Reserve
Statistical Release H.15-Selected Interest Rates under the heading U.S.
Government Securities/Treasury Constant Maturities for the week ending prior to
the Prepayment Date, of U.S. Treasury Constant Maturities with maturity dates
(one longer or one shorter) most nearly approximating the Open Date. In the
event Release H.15 is no longer published, Lender shall select a comparable
publication to determine the Yield Maintenance Treasury Rate. In no event,
however, shall Lender be required to reinvest any prepayment proceeds in U.S.
Treasury obligations or otherwise.
“Yield Maintenance Treasury Rate” shall have the meaning set forth in the
definition of “Yield Maintenance Premium” herein.
Section 1.2 Principles of Construction. All references to sections and schedules
are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement and the word “including” shall
mean “including but not limited to.” Unless otherwise specified, all meanings
attributed to defined terms herein shall be equally applicable to both the
singular and plural forms of the terms so defined.

 

26



--------------------------------------------------------------------------------



 



ARTICLE 2
GENERAL TERMS
Section 2.1 Loan Commitment; Disbursement to Borrower.
2.1.1 Agreement to Lend and Borrow. Subject to and upon the terms and conditions
set forth herein, Lender hereby agrees to make, and Borrower hereby agrees to
borrow, the Loan on the Closing Date.
2.1.2 Single Disbursement to Borrower. Borrower may request and receive only one
disbursement hereunder in respect of the Loan and any amount borrowed and repaid
hereunder in respect of the Loan may not be reborrowed.
2.1.3 The Note, Pledge Agreement and Loan Documents. The Loan shall be evidenced
by the Note and secured by the Pledge Agreement, the Guaranty and the other Loan
Documents.
2.1.4 Use of Proceeds. Borrower shall use the proceeds of the Loan to (a) make
an equity contribution to Mortgage Borrowers in order to cause Mortgage
Borrowers to use such amounts for any use permitted pursuant to Section 2.1.4 of
the Mortgage Loan Agreement, (b) pay costs and expenses incurred in connection
with the closing of the Loan, as approved by Lender, (c) fund any working
capital requirements of one or more of the Properties, and (d) retain the
balance, if any, or distribute all or any portion of the balance, if any, to the
equity holder or holders of Borrower’s equity interests.
Section 2.2 Interest Rate.
2.2.1 Interest Rate. Subject to Section 2.2.4 hereof, interest on the
Outstanding Principal Balance shall accrue from the Closing Date to but
excluding the Maturity Date at the Interest Rate.
2.2.2 Interest Calculation. With respect to any applicable period, interest on
the Outstanding Principal Balance shall be calculated by multiplying (a) the
actual number of days elapsed in the period for which the calculation is being
made by (b) a daily rate based on a three hundred sixty (360) day year by
(c) the average Outstanding Principal Balance in effect for the applicable
period as calculated by Lender.
2.2.3 Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the Outstanding Principal Balance and, to
the extent permitted by law, all accrued and unpaid interest in respect thereof
and any other amounts due pursuant to the Loan Documents, shall accrue interest
at the Default Rate, calculated from the date such payment was due without
regard to any grace or cure periods contained herein.

 

27



--------------------------------------------------------------------------------



 



2.2.4 Usury Savings. It is agreed that this Agreement, the Note, the other Loan
Documents and all other agreements and communications between Borrower and
Lender are hereby and shall automatically be limited so that, after taking into
account all amounts deemed interest, the interest contracted for, charged or
received by Lender shall never exceed the Maximum Legal Rate or amount, (b) in
calculating whether any interest exceeds the Maximum Legal Rate, all such
interest shall be amortized, prorated, allocated and spread over the full amount
and term of all principal indebtedness of Borrower to Lender, and (c) if through
any contingency or event Lender receives or is deemed to receive interest in
excess of the Maximum Legal Rate, any such excess shall be deemed to have been
applied (without prepayment penalty or premium or any Yield Maintenance Premium)
toward payment of the Debt and Other Obligations of a monetary nature until the
Debt and such Other Obligations are paid in full, and within two (2) Business
Days of such payment in full shall be returned to Borrower. All sums paid or
agreed to be paid to Lender for the use, forbearance, or detention of the sums
due under the Loan, shall, to the extent permitted by applicable law, be
amortized, prorated, allocated, and spread throughout the full stated term of
the Loan until payment in full so that the rate or amount of interest on account
of the Loan does not exceed the Maximum Legal Rate of interest from time to time
in effect and applicable to the Loan for so long as the Loan is outstanding.
Section 2.3 Monthly Debt Service Payment.
2.3.1 Monthly Debt Service Payment. Borrower shall pay to Lender (a) on the date
hereof, an amount equal to interest only on the Outstanding Principal Balance
for the period commencing on the Closing Date up to but not including the first
Payment Date following the Closing Date (unless the Closing Date is the eleventh
(11th) day of the month, in which case no such interest only payment shall be
due), which amount shall be applied on the first Payment Date to interest which
shall have accrued on the Outstanding Principal Balance during such period and
(b) on each Payment Date thereafter up to and including the Maturity Date,
Borrower shall make a payment to Lender of principal and interest in an amount
equal to the Monthly Debt Service Payment Amount, which payments shall be
applied first to accrued and unpaid interest and the balance to principal.
2.3.2 Payments Generally. The first interest accrual period hereunder shall
commence on and include the Closing Date and end on the first Payment Date. Each
interest accrual period thereafter shall commence on the eleventh (11th) day of
each calendar month during the term of the Loan and shall end on and include the
tenth (10th) day of the next occurring calendar month. For purposes of making
payments hereunder, but not for purposes of calculating interest accrual
periods, if the day on which such payment is due is not a Business Day, then
amounts due on such date shall be due on the immediately preceding Business Day.
All amounts due pursuant to this Agreement and the other Loan Documents shall be
payable without setoff, counterclaim, defense or any other deduction whatsoever.
2.3.3 Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the Outstanding Principal Balance, all accrued and unpaid interest and all
other amounts due hereunder and under the Note, the Pledge Agreement and the
other Loan Documents.

 

28



--------------------------------------------------------------------------------



 



2.3.4 Late Payment Charge. If any principal, interest or any other sums due
under the Loan Documents, including the payment of principal due on the Maturity
Date, is not paid by Borrower by the date on which it is due, Borrower shall pay
to Lender upon demand an amount equal to the lesser of (a) five percent (5%) of
such unpaid sum, and (b) the maximum amount permitted by applicable law, in
order to defray the expense incurred by Lender in handling and processing such
delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment. Any such amount shall be secured by the Pledge Agreement and
the other Loan Documents to the extent permitted by applicable law.
2.3.5 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender not later than 1:00 P.M., New York City time, on the date when
due and shall be made in lawful money of the United States of America in
immediately available funds at Lender’s office or as otherwise directed by
Lender, and any funds received by Lender after such time shall, for all purposes
hereof, be deemed to have been paid on the next succeeding Business Day. So long
as no Event of Default has occurred and continues to exist, any payments or
prepayments to be made hereunder or under the Cash Management Agreement by
Mortgage Lender or Servicer (as defined in the Mortgage Loan Agreement) out of
deposits in any account governed by the Cash Management Agreement, shall be
deemed to be timely made, if there are adequate funds on deposit to cover such
prepayment, for the purposes of this Section 2.3.5.
Section 2.4 Prepayments.
2.4.1 Voluntary Prepayments. Except as otherwise provided herein, Borrower shall
not have the right to prepay the Loan in whole or in part prior to the Maturity
Date. On any Business Day following the Lockout Period, Borrower may, at its
option and upon not less than thirty (30) days irrevocable prior written notice
to Lender, prepay the Outstanding Principal Balance in whole or in part and, so
long as no Event of Default has occurred and is continuing, subject to Borrower
paying to Lender a prepayment premium equal to the Yield Maintenance Premium on
the applicable prepayment amount; provided, however, that no Yield Maintenance
Premium shall be due if the Loan is prepaid on or after October 12, 2014 (the
“Open Date”). In addition, if any prepayment is made on a day other than a
Payment Date, Borrower shall also pay interest on the principal amount so
prepaid through, but not including, the next succeeding Payment Date. Any
partial prepayment shall be applied to the last payments of principal due under
the Note and shall not in any event change the Monthly Debt Service Payment
Amount.
2.4.2 Liquidation Events.
(a) In the event of (i) any Casualty to all or any portion of the Properties,
(ii) any Condemnation of all or any portion of the Properties, or (iii) any
claims made by any Mortgage Borrower under the applicable Owner’s Title Policy
(each, a “Liquidation Event”), Borrower shall cause the related Net Liquidation
Proceeds After Debt Service to be paid to Lender. On the Payment Date next
following the date on which Lender actually receives a distribution of Net
Liquidation Proceeds After Debt Service, Borrower shall prepay the Outstanding
Principal Balance in an amount equal to one hundred percent (100%) of such Net
Liquidation Proceeds After Debt Service. Any amounts of Net Liquidation Proceeds
After Debt Service in excess of the Debt shall be paid first to any Other
Obligations of a monetary nature then outstanding which are owed to Lender, and
any balance disbursed to Borrower within 2 Business Days following all such
payments to Lender. Any prepayment received by Lender pursuant to this
Section 2.4.2 (a) on a date other than a Payment Date shall be held by Lender as
collateral security for the Loan, and shall be applied by Lender on the next
Payment Date. Other than following an Event of Default, no Yield Maintenance
Premium shall be due in connection with any prepayment made as a result of any
events described in this Section 2.4.2(a).

 

29



--------------------------------------------------------------------------------



 



(b) Borrower shall promptly notify Lender of any Liquidation Event once Borrower
has knowledge of such event. Borrower shall be deemed to have knowledge of (i) a
sale (other than a foreclosure sale) of any Property on the date on which a
contract of sale for such sale is entered into, and a foreclosure sale, on the
date notice of such foreclosure sale is given, and (ii) a refinancing of any
Property, on the date on which a commitment for such refinancing has been
entered into. The provisions of this Section 2.4.2(b) shall not be construed to
contravene in any manner the restrictions and other provisions regarding
refinancing or voluntary prepayment of the Mortgage Loan or Transfer of any
Property set forth in this Agreement, the other Loan Documents and the Mortgage
Loan Documents.
2.4.3 Prepayments Made While any Event of Default Exists. If after the
occurrence and during the continuance of an Event of Default, payment of all or
any part of the Debt is tendered by Borrower or otherwise recovered by Lender
(including through application of any Reserve Funds), such tender or recovery
shall be deemed (a) to have been made on the next occurring Payment Date, and
(b) to be a voluntary prepayment by Borrower in violation of the prohibition
against prepayment set forth in Section 2.4.1 hereof, and Borrower shall pay, in
addition to the Debt, an amount equal to (A) if such prepayment amount is paid
during the Lockout Period the aggregate of (i) the Yield Maintenance Premium in
respect of the Outstanding Principal Balance, or portion thereof, being prepaid
or satisfied, plus (ii) one percent (1%) of the principal amount being repaid;
and (B) if such prepayment amount is paid after the expiration of the Lockout
Period, the Yield Maintenance Premium in respect of the prepayment amount.
Section 2.5 Intentionally Omitted.
Section 2.6 Release of Collateral. Except as set forth in this Section 2.6, no
repayment or prepayment of all or any portion of the Note shall cause, give rise
to a right to require, or otherwise result in, the release of the Lien of the
Pledge Agreement or the Collateral.
2.6.1 Partial Releases. Notwithstanding anything to the contrary set forth in
this Agreement or the other Loan Documents, in the event that Mortgage Borrowers
desire to sell one or more of the Properties (each such sale, a “Property
Sale”), to a bona fide third party purchaser who is not a Restricted Party or an
Affiliate of a Restricted Party, Borrower shall have the right after the Lockout
Period and without violating the Loan Documents, to cause Mortgage Borrowers to
sell such Property or Properties and obtain a release (y) of such Property or
Properties from the Lien of the applicable Mortgage or Mortgages and the other
Mortgage Loan Documents encumbering such Property or Properties and (z) of
Lender’s Lien upon the Collateral relating to the Mortgage Borrower that owns
the related Property, provided that, in the case where Mortgage Borrower owns
more than one Property, such release with respect to such membership interest
shall not be effective until such Mortgage Borrower shall no longer own any
Properties subject to the Lien of a Mortgage, in accordance with the applicable
terms of this Agreement and the Mortgage Loan Agreement, and provided, further,
that all of the following conditions shall be satisfied with respect to such
Property Sale:

 

30



--------------------------------------------------------------------------------



 



(a) Borrower shall (and shall cause Mortgage Borrowers to, as applicable) have
submitted to Lender and Mortgage Lender a written request for release relating
to such Property Sale (each, a “Sale Request”) at least thirty (30) days prior
to the proposed Property Sale, which Sale Request (i) shall specify the Property
or Properties that Mortgage Borrowers intend to sell (collectively, the “Sale
Request Properties”) and state the anticipated closing date of such Property
Sale, and (ii) shall include an Officer’s Certificate providing a certification
that as of the date of the Sale Request, no Default or Event of Default under
the Mortgage Loan Agreement or this Agreement has occurred and is continuing;
(b) Borrower shall (and shall cause Mortgage Borrowers to, as applicable) have
paid, or shall (and shall cause Mortgage Borrowers to, as applicable) have
arranged to be paid contemporaneously with the closing of the Property Sale, to
(i) Lender, and Lender shall have received by wire transfer of immediately
available federal funds, the applicable Yield Maintenance Premium, if any, based
on the portion of the pro rata share of the Release Price to be paid to Lender
as contemplated by Section 2.6.1(c) of the Mortgage Loan Agreement and
(ii) Mortgage Lender, the yield maintenance premium it is entitled to receive in
connection with its receipt of its pro share of the Release Price as
contemplated by Section 2.6.1(c) of the Mortgage Loan Agreement;
(c) In addition to the amount set forth in the preceding clause (b), Borrower
shall (and shall cause Mortgage Borrowers to, as applicable) have paid, or shall
(and shall cause Mortgage Borrowers to, as applicable) have arranged to be paid,
contemporaneously with the closing of the Property Sale, to Lender and Mortgage
Lender, and Lender and Mortgage Lender shall have received by wire transfer of
immediately available federal funds, an amount equal to the sum of (i) in the
case of Lender, its pro rata share of the Release Price for the Sale Request
Properties (based on the Financing Percentages), the proceeds of which Release
Price, shall be applied to prepay the Debt in accordance with Section 2.7,
(ii) in the case of the Mortgage Lender, the remainder of the Release Price, the
proceeds of which shall be applied to prepay the Mortgage Debt in accordance
with the Mortgage Loan Agreement, plus (iii) with respect to Lender or Mortgage
Lender, as the case may be, all accrued and unpaid interest on said amounts
prepaid in accordance with the terms of this Agreement and the Mortgage Loan
Agreement, as applicable, plus (iv) if such prepayment occurs on a day other
than a Payment Date, to Lender or Mortgage Lender, as the case may be, interest
at the applicable interest rates under the Loan and the Mortgage Loan on the
respective amounts so prepaid through, but not including, the next succeeding
Payment Date;
(d) Borrower shall (and shall cause Mortgage Borrowers to, as applicable) have
paid, in connection with the Sale Request Properties, all of the actual
out-of-pocket reasonable third party legal fees and actual out-of-pocket
reasonable third party expenses incurred by Lender and Mortgage Lender in
connection with reviewing and processing each such Sale Request, whether or not
any Property Sale which is the subject of a Sale Request actually closes;

 

31



--------------------------------------------------------------------------------



 



(e) No Default or Event of Default shall have occurred and be continuing at the
time of the submission by Borrower and Mortgage Borrowers, as applicable, of the
Sale Request or at the time of the closing of any Property Sale;
(f) Those Properties which are not the subject of a Property Sale shall continue
to comply with all applicable Legal Requirements, including, without limitation,
zoning and/or parking requirements to the extent such compliance is required
elsewhere in this Agreement;
(g) The proportion of Net Operating Income derived from Leases with Investment
Grade tenants immediately following, and after giving effect to, such Property
Sale shall be no less than the Closing Date Percentage of Investment Grade
Income;
(h) After giving effect to the Property Sale, the Debt Service Coverage Ratio
for the annual period immediately prior to the anticipated Property Sale, based
on the annual Net Operating Income applicable to the remaining Properties (i.e.,
excluding the Properties subject to such Property Sale or any prior Property
Sale) shall not be less than the greater of (i) the Debt Service Coverage Ratio
for all Properties in effect as of the Closing Date, and (ii) the Debt Service
Coverage Ratio in effect immediately prior to the Property Sale;
(i) After giving effect to the Property Sale, the Loan to Value Ratio for the
annual period immediately prior to the anticipated Property Sale, based on the
values applicable to the remaining Properties (i.e., excluding the Properties
subject to such Property Sale or any prior Property Sale) shall not be greater
than the Loan to Value Ratio for all Properties in effect as of the Closing
Date;
(j) If and to the extent any proposed Sale Request Property is subject to a
master lease with other Properties (not previously subject to a Property Sale),
and the applicable Mortgage Borrower intends to have any of such other
Properties remain subject to the Lien of the Mortgage or Mortgages following an
applicable Property Sale, then Borrower shall cause the applicable Mortgage
Borrower (A) to enter into an amendment of the Lease which is such Master Lease,
which among other things shall (i) release each such Sale Request Property from
the terms of such Lease, (ii) adjusts rent in a manner set forth in such master
lease or as may otherwise be reasonably acceptable to Lender and Mortgage
Lender, (iii) adjusts expenses that must be paid by landlord under the terms of
such Lease (and which are not reimbursed by tenant under such Lease) in a manner
which is reasonably acceptable to Lender and Mortgage Lender and (iv) otherwise
contains terms and provisions which are reasonably acceptable to Lender and
Mortgage Lender, and (B) to cause such tenant to provide such estoppels and
enter into a modification of the existing subordination, non-disturbance and
attornment agreement and such other documentation, as Lender and Mortgage Lender
each reasonably requires; and
(k) The Manager and other parties to the Management Agreement shall provide
Lender with written evidence that the Properties that are the subject of the
applicable Property Sale will no longer be subject to the application of the
Management Agreement once such Property Sale has been completed and that Manager
will no longer earn fees under the Management Agreement with respect to said
Properties once such Property Sale has been completed.

 

32



--------------------------------------------------------------------------------



 



2.6.2 Release of Property. Upon the closing of a Property Sale which results in
any Mortgage Borrower no longer owning any Property subject to a Lien securing
the Mortgage Debt, Lender shall return to Borrower the certificate of ownership
of the equity interests in such Mortgage Borrower. Upon the closing of any
Property Sale, all references herein or in any of the other Loan Documents to
the term “Properties” shall be deemed to exclude the Property or Properties sold
pursuant to such Property Sale, as provided for in the Mortgage Loan Agreement.
Furthermore, if all Properties owned by any Mortgage Borrower have been the
subject of one or more completed Property Sales, upon the closing of the last
completed Property Sale in accordance with the Mortgage Loan Agreement and this
Agreement relating to the Properties owned by such Mortgage Borrower, such
Mortgage Borrower shall cease to be a “Mortgage Borrower” under the Note, this
Agreement or any other Loan Document and all references in the Note, this
Agreement or any other Loan Document to the term “Mortgage Borrower” or
“Mortgage Borrowers” shall be deemed to exclude such Mortgage Borrower. In
addition, when such certificates evidencing such equity interests in a Mortgage
Borrower are required to be returned to Borrower pursuant to the first sentence
of this Section 2.6.2, then the terms “Collateral” and “Pledged Company
Interests” shall no longer be deemed to include any Collateral or Pledged
Company Interests solely relating to such Mortgaged Borrower.
2.6.3 Release Upon Payment in Full. Lender shall, upon the written request and
at the expense of Borrower, upon payment in full of all principal and interest
due on the Loan and all other amounts due and payable under the Loan Documents
in accordance with the terms and provisions of the Note and this Agreement,
release the Lien of the Pledge Agreement and the Collateral. Upon request of
Borrower on or following such payment in full, Lender shall return all
certificates of ownership relating to each Mortgage Borrower which Lender has in
its possession or control.
Section 2.7 Application of Payments of Principal. Notwithstanding anything to
the contrary contained in this Agreement, the following principal payments or
prepayments shall be allocated among the Loan and the Mortgage Loan as follows:
(a) so long as no Event of Default shall have occurred and be continuing, any
voluntary prepayment by Borrower or Mortgage Borrowers shall be allocated by
Lender or Mortgage Lender, as the case may be, so that (x) a portion of any such
prepayment shall be paid to, and applied by, Mortgage Lender to the Mortgage
Debt as a prepayment thereof (subject to the provisions set forth in
Section 2.4.1 of the Mortgage Loan Agreement) and (y) the remaining portion of
such prepayment, whether paid to Lender by Mortgage Lender in accordance with
the requirements of Section 2.6.4 of the Mortgage Loan Agreement (which, when
such monies are paid by Mortgage Lender, shall be deemed to be a distribution
permitted under applicable law) or by Borrower in accordance with Section 2.4.1
hereof to Lender, shall be applied by Lender to the Debt as prepayment thereof
in accordance with Section 2.4.1 hereof, provided that (i) such allocation of
any such voluntary payments, as between Lender and Mortgage Lender, shall be
made pro rata in accordance with the respective Financing Percentages (as were
in effect immediately prior to such prepayment or payment of the Release Price,
as the case may be) until the Mortgage Debt and the Debt are paid in full, which
Financing Percentages shall be calculated by Mortgage Lender as of the time
immediately prior to such prepayment; and (ii) in respect of the portion of any
such prepayment which is to be paid to Mortgage Lender, Mortgage

 

33



--------------------------------------------------------------------------------



 



Borrowers shall be obligated to pay the yield maintenance premium contemplated
in Section 2.4.1 of the Mortgage Loan Agreement. Notwithstanding the forgoing
provisions of this clause (a) to the contrary, upon the occurrence and during
the continuance of a Mortgage Loan Event of Default, Mortgage Lender is required
to apply its share of any voluntary prepayment made by Borrower or Mortgage
Borrowers, in its election, to the payment of the obligations of a monetary
nature owed to Mortgage Lender under the Mortgage Loan Documents, or to the
Obligations of a monetary nature owed to Lender under the Loan Documents in any
order, priority and proportions as Mortgage Lender shall elect in its sole
discretion from time to time, provided that at such time as all Mortgage Debt
and other obligations of a monetary nature owed to Mortgage Lender under the
Mortgage Loan Documents are paid in full, then any remainder of such voluntary
prepayment shall be paid to Lender, as a distribution permitted by applicable
law, within two (2) Business Days thereafter for application in accordance with
the terms of the Loan Documents if the Debt (or any portion thereof) is then
outstanding, until the Debt and Other Obligations are paid in full. Within two
(2) Business Days after the Debt and Other Obligations are paid in full, any
remaining balance of such voluntary prepayment shall be disbursed to Borrower.
Any prepayments paid to Lender following the application thereof by Mortgage
Lender upon the occurrence of and during the continuance of a Mortgage Loan
Event of Default in accordance with the immediately preceding sentence or
Section 2.6.4 of the Mortgage Loan Agreement shall be applied by Lender to the
prepayment of the Debt (subject to the applicable provisions of Section 2.4
hereof) or to any other Obligations of a monetary nature owed to Lender in
respect of the Loan in any order, priority and proportions as Lender shall elect
in its sole discretion from time to time;
(b) to the extent any portion of Net Proceeds shall be paid to Lender in
accordance with the requirements of Section 2.6.4(b) of the Mortgage Loan
Agreement, any such sums shall be applied by Lender to the prepayment of the
Debt (subject to the applicable provisions of Section 2.4 hereof) or to any
Other Obligations of a monetary nature owed to Lender in respect of the Loan in
any order, priority and proportions as Lender shall elect in its sole discretion
from time to time until all of the Debt and Other Obligations of a monetary
nature owed to Lender are paid in full, and then the balance disbursed to
Borrower within two (2) Business Days after the Debt and Other Obligations are
paid in full;
(c) to the extent any Reserve Funds or other cash collateral held by or on
behalf of Mortgage Lender, whether in the Cash Management Account or otherwise,
including, without limitation, any Net Proceeds then being held by Mortgage
Lender are paid to Lender in accordance with the requirements of
Section 2.6.4(c) of the Mortgage Loan Agreement, any such sums shall be applied
by Lender to the prepayment of the Debt (subject to the applicable provisions of
Section 2.4 hereof) or Other Obligations of a monetary nature, in any order,
priority and proportions as Lender shall elect in its sole discretion from time
to time, until all Debt and Other Obligations of a monetary nature owed to
Lender are paid in full, and then the balance disbursed to Borrower within two
(2) Business Days after the Debt and Other Obligations are paid in full; and
(d) to extent any Rents received by Mortgage Lender are paid to Lender in
accordance with the requirements of Section 2.6.4(d) of the Mortgage Loan
Agreement, any such sums shall be applied by Lender to the prepayment of the
Debt (subject to the applicable provisions of Section 2.4 hereof) or Other
Obligations of a monetary nature in any order, priority and proportions as
Lender shall elect in its sole discretion from time to time, until all Debt and
Other Obligations of a monetary nature owed to Lender are paid in full, and then
the balance disbursed to Borrower within two (2) Business Days after the Debt
and Other Obligations are paid in full.

 

34



--------------------------------------------------------------------------------



 



Section 2.8 Cash Management.
2.8.1 Lockbox Account. (a) During the term of the Loan Borrower shall cause
Mortgage Borrowers to establish and maintain a segregated account (the “Lockbox
Account”) with the Lockbox Bank in trust for the benefit of Mortgage Lender,
which Lockbox Account shall be under the sole dominion and control of Mortgage
Lender pursuant to and in accordance with the Mortgage Loan Documents.
(b) Borrower shall cause Mortgage Borrowers and/or Manager to comply with the
applicable provisions in the Mortgage Loan Agreement relating to the Lockbox
Account and the Lockbox Bank.
2.8.2 Cash Management Account. Borrower shall cause each Mortgage Borrower to
(i) grant to Mortgage Lender a first priority security interest in the Cash
Management Account and all deposits at any time contained therein and the
proceeds thereof, and (ii) take all actions reasonably requested by Mortgage
Lender to maintain in favor of Mortgage Lender a perfected first priority
security interest in the Cash Management Account, including, without limitation,
executing and filing UCC-1 Financing Statements and continuations thereof.
Borrower shall cause Mortgage Borrowers and/or Manager to comply with the
applicable provisions in the Mortgage Loan Agreement relating to the Cash
Management Account.
2.8.3 Mezzanine Loan Cash Management. In the event Mortgage Lender waives the
requirement of Mortgage Borrowers to maintain the Lockbox Account or the Cash
Management Account or in the event that the Mortgage Loan has been repaid in
full, Lender shall have the right to require Borrower to establish and maintain
a cash management account that would operate in the same way as the Lockbox
Account and/or the Cash Management Account, provided that Lender has obtained
written consent from the Mortgage Lender in the event the Mortgage Loan is still
outstanding.
ARTICLE 3
CONDITIONS PRECEDENT
Section 3.1 Conditions Precedent to Closing. The obligation of Lender to make
the Loan hereunder is subject to the fulfillment by Borrower, or waiver by
Lender, of the following conditions precedent no later than the Closing Date:
3.1.1 Representations and Warranties; Compliance with Conditions. The
representations and warranties of Borrower contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects on and
as of the Closing Date with the same effect as if made on and as of such date,
and no Default or Event of Default shall have occurred and be continuing; and
Borrower shall be in compliance in all material respects with all terms and
conditions set forth in this Agreement and in each other Loan Document on its
part to be observed or performed.

 

35



--------------------------------------------------------------------------------



 



3.1.2 Loan Agreement and Note. Lender shall have received a copy of this
Agreement and the Note, in each case, duly executed and delivered on behalf of
Borrower.
3.1.3 Delivery of Loan Documents; Title Insurance; Reports; Leases.
(a) Pledge Agreement; other Loan Documents. Lender shall have received from
Borrower fully executed and acknowledged counterparts of the Pledge Agreement
and the delivery of Certificates evidencing the Pledged Company Interests, UCC
Financing Statements and such other documents required pursuant to the Pledge
Agreement, in the reasonable judgment of Lender, so as to effectively create
valid and enforceable first priority Liens upon the Collateral, in favor of
Lender, subject only to the Permitted Encumbrances and such other Liens as are
permitted pursuant to the Loan Documents. Lender shall have also received from
Borrower fully executed counterparts of the other Loan Documents.
(b) Title Insurance. Lender shall have received a UCC Title Insurance Policy
(the “UCC Title Insurance Policy”) issued by the Title Company and dated as of
the Closing Date, with reinsurance and direct access agreements acceptable to
Lender. Such UCC Title Insurance Policy shall (i) provide coverage in amounts
satisfactory to Lender, (ii) insure Lender that the Pledge Agreement creates a
valid first lien on the Collateral intended to be encumbered thereby, free and
clear of all exceptions from coverage other than applicable Permitted
Encumbrances and standard exceptions and exclusions from coverage (as modified
by the terms of any endorsements), (iii) contain such endorsements and
affirmative coverages as Lender may reasonably request, and (iv) name Lender and
its successors and assigns as the insured. The UCC Title Insurance Policy shall
be assignable, to the extent permitted under applicable state law. Lender shall
have received the Title Insurance Policy, together with a mezzanine lender’s
endorsement with respect to the owner’s title insurance policy for each
Property, in form and substance satisfactory to Lender. Lender also shall have
received evidence that all premiums in respect of such UCC Title Insurance
Policy and such mezzanine lender’s endorsement have been paid.
(c) Survey. Lender shall have received a current Survey in respect of each
Property, which shall be certified to the Title Company, the applicable Mortgage
Borrower and Mortgage Lender and their respective successors and assigns, in
form and content satisfactory to Lender (provided that with respect to surveys
that are not more than one (1) year old from the date of their last
certification, Lender will not require the surveyor to take any action involving
revisiting the applicable Property) and prepared by a professional and properly
licensed land surveyor satisfactory to Lender in accordance with the Accuracy
Standards for ALTA/ACSM Land Title Surveys as adopted by ALTA, American Congress
on Surveying & Mapping and National Society of Professional Surveyors in 2005.
Each Survey shall reflect the same legal description contained in the applicable
Title Insurance Policy and shall include, among other things, a metes and bounds
description of the real property comprising part of the applicable Property
reasonably satisfactory to Lender. The applicable surveyor’s seal shall be
affixed to the Survey for each Property and such surveyor shall provide a
certification for the applicable Survey in form and substance acceptable to
Lender.

 

36



--------------------------------------------------------------------------------



 



(d) Insurance. Lender shall have received valid certificates of insurance for
the Policies required hereunder, satisfactory to Lender in its sole discretion,
and evidence of the payment of all Insurance Premiums payable by Mortgage
Borrowers for the existing policy period and if requested by Lender, any
evidence in Borrower’s possession that tenants under Leases who have obtained
Policies have paid insurance premiums for such Policies which are then due and
owing.
(e) Environmental Reports. Lender shall have received a Phase I environmental
report (and, if recommended by the Phase I environmental report, a Phase II
environmental report) in each case from licensed engineers satisfactory to
Mortgage Lender in respect of each Property, and otherwise satisfactory in form
and substance to Lender, and either addressed to Mortgage Lender, and its
successors and assigns, or Mortgage Lender shall also have received reliance
letters addressed to Mortgage Lender and related lenders holding a pledge of
equity interests in the applicable Mortgage Borrowers, satisfactory in form and
substance to Mortgage Lender.
(f) Zoning. Lender shall have received, at Lender’s option, in respect of each
Property, either (i) (A) letters or other evidence with respect to such Property
from the appropriate municipal authorities (or other Persons) concerning
applicable zoning and building laws or a zoning report from a reputable firm, in
form and substance satisfactory to Lender, and (B) an ALTA 3.1 zoning
endorsement for the applicable Title Insurance Policy, to the extent available
in the State in which the applicable Property is located or (ii) a zoning
opinion letter with respect to such Property, in each case in substance
reasonably satisfactory to Lender.
(g) Encumbrances. Borrower shall have taken or caused to be taken such actions
in such a manner so that Lender has a valid and perfected first priority Lien as
of the Closing Date on the Collateral, and Lender shall have received
satisfactory evidence thereof.
3.1.4 Related Documents. Each additional document not specifically referenced
herein, but relating to the transactions contemplated herein, shall be in form
and substance reasonably satisfactory to Lender, and shall have been duly
authorized, executed and delivered by all parties thereto and Lender shall have
received and approved certified copies thereof.
3.1.5 Delivery of Organizational Documents.
(a) Borrower shall deliver or cause to be delivered to Lender copies certified
by Borrower of all organizational documentation related to Borrower, each
Mortgage Borrower and each Principal (as defined in the Mortgage Loan Agreement)
of a Mortgage Borrower, and/or the formation, structure, existence, good
standing and/or qualification to do business, as Lender may request in its sole
discretion, including, without limitation, the articles of organization, good
standing certificates, qualifications to do business in the appropriate
jurisdictions, resolutions authorizing the entering into of the Loan, the Loan
Documents, the Mortgage Loan, the Mortgage Loan Documents, and the incumbency
certificates, as applicable, as may be requested by Lender.

 

37



--------------------------------------------------------------------------------



 



(b) Borrower shall deliver or cause to be delivered to Lender copies certified
by Borrower of all organizational documentation related to Guarantor and other
members and/or partners of Borrower, and/or the formation, structure, existence,
good standing and/or qualification to do business of any of the foregoing, as
Lender may request in its sole discretion, including, without limitation, good
standing certificates, qualifications to do business in the appropriate
jurisdictions, authorizing resolutions and incumbency certificates as may be
requested by Lender.
3.1.6 Opinions of Borrower’s Counsel. Lender shall have received one or more
opinions, as appropriate, from Borrower’s counsel (a) with respect to
non-consolidation, (b) with respect to perfection of the Collateral and (c) the
due execution, authority and enforceability of the Loan Documents and such other
matters as Lender may require, all such opinions in form, scope and substance
satisfactory to Lender and Lender’s counsel in their reasonable discretion.
3.1.7 Budgets. Borrower shall have delivered, and Lender shall have approved,
the Annual Budget for the current Fiscal Year.
3.1.8 Basic Carrying Costs. Borrower shall have caused the Mortgage Borrowers to
have paid (or cause to be paid) all Basic Carrying Costs relating to the
Properties which are in arrears, including without limitation, (a) accrued but
unpaid Insurance Premiums, (b) any delinquent Taxes and (c) currently due Other
Charges.
3.1.9 Completion of Proceedings. All corporate and other proceedings taken or to
be taken in connection with the transactions contemplated by this Agreement and
the other Loan Documents and all documents incidental thereto shall be
satisfactory in form and substance to Lender, and Lender shall have received all
such counterpart originals or certified copies of such documents as Lender may
reasonably request.
3.1.10 Payments. All payments, deposits or escrows required to be made or
established by Borrower under this Agreement, the Note and the other Loan
Documents or by Mortgage Borrowers under the Mortgage Loan Documents on or
before the Closing Date shall have been paid or will be paid out of the proceeds
of the Loan or the Mortgage Loan.
3.1.11 Tenant Estoppels. Lender shall have received an executed tenant estoppel
letter, which shall be in form and substance satisfactory to Lender, from each
tenant of a Property.
3.1.12 Transaction Costs. Borrower shall have paid or reimbursed Lender for all
title insurance premiums, UCC Title Insurance Policy premiums, premiums relating
to the mezzanine lender’s endorsement to the applicable Mortgage Borrower’s
Owner’s Title Policy for its Property or Properties, recording and filing fees,
costs of environmental reports, Physical Conditions Reports, appraisals and
other reports, the reasonable fees and costs of Lender’s counsel and all other
reasonable third party out-of-pocket expenses incurred in connection with the
origination of the Loan.
3.1.13 Material Adverse Change. There shall have been no Material Adverse Change
in Borrower, any Mortgage Borrower, Guarantor, any Principal (as defined in the
Mortgage Loan Agreement) of a Mortgage Borrower, or any Property since the date
of the most recent financial statements delivered to Lender. The income and
expenses of each Property, the occupancy thereof, and all other features of the
transaction shall be as represented to Lender without Material Adverse Change.
None of the Borrower, any Mortgage Borrower, and none of the Borrower’s
constituent Persons, shall be the subject of any Bankruptcy Action.

 

38



--------------------------------------------------------------------------------



 



3.1.14 Leases and Rent Roll. Lender shall have received true, correct and
complete copies of all Leases and certified copies of any Leases as requested by
Lender. Lender shall have received a current certified rent roll of each
Property, reasonably satisfactory in form and substance to Lender.
3.1.15 Intentionally Omitted.
3.1.16 Tax Lot. Lender shall have received evidence that each Property
constitutes one (1) or more separate tax lots, which evidence shall be
satisfactory in form and substance to Lender.
3.1.17 Condition of Improvements. There shall have been no material unrepaired
or unrestored damage or destruction by fire or otherwise to any of the real or
tangible personal property comprising or intended to comprise any of the
collateral granted as security for the Obligations. Lender shall have received a
Physical Conditions Report in respect of each Property, which report shall be
satisfactory in form and substance to Lender.
3.1.18 Management Agreement. Lender shall have received a true, correct and
complete copy of the Management Agreement, which shall be satisfactory in form
and substance to Lender, and Lender shall have received a fully executed copy of
the Management Agreement Side Letter.
3.1.19 Appraisal. Lender shall have received an appraisal of each Property,
which shall be satisfactory in form and substance to Lender.
3.1.20 Financial Statements. To the extent reasonably obtainable by Borrower,
Lender shall have received a balance sheet with respect to each Property for the
two (2) most recent Fiscal Years and statements of income and statements of Net
Cash Flow with respect to each Property for the three (3) most recent Fiscal
Years, each in form and substance satisfactory to Lender. Lender shall also have
received financial statements for Guarantor, in form and substance satisfactory
to Lender.
3.1.21 Further Documents. Lender or its counsel shall have received such other
and further approvals, opinions, documents and information as Lender or its
counsel may have reasonably requested including the Loan Documents in form and
substance satisfactory to Lender and its counsel.
3.1.22 Compliance With Law. All real estate and tangible personal property
constituting or intended to constitute any one of the Properties shall comply in
all material respects with all Legal Requirements including, without limitation,
the Environmental Laws, and the provisions of all Licenses. There shall be no
uncured violation of any Legal Requirements including, without limitation, any
Environmental Laws. All Legal Requirements relating to zoning, including (i) the
size, height and volume of the Improvements, (ii) all set-back requirements,
(iii) all frontage requirements relative to public roads, (iv) all parking
requirements for the intended use thereof, and (v) all use requirements, shall
each be fully complied with or shall be the subject of a variance which has been
delivered to Lender by Borrower prior to the Closing Date and which shall be in
form and substance satisfactory to Lender.

 

39



--------------------------------------------------------------------------------



 



3.1.23 Intentionally Omitted.
3.1.24 No Condemnation. There shall be no pending or threatened Condemnation of
any Property or any material portion of any Property.
3.1.25 Mortgage Loan. All conditions precedent to the funding of the Mortgage
Loan shall have been satisfied by the Mortgage Borrowers or waived by Mortgage
Lender.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
Section 4.1 Representations of Borrower. Borrower represents and warrants as of
the date hereof and as of the Closing Date that:
4.1.1 Organization. Borrower has been duly formed and is validly existing and in
good standing with requisite power and authority to own its properties and to
transact the businesses in which it is now engaged. Borrower is duly qualified
to do business and is in good standing in each jurisdiction where it is required
to be so qualified in connection with its properties, businesses and operations.
Borrower possesses all rights, licenses, permits and authorizations,
governmental or otherwise, necessary to entitle it to own its properties and to
transact the businesses in which it is now engaged, and the sole business of
Borrower is the ownership and management of the Mortgage Borrowers. The
ownership interests of Borrower are as set forth on the organizational chart
attached hereto as Schedule IV. Borrower (a) has complied in all respects with
its certificate of formation and limited liability company operating agreement
or limited partnership agreement; (b) has maintained complete books and records
and, except in connection with the Loan, bank accounts separate from those of
its Affiliates; (c) has obeyed all limited liability company or limited
partnership, as applicable, formalities required to maintain its status as, and
at all times has held itself out to the public as, a legal entity separate and
distinct from any other entity (including, but not limited to, any Affiliate
thereof); and (d) has all requisite power and authority to conduct its business
and to own its property, as now conducted or owned, and as contemplated by this
Agreement. The signatory hereto on behalf of Borrower has all necessary power,
authority and legal right to execute this Agreement, the Note and the other Loan
Documents on Borrower’s behalf to which Borrower is a party. The Guarantor has
the necessary power, authority and legal right to execute, deliver and perform
its obligations under the Guaranty.
4.1.2 Proceedings. Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents. This Agreement and the other Loan Documents have been duly executed
and delivered by or on behalf of Borrower and constitute the legal, valid and
binding obligations of Borrower, enforceable against Borrower in accordance with
their respective terms, subject only to applicable bankruptcy, insolvency and
similar laws affecting rights of creditors generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

40



--------------------------------------------------------------------------------



 



4.1.3 No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by Borrower and/or Guarantor, as applicable, will
not conflict with or result in a breach of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any Lien,
charge or encumbrance (other than pursuant to the Loan Documents) upon any of
the property or assets of Borrower pursuant to the terms of any indenture, any
mortgage, deed of trust, loan agreement, partnership agreement, management
agreement or other agreement or instrument to which Borrower is a party or by
which Borrower’s property or assets is subject, nor will such action result in
any violation of the provisions of any Legal Requirements of any Governmental
Authority having jurisdiction over Borrower or Borrower’s assets, and any
consent, approval, authorization, order, registration or qualification of or
with any such Governmental Authority required for the execution, delivery and
performance by Borrower and/or Guarantor, as applicable, of this Agreement or
any other Loan Documents has been obtained and are in full force and effect.
4.1.4 Litigation. There are no actions, suits or proceedings at law or in equity
by or before any Governmental Authority or other agency now pending or
threatened against or affecting Borrower, any Mortgage Borrower, Guarantor or,
to Borrower’s actual knowledge, any Property, which actions, suits or
proceedings, if determined against Borrower, any Mortgage Borrower, Guarantor or
any Property, might materially adversely affect the condition (financial or
otherwise) or business of Borrower, any Mortgage Borrower, Guarantor or the
condition or ownership of any Property.
4.1.5 Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which might materially and adversely affect Borrower,
any Mortgage Borrower or any Property, or Borrower’s or any Mortgage Borrower’s
business, properties or assets, operations or condition, financial or otherwise.
Neither Borrower nor any Mortgage Borrower is in default in any material respect
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which it is
a party or by which Borrower, any Mortgage Borrower or any Property are bound.
Neither Borrower nor any Mortgage Borrower has any material financial obligation
under any indenture, any mortgage, deed of trust, loan agreement or other
agreement or instrument to which Borrower or such Mortgage Borrower is a party
or by which Borrower, any such Mortgage Borrower, the Collateral or the Property
or Properties owned by Borrower or such Mortgage Borrower, as applicable, is
otherwise bound, other than (a) any obligations incurred in the ordinary course
of the operation of the Property or Properties owned by such Mortgage Borrower
as permitted pursuant to clause (u) of the definition of “Special Purpose
Entity” set forth in Section 1.1 of the Mortgage Loan Agreement, and (b) the
obligations under the Loan Documents and the Mortgage Loan Documents, as
applicable.
4.1.6 Title.
(a) Fee simple title to each Property is, or contemporaneously with the funding
of the Loan will be, owned by a Mortgage Borrower hereunder free and clear of
all Liens whatsoever except the Permitted Encumbrances. To Borrower’s actual
knowledge, the Permitted Encumbrances in the aggregate do not materially and
adversely affect the value, operation or use of any Property (as currently used)
or (x) any Mortgage Borrower’s ability to repay the Mortgage Loan or
(y) Borrower’s ability to repay the Loan. Except as set forth in the Title
Insurance Policies, there are no claims for payment for work, labor or materials
affecting any Property which are or may become a Lien prior to, or of equal
priority with, the Liens created by the Loan Documents.

 

41



--------------------------------------------------------------------------------



 



(b) Borrower is the record and beneficial owner of, and has good and marketable
title to the Collateral, free and clear of all Liens whatsoever except the Liens
created by the Loan Documents. The Pledge Agreement, together with the UCC
Financing Statements relating to the Collateral, will create a valid, perfected
first priority lien on, and security interest in and to, the Collateral, all in
accordance with the terms thereof.
4.1.7 Solvency. Borrower has (a) not entered into the transaction contemplated
by this Agreement or executed the Note, this Agreement or any other Loan
Documents with the actual intent to hinder, delay or defraud any creditor and
(b) received reasonably equivalent value in exchange for its obligations under
such Loan Documents. Giving effect to the Loan, the fair saleable value of
Borrower’s assets exceeds and will, immediately following the making of the
Loan, exceed Borrower’s total liabilities, including, without limitation,
subordinated, unliquidated, disputed and contingent liabilities. After giving
effect to the Loan, the fair saleable value of Borrower’s assets are greater
than Borrower’s probable liabilities, including the maximum amount of its
contingent liabilities on its debts as such debts become absolute and matured.
Borrower’s assets do not and, immediately following the making of the Loan will
not, constitute unreasonably small capital to carry out Borrower’s business as
conducted or as proposed to be conducted. Borrower does not intend to, and does
not believe that it will, incur debts and liabilities (including contingent
liabilities and other commitments) beyond Borrower’s ability to pay such debts
and liabilities as they mature (taking into account the timing and amounts of
cash to be received by Borrower and the amounts to be payable on or in respect
of the obligations of Borrower). No petition in bankruptcy has been filed
against Borrower, any Mortgage Borrower or any of their constituent Persons, and
neither Borrower, any Mortgage Borrower, nor any of their constituent Persons
has ever made an assignment for the benefit of creditors or taken advantage of
any insolvency act for the benefit of debtors. Neither Borrower, any Mortgage
Borrower nor any of their constituent Persons are contemplating either the
filing of a petition by it under any state or federal bankruptcy or insolvency
laws or the liquidation of all or a major portion of Borrower’s assets or
properties, and Borrower has no knowledge of any Person contemplating the filing
of any petition against Borrower, any Mortgage Borrower or any of their
constituent Persons.
4.1.8 Full and Accurate Disclosure. No statement of fact made by or on behalf of
Borrower (i) in connection with the Loan Application, (ii) in this Agreement, or
(iii) in any of the other Loan Documents contains any untrue statement of a
material fact or omits to state any material fact necessary to make statements
contained herein or therein not misleading. There is no material fact presently
known to Borrower which has not been disclosed to Lender which adversely
affects, nor as far as Borrower can foresee, might adversely affect, Borrower,
the Collateral, any Mortgage Borrower, any Property or the business, operations
or condition (financial or otherwise) of Borrower, any Mortgage Borrower, or
Guarantor.

 

42



--------------------------------------------------------------------------------



 



4.1.9 No Plan Assets. Borrower is not an “employee benefit plan,” as defined in
Section 3(3) of ERISA, subject to Title I of ERISA or Section 4975 of the Code,
and none of the assets of Borrower constitutes or will constitute “plan assets”
of one or more such plans within the meaning of 29 C.F.R. Section 2510.3-101.
Compliance by Borrower and Guarantor with the provisions hereof will not involve
any Prohibited Transaction. Neither Guarantor nor Borrower has any pension,
profit sharing, stock option, insurance or other arrangement or plan for
employees covered by Title IV of ERISA, and no “Reportable Event” as defined in
ERISA has occurred and is now continuing with respect to any such plan. The
performance by Borrower of its obligations under the Loan Documents and
Borrower’s conducting of its operations do not violate any provisions of ERISA.
In addition, (a) Borrower is not a “governmental plan” within the meaning of
Section 3(32) of ERISA, (b) transactions by or with Borrower are not subject to
any state statute regulating investments of, or fiduciary obligations with
respect to, governmental plans within the meaning of Section 2(32) of ERISA
which is similar to the provisions of Section 406 of ERISA or Section 4975 of
the Code currently in effect, which prohibit or otherwise restrict the
transactions contemplated by this Agreement, and (c) neither Borrower, Mortgage
Borrowers, Guarantor or ERISA Affiliate is at the date hereof, or has been at
any time within the two years preceding the date hereof, an employer required to
contribute to any Multiemployer Plan or Multiple Employer Plan, or a
“contributing sponsor” (as such term is defined in section 4001 of ERISA) in any
Multiemployer Plan or Multiple Employer Plan; and neither Borrower, Mortgage
Borrowers, Guarantor nor any ERISA Affiliate has any contingent liability, other
than COBRA continuation of coverage obligations imposed by state law, with
respect to any post-retirement “welfare benefit plan” (as such term is defined
in ERISA) except as disclosed to the Lender in writing.
4.1.10 Compliance. Borrower, Mortgage Borrowers and the Property or Properties
owned by such Mortgage Borrowers (including the use thereof) comply in all
material respects with all applicable Legal Requirements, including, without
limitation, building and zoning ordinances and codes. Borrower is not in default
or violation of any order, writ, injunction, decree or demand of any
Governmental Authority. To Borrower’s actual knowledge, there has not been
committed by Borrower, Mortgage Borrower or any other Person in occupancy of or
involved with the operation or use of any Property, any act or omission
affording any Governmental Authority the right of forfeiture as against one or
more of the Properties or any part thereof or any monies paid in performance of
Borrower’s obligations under any of the Loan Documents. Neither the Improvements
as constructed at each Property, nor the use of any Property by tenants under
the Leases and the contemplated accessory uses will violate (a) any Legal
Requirements (including subdivision, zoning, building, environmental protection
and wetland protection Legal Requirements), or (b) any building permits,
restrictions or record, or agreements affecting any Property or any part
thereof. Neither the zoning authorizations, approvals or variances nor any other
right to construct or to use any Property is to any extent dependent upon or
related to any real estate other than the applicable Property.

 

43



--------------------------------------------------------------------------------



 



4.1.11 Financial Information. All financial data with respect to Borrower, the
Collateral, each Mortgage Borrower, each Property and Guarantor, including,
without limitation, the statements of Net Cash Flow and income and operating
expense, that have been delivered to Lender in connection with the Loan (i) are
true, complete and correct in all material respects, (ii) accurately represent
the financial condition of the Property or the Collateral identified therein and
Borrower, each Mortgage Borrower and Guarantor as of the date of such reports,
and (iii) to the extent prepared or audited by an independent certified public
accounting firm, have been prepared in accordance with GAAP (or another basis of
accounting acceptable to Lender and consistently used) throughout the periods
covered, except as disclosed therein. Except for Permitted Encumbrances,
Borrower does not have any contingent liabilities, liabilities for taxes,
unusual forward or long-term commitments or unrealized or anticipated losses
from any unfavorable commitments that are known to Borrower and are reasonably
likely to have a materially adverse effect on Borrower, the Collateral, any
Mortgage Borrower or any Property or the operation thereof as a retail, office
or a commercial property, as applicable, except as referred to or reflected in
said financial statements. Since the date of such financial statements, there
has been no Material Adverse Change in the financial condition, operation or
business of Borrower, any Mortgage Borrower or Guarantor from that set forth in
said financial statements.
4.1.12 Condemnation. No Condemnation or other proceeding has been commenced or,
to Borrower’s best knowledge, is threatened or contemplated with respect to all
or any portion of any Property or for the relocation of any roadway providing
access to any Property.
4.1.13 Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by any Legal Requirements or by the terms and conditions of this Agreement or
the other Loan Documents.
4.1.14 Utilities and Public Access. Each Property has rights of access to public
ways and is served by water, sewer, sanitary sewer and storm drain facilities
adequate to service such Property for its intended uses. All public utilities
necessary or convenient to the full use and enjoyment of each Property are
located either in the public right-of-way abutting such Property (which are
connected so as to serve such Property without passing over other property) or
in recorded easements serving such Property. All roads necessary for the use of
each Property for such Property’s current purpose have been completed and
dedicated to public use and accepted by all Governmental Authorities. There is
no on site sewage disposal system and each Property is served by a sewer system
maintained by a Governmental Authority or property owners association.
4.1.15 Not a Foreign Person. Borrower is not a “foreign person” within the
meaning of §1445(f)(3) of the Code.
4.1.16 Separate Lots. Each Property is comprised of one (1) or more parcels
which constitute a separate tax lot or lots and does not constitute a portion of
any other tax lot not a part of such Property.
4.1.17 Assessments. Except as set forth in the Title Insurance Policy there are
no pending or proposed special or other assessments for public improvements or
otherwise affecting any Property, nor are there any contemplated improvements to
any Property that may result in such special or other assessments.

 

44



--------------------------------------------------------------------------------



 



4.1.18 Enforceability. The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by Borrower or Guarantor, including
the defense of usury, nor would the operation of any of the terms of the Loan
Documents, or the exercise of any right thereunder, render the Loan Documents
unenforceable (subject to principles of equity and bankruptcy, insolvency and
other laws generally affecting creditors’ rights and the enforcement of debtors’
obligations), and neither Borrower nor Guarantor has asserted any right of
rescission, set-off, counterclaim or defense with respect thereto.
4.1.19 No Prior Assignment. There are no prior assignments of any Mortgage
Borrower’s interest in the Leases or all or any portion of the Rents due and
payable or to become due and payable which are presently outstanding. There are
no prior assignments of the Collateral which are presently outstanding except in
accordance with the Loan Documents.
4.1.20 Insurance. Borrower has caused Mortgage Borrowers to obtain (or caused to
be obtained) and deliver (or caused to be delivered) to Lender insurance
certificates in form and substance reasonably satisfactory to Lender, with all
premiums paid thereunder, reflecting the insurance coverages, amounts and other
requirements set forth in Section 6.1 of the Mortgage Loan Agreement. To
Borrower’s actual knowledge, no claims provided to Borrower relating to the
Properties have been made or are currently pending, outstanding or otherwise
remain unsatisfied under any such Policies, and no Person, including Borrower
and any Mortgage Borrower, has done, by act or omission, anything which would
impair the coverage of any such Policies.
4.1.21 Use of Property. Each of the Properties is used for a use permitted under
the applicable Lease demising such Property and other appurtenant and related
uses.
4.1.22 Certificate of Occupancy; Licenses. All certifications, permits, licenses
and approvals, including without limitation, certificates of completion and
occupancy permits (and any applicable liquor license) required for the legal
use, occupancy and operation of each of the Properties by each applicable tenant
under the applicable Lease for such Property (collectively, the “Licenses”),
have been obtained and are in full force and effect. Borrower shall cause each
Mortgage Borrower to keep and maintain (or cause to be kept and maintained) all
Licenses necessary for the operation of the Property or Properties owned by such
Mortgage Borrower as a retail, office or commercial property, as applicable. The
use being made of each Property is in conformity with the certificate of
occupancy issued for such Property.
4.1.23 Flood Zone. Except as may be set forth in Schedule IX attached hereto,
none of the Improvements on any of the Properties are located in an area
identified by the Federal Emergency Management Agency or the Secretary of
Housing and Urban Development as an area having special flood hazards
categorized as Zone “A” or Zone “V” or, if so located, the flood insurance
required pursuant to Section 6.1(a)(i) of the Mortgage Loan Agreement is in full
force and effect with respect to such Property.

 

45



--------------------------------------------------------------------------------



 



4.1.24 Physical Condition. Except as set forth in the Physical Conditions
Reports, each Property, including, without limitation, all buildings,
improvements, parking facilities, sidewalks, storm drainage systems, roofs,
plumbing systems, HVAC systems, fire protection systems, electrical systems,
equipment, elevators, exterior sidings and doors, landscaping, irrigation
systems and all structural components are in good condition, order and repair in
all material respects. To Borrower’s actual knowledge, there exists no
structural or other material defects or damages in any Property, whether latent
or otherwise, and none of Borrower or any Mortgage Borrower has received any
notice from any insurance company or bonding company of any defects or
inadequacies in any of the Properties, or any part thereof, which would
adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond.
4.1.25 Boundaries. To Borrower’s actual knowledge, except as set forth on the
Surveys, all of the Improvements which were included in determining the
appraised value of each of the Properties lie wholly within the boundaries and
building restriction lines of such Property, and no improvements on adjoining
properties encroach upon any of the Properties, and no easements or other
encumbrances upon any Property encroach upon any of the Improvements, so as to
affect the value or marketability of such Property except those which are
insured against by the applicable Title Insurance Policy, provided that to the
extent any of such matters are shown on any survey, no such matter materially
affects (i) the value of the applicable Property, (ii) access to such Property,
or (iii) the use of such Property.
4.1.26 Leases. The Properties are not subject to any Leases other than the
Leases described in Schedule II attached to the Mortgage Loan Agreement and made
a part thereof. No Property has more than one Lease, as of the date hereof
(other than one or more subleases in effect at the Property, to the extent
Borrower has notified (or caused Mortgage Borrowers to notify) Mortgage Lender
of the existence of any such sublease as listed on Schedule II attached to the
Mortgage Loan Agreement or to the extent that any such sublease is set forth on
Schedule B of the applicable Title Insurance Policy). The tenant under each
Lease is currently operating its business within the Improvements demised
thereby. Each Mortgage Borrower is the owner and lessor of landlord’s interest
in the Leases appurtenant to the Property or Properties owned by such Mortgage
Borrower. No Person has any possessory interest in any Property or right to
occupy the same except under and pursuant to the provisions of the Leases. The
current Leases are in full force and effect and, except as may be disclosed in
any tenant estoppel certificates delivered to Lender there are no material
defaults thereunder by either party and there are no conditions that, with the
passage of time or the giving of notice, or both, would constitute material
defaults thereunder (except for defaults which have been summarized on
Schedule II attached to the Mortgage Loan Agreement). The copies of the Leases
and any related guaranty (including all amendments thereof) delivered to Lender
are accurate, true and complete, and there are no oral agreements or additional
amendments or other agreements with respect thereto. No Rent (other than
security deposits, if any, listed on Schedule II attached to the Mortgage Loan
Agreement) has been paid more than one (1) month in advance of its due date.
Except as may be disclosed in any tenant estoppel certificates delivered to
Lender, all work to be performed by the landlord under each Lease has been
performed as required in such Lease and has been accepted by the applicable
tenant, and any payments, free rent, partial rent, rebate of rent or other
payments, credits, allowances or abatements required to be given by the landlord
under such Lease to any tenant has already been received by such tenant. There
has been no prior sale, transfer or assignment (other than to Mortgage Borrower
and Mortgage Lender), hypothecation or pledge of any Lease or of the Rents
received therein which is still

 

46



--------------------------------------------------------------------------------



 



in effect (other than assignments, hypothecations or pledges which may have been
made by the tenants under the Leases). To Borrower’s actual knowledge, except as
listed on Schedule II attached to the Mortgage Loan Agreement, no tenant has
assigned its Lease or sublet all or any portion of the premises demised thereby,
no such tenant holds its leased premises under assignment or sublease, nor does
anyone except such tenant and its employees occupy such leased premises. No
tenant under any Lease has a right or option pursuant to such Lease or otherwise
to purchase all or any part of the Property of which the leased premises are a
part (other than rights of first refusal or rights of first offer described in
any Leases delivered to Lender prior to the date hereof, which are listed in
Schedule II attached to the Mortgage Loan Agreement). No tenant under any Lease
has any right or option for additional space in the Improvements. To Borrower’s
actual knowledge and except as disclosed in any environmental reports delivered
to Lender in connection with the Loan, no Hazardous Substances have been
disposed, stored or treated by any tenant under any Lease on or about the leased
premises nor does Borrower have any actual knowledge of any tenant’s intention
to use its leased premises for any activity which, directly or indirectly,
involves the use, generation, treatment, storage, disposal or transportation of
any petroleum product or any Hazardous Substances, except in either event, in
compliance with applicable Environmental Laws.
4.1.27 Survey. To Borrower’s actual knowledge, the Surveys and related survey
certifications for the Properties delivered to Lender in connection with this
Agreement have been prepared in accordance with the provisions of
Section 3.1.3(c) hereof, and do not fail to reflect any material matter
affecting the Properties depicted thereon or the title thereto.
4.1.28 Principal Place of Business; State of Organization. Borrower’s principal
place of business as of the date hereof is the address set forth in the
introductory paragraph of this Agreement. Borrower is organized under the laws
of the State of Delaware.
4.1.29 Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under applicable Legal Requirements currently in effect in connection
with the transfer of (i) the Collateral to the Borrower and (ii) each of the
Properties to the Mortgage Borrowers have been paid. All mortgage, mortgage
recording, stamp, intangible or other similar tax required to be paid by any
Person under applicable Legal Requirements currently in effect in connection
with the execution, delivery, recordation, filing, registration, perfection or
enforcement of any of (i) the Loan Documents, including, without limitation, the
Pledge Agreement and (ii) Mortgage Loan Documents, including without limitation,
each of the Mortgages, have been paid or are being paid simultaneously herewith,
and, under current Legal Requirements, the Pledge Agreement and the other Loan
Documents are enforceable in accordance with their respective terms by Lender
(or any subsequent holder thereof), subject to principles of equity and
bankruptcy, insolvency and other laws generally applicable to creditors’ rights
and the enforcement of debtors’ obligations.
4.1.30 Special Purpose Entity/Separateness. (a) Until the Debt has been paid in
full, Borrower hereby represents, warrants and covenants that (i) each of
Borrower and Principal is, shall be and shall continue to be a Special Purpose
Entity and (ii) each Mortgage Borrower and each Principal (as defined in the
Mortgage Loan Agreement) of each Mortgage Borrower is, and Borrower shall cause
each of them to be, and shall cause each of them to continue to be, a Special
Purpose Entity (as defined in the Mortgage Loan Agreement).

 

47



--------------------------------------------------------------------------------



 



(b) The representations, warranties and covenants set forth in Section 4.1.30(a)
shall survive for so long as any amount remains payable to Lender under this
Agreement or any other Loan Document.
(c) All of the facts stated and all of the assumptions made in the Insolvency
Opinion with respect to Borrower, each of the Mortgage Borrowers, the Principal,
Guarantor and their Affiliates, including, but not limited to, any exhibits
attached thereto, are true and correct in all material respects and all facts
stated and all assumptions made with respect to Borrower, each of the Mortgage
Borrowers, the Principal, Guarantor and their Affiliates in any subsequent
non-consolidation opinion required to be delivered in connection with the Loan
Documents (an “Additional Insolvency Opinion”), including, but not limited to,
any exhibits attached thereto, will have been and shall be true and correct in
all material respects. Borrower has complied and will comply with, and each
Mortgage Borrower and Principal has complied and Borrower will cause each
Mortgage Borrower and Principal to comply with, all of the assumptions made with
respect to Borrower, such Mortgage Borrower and such Principal, as applicable,
in the Insolvency Opinion, in all material respects. Borrower will have complied
and will comply with all of the assumptions made with respect to Borrower, such
Mortgage Borrower and such Principal in any Additional Insolvency Opinion in all
material respects. Each entity, other than Borrower, each of the Mortgage
Borrowers, Principal and Lender, with respect to which an assumption shall be
made in any Additional Insolvency Opinion will have complied and will comply
with all of the assumptions made with respect to it in any Additional Insolvency
Opinion in all material respects.
(d) Borrower covenants and agrees that it shall provide Lender with not less
than thirty (30) days’ prior written notice prior to the removal of an
Independent Director or Independent Manager of Borrower, any Mortgage Borrower
and/or Principal, provided that such removal shall only be effective, so long as
Lender shall have the right to confirm that at the time of such removal,
Borrower (or Mortgage Borrower) shall be replacing the same with an Independent
Director or Independent Manager, as the case may be, of Borrower (or Mortgage
Borrower) and/or Principal who shall meet all of the applicable requirements set
forth in this Agreement with respect to any such replacement Independent
Director or Independent Manager, as the case may be, of Borrower, any Mortgage
Borrower and/or Principal.
4.1.31 Management Agreement. The Management Agreement is in full force and
effect and there is no default thereunder by any party thereto and no event has
occurred that, with the passage of time and/or the giving of notice would
constitute a default thereunder. The Management Agreement was entered into on
commercially reasonable terms.
4.1.32 Illegal Activity. No portion of the Collateral or any Property has been
or will be purchased with proceeds of any illegal activity.
4.1.33 No Change in Facts or Circumstances; Disclosure. All information
submitted by Borrower to Lender including, but not limited to, all financial
statements, rent rolls, reports, certificates and other documents submitted in
connection with the Loan or in satisfaction of the terms thereof and all
statements of fact made by Borrower in this Agreement or in any other Loan
Document, are accurate, complete and correct in all material respects. There has
been no material adverse change in any condition, fact, circumstance or event
that would make any such information inaccurate, incomplete or otherwise
misleading in any material respect or that otherwise materially and adversely
affects or might materially and adversely affect the use, operation or value of
any of the Properties or the business operations and/or the financial condition
of Borrower or any Mortgage Borrower or Guarantor. Borrower, each Mortgage
Borrower and Guarantor has disclosed to Lender all material facts and has not
failed to disclose any material fact that could cause any Provided Information
or representation or warranty made herein to be materially misleading.

 

48



--------------------------------------------------------------------------------



 



4.1.34 Investment Company Act. Borrower is not (a) an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (b) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 2005, as amended; or (c) subject to any other
federal or state law or regulation which purports to restrict or regulate its
ability to borrow money.
4.1.35 Embargoed Person; OFAC. At all times throughout the term of the Loan,
including after giving effect to any Transfers permitted pursuant to the Loan
Documents, (a) none of the funds or other assets of Borrower, any Mortgage
Borrower or Guarantor shall constitute property of, or shall be beneficially
owned, directly or indirectly, by any Person subject to trade restrictions under
United States law, including, but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
under any such United States laws (each, an “Embargoed Person”) with the result
that the Loan made by Lender is or would be in violation of law, (b) no
Embargoed Person shall have any interest of any nature whatsoever in Borrower,
any Mortgage Borrower, Principal or Guarantor, as applicable, with the result
that the Loan is or would be in violation of law, and (c) none of the funds of
Borrower, any Mortgage Borrower or Guarantor, as applicable, shall be derived
from any unlawful activity with the result that the Loan is or would be in
violation of law. Neither Borrower, Mortgage Borrowers nor Guarantor are (or
will be) Persons with whom Lender is restricted from doing business under
regulations of the Office of Foreign Asset Control of the Department of the
Treasury of the United States of America (“OFAC”) (including those persons named
on OFAC’s Specially Designated and Blocked Persons list) or under any statute,
executive order (including the September 24, 2001 #13224 Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and are not and
shall not engage in any dealings or transactions or otherwise be associated with
such persons with the result that the Loan is or would be in violation of law.
In addition, to help the US Government fight the funding of terrorism and money
laundering activities, the Patriot Act requires the Lender to obtain, verify and
record information that identifies its customers. Borrower shall provide and
shall cause each Mortgage Borrower to provide the Lender with any additional
information that the Lender deems necessary from time to time in order to ensure
compliance with the Patriot Act and any other applicable Legal Requirements
concerning money laundering and similar activities.
4.1.36 Cash Management Account. (a) Other than in connection with the Mortgage
Loan Documents, no Mortgage Borrower has sold or otherwise conveyed the Lockbox
Account and the Cash Management Account;
(b) Each of the Lockbox Account and the Cash Management Account constitute a
“deposit account” within the meaning of the Uniform Commercial Code of the State
of New York);

 

49



--------------------------------------------------------------------------------



 



(c) Pursuant and subject to the terms of the Mortgage Loan Documents, the
Lockbox Bank has agreed to comply with all instructions originated by Mortgage
Lender, without further consent by Borrower or any Mortgage Borrower, directing
disposition of the Lockbox Account and all sums at any time held, deposited or
invested therein, together with any interest or other earnings thereon, and all
proceeds thereof (including proceeds of sales and other dispositions), whether
accounts, general intangibles, chattel paper, deposit accounts, instruments,
documents or securities; and
(d) The Lockbox Account and the Cash Management Account are not in the name of
any Person other than Mortgage Borrowers, collectively, as pledgor, or Mortgage
Lender, as pledgee.
4.1.37 Filing of Returns. Borrower and Guarantor have filed all federal income
tax returns and all other material tax returns, domestic and foreign, required
to be filed by such party and have paid all material taxes and assessments
payable by it that have become due, other than those not yet delinquent and
except for those being contested in good faith. Borrower and Guarantor have each
established on its books such charges, accruals and reserves in respect of
taxes, assessments, fees and other governmental charges for all fiscal periods
in accordance with GAAP (or such other accounting basis acceptable to Lender).
Neither the Borrower nor Guarantor, know of any proposed assessment for
additional federal, foreign or state taxes for any period, or of any basis
therefor, that, individually or in the aggregate, taking into account such
charges, accruals and reserves in respect thereof as such Person has made, could
reasonably be expected to cause a Material Adverse Change with respect to
Borrower any Mortgage Borrower, Guarantor, the Collateral or any Property.
4.1.38 REA. To Borrower’s actual knowledge, each REA is in full force and effect
and no Mortgage Borrower nor, to the best of Borrower’s knowledge, any other
party to the REA, is in default thereunder, and to the best of Borrower’s
knowledge, there are no conditions which, with the passage of time or the giving
of notice, or both, would constitute a default thereunder. Except as set forth
in the Title Insurance Policies, the REA have not been modified, amended or
supplemented.
4.1.39 Intentionally omitted.
4.1.40 No Ground Leases. None of the Properties is subject to any ground lease
where a Mortgage Borrower or an Affiliate thereof is ground tenant thereunder.
4.1.41 Mortgage Loan Representations and Warranties. All of the representations
and warranties contained in the Mortgage Loan Documents are hereby incorporated
into this Agreement and deemed made hereunder as and when made thereunder and
shall remain incorporated without regard to any waiver amendment or other
modification thereof by the Mortgage Lender or to whether the related Mortgage
Loan Document has been repaid, defeased or otherwise terminated, unless
otherwise consented to in writing by Lender.

 

50



--------------------------------------------------------------------------------



 



4.1.42 List of Mortgage Loan Documents. There are no Mortgage Loan Documents
other than those set forth on Schedule X attached hereto. Borrower has or has
caused to be delivered to Lender true, complete and correct copies of all
Mortgage Loan Documents, and none of the Mortgage Loan Documents have been
amended or modified as of the date thereof other than as set forth on Schedule X
attached hereto.
Section 4.2 Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Section 4.1 and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing by Borrower to Lender under this Agreement or
any of the other Loan Documents. All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan Documents by Borrower
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.
ARTICLE 5
BORROWER COVENANTS
Section 5.1 Affirmative Covenants. From the date hereof and until payment and
performance in full of all Obligations or the earlier release of the Lien of the
Pledge Agreement (and all related obligations) in accordance with the terms of
this Agreement and the other Loan Documents, Borrower hereby covenants and
agrees with Lender that:
5.1.1 Existence; Compliance with Legal Requirements. Borrower shall (and shall
cause Mortgage Borrowers to, as applicable) do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its existence,
rights, licenses, permits and franchises and to comply with all Legal
Requirements applicable to Borrower, such Mortgage Borrower, the Collateral and
the Property or Properties, including, without limitation, building and zoning
ordinances and codes. There shall never be committed by Borrower, and Borrower
shall not permit Mortgage Borrower to permit any other Person in occupancy of or
involved with the operation or use of any Property or the Collateral to commit
any act or omission affording the federal government or any state or local
government the right of forfeiture against the Collateral, any Property or any
part thereof or any monies paid in performance of Borrower’s obligations under
any of the Loan Documents. Borrower hereby covenants and agrees not to permit or
cause Mortgage Borrowers to commit, permit or suffer to exist any act or
omission affording such right of forfeiture. Borrower shall at all times cause
Mortgage Borrowers to maintain, preserve and protect all franchises and trade
names, preserve all the remainder of its property used or useful in the conduct
of its business, and shall keep or cause Mortgage Borrowers to keep the Property
or Properties owned by such Mortgage Borrower in good working order and repair,
and from time to time make, or cause to be made, all reasonably necessary
repairs, renewals, replacements, betterments and improvements thereto, all as
more fully provided in the applicable Mortgage. Borrower shall cause Mortgage
Borrowers to cause the Property or Properties owned by such Mortgage Borrower to
be insured at all times by financially sound and reputable insurers, to such
extent and against such risks, and cause to be maintained liability and such
other insurance, as is more fully provided in this Agreement. Borrower shall
cause each Mortgage Borrower to operate the Property or Properties owned by such
Mortgage

 

51



--------------------------------------------------------------------------------



 



Borrower to be operated in accordance with the terms and provisions of any O&M
Agreement applicable to such Property in all material respects. After prior
notice to Lender, Borrower, at its own expense, may contest (or cause Mortgage
Borrowers to contest) by appropriate legal proceeding promptly initiated and
conducted in good faith and with due diligence, the validity of any Legal
Requirement, the applicability of any Legal Requirement to Borrower, such
Mortgage Borrower or the Property or Properties owned by such Mortgage Borrower
or any alleged violation of any Legal Requirement, provided, that: (a) no
Default or Event of Default has occurred and remains uncured; (b) such
proceeding shall be permitted under, and be conducted in accordance with, the
provisions of any instrument to which Borrower or such Mortgage Borrower is
subject and shall not constitute a default thereunder and such proceeding shall
be conducted in accordance with all applicable statutes, laws and ordinances;
(c) neither the Collateral, the Property or Properties owned by such Mortgage
Borrower nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost; (d) Borrower shall (or shall
cause Mortgage Borrowers to), upon final determination thereof, promptly comply
with any such Legal Requirement determined to be valid or applicable or cure any
violation of any Legal Requirement; (e) such proceeding shall suspend the
enforcement of the contested Legal Requirement against Borrower, the Collateral,
such Mortgage Borrower and the Property or Properties owned by such Mortgage
Borrower; and (f) Borrower shall furnish such security as may be required in the
proceeding, or as may be reasonably requested by Mortgage Lender (pursuant to
the Mortgage Loan Agreement), to insure compliance with such Legal Requirement,
together with all interest and penalties payable in connection therewith. Lender
may apply any such security, as necessary to cause compliance with such Legal
Requirement at any time when, in the reasonable judgment of Lender, the
validity, applicability or violation of such Legal Requirement is finally
established or the Collateral or any Property (or any part thereof or interest
therein) shall be in danger of being sold, forfeited, terminated, cancelled or
lost.
Notwithstanding the foregoing provisions of this Section 5.1.1, to the extent
the Lease with a tenant remains in effect and such tenant remains liable for the
obligations under its Lease, such tenant shall have the right to exercise any
contest rights set forth in such Lease in accordance with the terms thereof and,
to the extent such rights conflict or are inconsistent with the provisions of
this Section 5.1.1, the provisions set forth in such Lease shall govern and
control, provided that if such tenant loses such contest, or if as a result of
any legal proceeding or enforcement action by a Governmental Authority in
respect of such foregoing provisions, title to any Property is in imminent risk
of being transferred, Borrower shall cause the applicable Mortgage Borrower to
pay for any sums ultimately owed to any Governmental Authority (including any
penalty payments, interests charges or other similar sums owed to such
Governmental Authority) or complying with the foregoing provisions of this
Section 5.1.1.
5.1.2 Taxes and Other Charges. Borrower shall pay, or shall cause Mortgage
Borrowers to pay (or tenants to pay, to the extent any tenant is obligated to
make such payments under its Lease) all Taxes and Other Charges now or hereafter
levied or assessed or imposed against the Property or Properties owned by such
Mortgage Borrower, or any part thereof, prior to delinquency; provided, however,
Borrower’s obligation to cause Mortgage Borrowers to directly pay (or cause
Mortgage Borrower’s tenant(s) to pay) Taxes shall be suspended for so long as
Borrower causes such Mortgage Borrower to comply with the terms and provisions
of Section 7.2 of the Mortgage Loan Agreement in respect of the Property or
Properties owned by such Mortgage Borrower. Borrower shall furnish or caused to
be furnished to Lender receipts or other evidence satisfactory to Lender

 

52



--------------------------------------------------------------------------------



 



for the payment of the Taxes and the Other Charges prior to the date the same
shall become delinquent provided, however, (i) Borrower is not required to
furnish such receipts for payment of Taxes in the event that such Taxes have
been paid by Mortgage Lender pursuant to Section 7.2 of the Mortgage Loan
Agreement hereof, and (ii) if the tenant under a Lease pays such Taxes or Other
Charges directly to the applicable authority and Borrower causes such Mortgage
Borrower to timely request and diligently pursue evidence of payment, and
further provided that no enforcement action has been commenced by the applicable
authority resulting from such tenant’s failure to pay Taxes or Other Charges,
Borrower shall have an additional thirty (30) day period to provide such
evidence to Lender. Borrower shall not suffer and shall not permit Mortgage
Borrowers to suffer and shall cause Mortgage Borrowers to promptly pay and
discharge any Lien or charge whatsoever which may be or become a Lien or charge
against any Property or the Collateral (other than Permitted Encumbrances), and
shall promptly pay or cause Mortgage Borrowers to promptly pay for or cause to
be paid all utility services provided to the Properties. After prior notice to
Lender, Borrower, at its own expense, may contest (or cause Mortgage Borrowers
to contest) by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any Taxes or Other Charges, provided that (a) no Default or
Event of Default has occurred and remains uncured; (b) such proceeding shall be
permitted under, and be conducted in accordance with, the provisions of any
other instrument to which Borrower or such Mortgage Borrower is subject and
shall not constitute a default thereunder and such proceeding shall be conducted
in accordance with all applicable statutes, laws and ordinances; (c) neither the
Collateral or the Property or Properties owned by such Mortgage Borrower nor any
part thereof or interest therein will be in danger of being sold, forfeited,
terminated, cancelled or lost; (d) Borrower shall or shall cause Mortgage
Borrowers to promptly upon final determination thereof pay the amount of any
such Taxes or Other Charges, together with all costs, interest and penalties
which may be payable in connection therewith; (e) such proceeding shall suspend
the collection of such contested Taxes or Other Charges from the Property or
Properties owned by such Mortgage Borrower (except that if such Taxes or Other
Charges must be paid sooner in order to avoid being delinquent, then Borrower
shall cause such Mortgage Borrower to cause the same to be paid prior to
delinquency, and upon making such payment prior to delinquency Borrower may (or
may permit such Mortgage Borrower to) continue such contest); and (f) Borrower
shall furnish or cause Mortgage Borrowers to furnish such security as may be
required in the proceeding, or as may be reasonably requested by Mortgage Lender
(pursuant to the Mortgage Loan Agreement), to insure the payment of any such
Taxes or Other Charges, together with all interest and penalties thereon. Lender
may pay over any such cash deposit or part thereof held by Lender to the
claimant entitled thereto at any time when, in the judgment of Lender, the
entitlement of such claimant is established or any Property (or part thereof or
interest therein) shall be in danger of being sold, forfeited, terminated,
cancelled or lost or there shall be any danger of the Lien of the Mortgage
encumbering such Property being primed by any related Lien (other than Permitted
Encumbrances).
Notwithstanding the foregoing provisions of this Section 5.1.2, to the extent
the Lease with a tenant remains in effect and such tenant remains liable for the
obligations under this Lease, such tenant shall have the right to exercise any
contest rights set forth in such Lease in accordance with the terms thereof and,
to the extent such rights conflict or are inconsistent with the provisions of
this Section 5.1.2, the provisions set forth in such Lease shall govern and
control, so long as no Governmental Authority commences any enforcement action
in connection with the non-payment of any Taxes or Other Charges which could
result in a transfer of title to the applicable Property, and in addition
Borrower shall cause the applicable Mortgage Borrower to pay any sums ultimately
owed to any Governmental Authority in connection with any applicable Taxes or
Other Charges (including any penalty payments, interest charges or similar
monetary sums owed to such Governmental Authority).

 

53



--------------------------------------------------------------------------------



 



5.1.3 Litigation. Borrower shall give prompt notice to Lender of any litigation
or proceedings by any Governmental Authority pending or threatened in writing
against Borrower, Mortgage Borrowers, the Collateral and/or Guarantor which
might materially adversely affect Borrower’s, such Mortgage Borrower’s or
Guarantor’s condition (financial or otherwise) or business or the Property or
Properties owned by such Mortgage Borrower.
5.1.4 Access to Property. Subject to the rights of tenants under the Leases,
Borrower shall cause Mortgage Borrowers to permit agents, representatives and
employees of Lender to inspect the Property or Properties owned by such Mortgage
Borrower or any part thereof at reasonable hours upon reasonable advance notice
(which may be given verbally). So long as no Event of Default then exists, such
inspection shall be at Lender’s sole cost and expense. During the occurrence and
continuance of an Event of Default, such inspection shall be at Borrower’s sole
cost and expense.
5.1.5 Notice of Default. Borrower shall promptly advise Lender of any Material
Adverse Change in Borrower’s, Mortgage Borrowers’ or Guarantor’s condition,
financial or otherwise, or of the occurrence of any Default or Event of Default
of which Borrower has knowledge, including any Mortgage Loan Default or Mortgage
Loan Event of Default.
5.1.6 Cooperate in Legal Proceedings. Borrower shall cooperate fully with Lender
with respect to any proceedings before any court, board or other Governmental
Authority which may in any way affect the rights of Lender hereunder or any
rights obtained by Lender under any of the other Loan Documents and, in
connection therewith, permit Lender, at its election, to participate in any such
proceedings.
5.1.7 Perform Loan Documents. Borrower shall observe, perform and satisfy all
the terms, provisions, covenants and conditions of, and shall pay when due all
costs, fees and expenses to the extent required under the Loan Documents
executed and delivered by, or applicable to, Borrower. Payment of the costs and
expenses associated with any of the foregoing shall be in accordance with the
terms and provisions of this Agreement, including, without limitation, the
provisions of Section 10.13 hereof.
5.1.8 Award and Insurance Benefits. Borrower shall cooperate or cause Mortgage
Borrowers to cooperate with Lender in obtaining for Lender the benefits of any
Awards or Insurance Proceeds lawfully or equitably payable in connection with
the Property or Properties owned by such Mortgage Borrower, and Lender shall be
reimbursed for any reasonable expenses incurred in connection therewith
(including reasonable attorneys’ fees and disbursements, and the payment by
Borrower or such Mortgage Borrower of the reasonable expense of an appraisal on
behalf of Lender in case of Casualty or Condemnation affecting such Property or
any part thereof) out of such Insurance Proceeds.

 

54



--------------------------------------------------------------------------------



 



5.1.9 Further Assurances. Borrower shall, at Borrower’s sole cost and expense:
(a) furnish or cause Mortgage Borrowers to furnish to Lender all instruments,
documents, boundary surveys, footing or foundation surveys, certificates, plans
and specifications, appraisals, title and other insurance reports and
agreements, and each and every other document, certificate, agreement and
instrument required to be furnished by Borrower (in respect of the Property or
Properties owned by such Mortgage Borrower) pursuant to the terms of the Loan
Documents or which are reasonably requested by Lender in connection therewith;
(b) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the collateral at any time securing or
intended to secure the Obligations under the Loan Documents, as Lender may
reasonably require; and
(c) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender shall
reasonably require from time to time.
5.1.10 Mortgage Taxes. Borrower shall cause Mortgage Borrowers simultaneously
herewith to pay all state, county and municipal recording, intangible and all
other taxes imposed upon the execution and recordation of the Mortgage or the
execution and delivery of the Mortgage Note or the Note.
5.1.11 Financial Reporting. (a) Borrower will (and shall cause Mortgage
Borrowers to) keep and maintain or will cause to be kept and maintained on a
Fiscal Year basis, in accordance with GAAP (or such other accounting basis
acceptable to Lender), proper and accurate books, records and accounts
reflecting all of the financial affairs of Borrower and all items of income and
expense in connection with the operation of the Property or Properties. Lender
shall have the right, from time to time at all times during normal business
hours upon reasonable notice (which may be verbal), to examine such books,
records and accounts at the office of Borrower or any other Person maintaining
such books, records and accounts and to make such copies or extracts thereof as
Lender shall desire. During the continuance of an Event of Default, Borrower
shall pay any costs and expenses incurred by Lender to examine Borrower’s
accounting records with respect to any Property, as Lender shall determine to be
necessary or appropriate in the protection of Lender’s interest. Upon Lender’s
reasonable request, Borrower shall furnish to Lender such other information
reasonably necessary and sufficient to fairly represent the financial condition
of Borrower, Mortgage Borrowers, Guarantor and the Property or Properties.

 

55



--------------------------------------------------------------------------------



 



(b) Borrower will furnish or cause to be furnished to Lender annually, within
ninety (90) days following the end of each Fiscal Year of Borrower, a complete
copy of Mortgage Borrowers’ combined annual financial statements and Guarantor’s
consolidated annual financial statements audited by a “Big Four” accounting firm
or other independent certified public accountant reasonable acceptable to Lender
in accordance with GAAP (or such other accounting basis acceptable to Lender)
and containing statements of profit and loss and a balance sheet for Mortgage
Borrowers (taken as a whole) and Guarantor. Such statements of Mortgage
Borrowers shall set forth the financial condition and the results of operations
for the Properties on a combined basis for such Fiscal Year. Mortgage Borrowers’
annual financial statements shall be accompanied by (i) a comparison of its
budgeted income and expenses and the actual income and expenses for the prior
Fiscal Year, (ii) an unqualified opinion of a “Big Four” accounting firm or
other independent certified public accountant in respect of Mortgage Borrowers
reasonably acceptable to Lender, (iii) occupancy statistics for the Properties,
and (iv) a schedule with amounts representing annual Net Cash Flow, Net
Operating Income, Gross Income from Operations and Operating Expenses and (v) an
Officer’s Certificate of Mortgage Borrower certifying that each annual financial
statement fairly presents the financial condition and the results of operations
of Mortgage Borrowers and the Properties subject to such reporting, and that
such financial statements have been prepared in accordance with GAAP (or such
other accounting basis acceptable to Lender and consistently applied) and as of
the date thereof whether there exists an event or circumstance which constitutes
a Default or Event of Default under the Loan Documents executed and delivered
by, or applicable to, Borrower, and if such Default or Event of Default exists,
the nature thereof, the period of time it has existed and the action then being
taken to remedy the same. Guarantor’s annual financial statements shall be
accompanied by (i) an unqualified opinion of a “Big Four” accounting firm or
other independent certified public accountant reasonably acceptable to Lender,
and (ii) an Officer’s Certificate certifying that each annual financial
statement presents fairly the financial condition and the results of operations
of Guarantor being reported upon and that such financial statements have been
prepared in accordance with GAAP (or such other accounting basis acceptable to
Lender and consistently applied) and as of the date thereof whether there exists
an event or circumstance which constitutes a Default or Event of Default under
the Loan Documents executed and delivered by, or applicable to, Guarantor, and
if such Default or an Event of Default exists, the nature thereof, the period of
time it has existed and the action then being taken to remedy the same.
(c) Borrower will furnish, or cause to be furnished, to Lender (I) on or before
forty-five (45) days after the end of each fiscal quarter (except that for the
period from the date hereof through the end of July, 2010, such items shall be
provided on a monthly basis) and (II) prior to a Securitization or during the
occurrence and continuance of an Event of Default or a Cash Management Period,
on or before thirty (30) days after the end of each calendar month (except for
the months of January and the last month of a quarter), in each case the
following items, accompanied by an Officer’s Certificate of Mortgage Borrower
stating that such items are true, correct, accurate, and complete and fairly
present the financial condition and results of the operations of Mortgage
Borrowers, and the Properties (subject to normal year-end adjustments) as
applicable: (i) an occupancy report/rent roll of the Properties for the subject
month or quarter; (ii) quarterly (except for the period from the date hereof
through the end of July, 2010, such statements shall be provided on a monthly
basis) or monthly, as applicable, and year-to-date operating statements
(including Capital Expenditures) of Mortgage Borrowers prepared for each
calendar month or quarter, as applicable, noting Net Operating Income, Gross
Income from Operations, and Operating Expenses (not including any contributions
to the Replacement Reserve Account and the Rollover Reserve Account), and, upon
Lender’s reasonable request, other information necessary and sufficient to
fairly represent the financial position and results of operation of the
Properties during such calendar month or quarter, as applicable, and containing
a comparison of budgeted income and expenses and the actual income and

 

56



--------------------------------------------------------------------------------



 



expenses, all in form satisfactory to Lender; (iii) a calculation in respect of
all Mortgage Borrowers and all Properties reflecting the annual Debt Service
Coverage Ratio for the immediately preceding twelve (12) month period as of the
last day of such month or quarter, as applicable; and (iv) a schedule with
amounts representing annual Net Cash Flow, Net Operating Income, Gross Income
from Operations and Operating Expenses. In addition, (i) such Officer’s
Certificate shall also state that the representations and warranties of Borrower
set forth in Section 4.1.30 are true and correct as of the date of such
certificate and that there are no trade payables outstanding for more than sixty
(60) days and (ii) Borrower shall deliver prompt notice (containing reasonable
detail) of any material changes in the financial or physical condition of the
Properties, including without limitation, any termination or cancellation of
terrorism or other insurance required under the Mortgage Loan Agreement.
(d) For the partial year period commencing on the date hereof, and for each
Fiscal Year thereafter, Borrower shall or shall cause Mortgage Borrowers to
submit to Lender an Annual Budget in respect of the Property or Properties owned
by Mortgage Borrowers, not later than sixty (60) days prior to the commencement
of such period or Fiscal Year, in form reasonably satisfactory to Lender. The
Annual Budget shall be subject to Lender’s approval (each such Annual Budget, an
“Approved Annual Budget”). In the event that Lender objects to a proposed Annual
Budget submitted by Borrower or any Mortgage Borrower which requires the
approval of Lender hereunder, Lender shall advise Borrower of such objections
within fifteen (15) days after receipt thereof (and deliver to Borrower a
reasonably detailed description of such objections) and Borrower shall promptly
cause Mortgage Borrowers to revise such Annual Budget and resubmit the same to
Lender. Lender shall advise Borrower of any objections to such revised Annual
Budget within ten (10) days after receipt thereof (and deliver to Borrower a
reasonably detailed description of such objections), and Borrower shall promptly
cause Mortgage Borrowers to revise the same in accordance with the process
described in this subsection (d) until Lender approves the Annual Budget. Until
such time that Lender approves a proposed Annual Budget which requires the
approval of Lender hereunder, the most recently Approved Annual Budget shall
apply; provided that, such Approved Annual Budget shall be adjusted to reflect
actual increases in Taxes, Insurance Premiums, Other Charges and utilities
expenses.
(e) In the event that Borrower or any Mortgage Borrower must incur an
extraordinary Operating Expense or Capital Expenditure not set forth in the
Approved Annual Budget (each an “Extraordinary Expense”), then Borrower shall
(or shall cause Mortgage Borrowers to) promptly deliver to Lender a reasonably
detailed explanation of such proposed Extraordinary Expense for Lender’s
approval.
(f) Borrower agrees that Lender may forward to each purchaser, transferee,
assignee, servicer, participant or investor in all or any portion of the Loan or
any Securities (collectively, the “Investor”) or any Rating Agency rating such
participations and/or Securities and each prospective Investor, and any
organization maintaining databases on the underwriting and performance of
commercial mortgage or mezzanine loans, all documents and information which
Lender now has or may hereafter acquire relating to the Debt and to Borrower,
any Mortgage Borrower, any Guarantor and the Properties, whether furnished by
Borrower, any Mortgage Borrower, any Guarantor, or otherwise, as Lender
reasonably determines necessary or desirable. Borrower irrevocably waives any
and all rights which it may have under any applicable Legal Requirements to
prohibit such disclosure, including, but not limited, to any right of privacy.
Lender agrees that it will direct any recipients of the foregoing information to
keep all non-public information confidential.

 

57



--------------------------------------------------------------------------------



 



(g) Any reports, statements or other information required to be delivered under
this Agreement shall be delivered (i) in paper form, (ii) on a diskette, and
(iii) if requested by Lender and within the capabilities of Borrower’s data
systems without change or modification thereto, in electronic form and prepared
using Microsoft Word for Windows or WordPerfect for Windows files (which files
may be prepared using a spreadsheet program and saved as word processing files).
Borrower agrees that Lender may disclose information regarding the Properties,
the Mortgage Borrowers, the Collateral, Guarantor and Borrower that is provided
to Lender pursuant to this Section 5.1.11 in connection with any Securitization
to such parties requesting such information in connection with such
Securitization, provided that Lender shall direct such parties to keep all
non-public information confidential.
5.1.12 Business and Operations. Borrower will cause Mortgage Borrowers to
continue to engage in the businesses presently conducted by it as and to the
extent the same are necessary for the ownership, maintenance, management and
operation of the Properties. Borrower shall cause Mortgage Borrowers to qualify
to do business, and to remain in good standing, under the laws of each
jurisdiction as and to the extent the same are required for the ownership,
maintenance, management and operation of the Properties.
5.1.13 Title to the Property and Collateral.
(a) Borrower will cause each Mortgage Borrower to warrant and defend the title
to the Property or Properties owned by such Mortgage Borrower and every part
thereof, subject only to Liens permitted hereunder (including Permitted
Encumbrances). Borrower shall reimburse Lender for any losses, costs, damages or
expenses (including reasonable attorneys’ fees and court costs) incurred by
Lender if an interest in any Property, other than as permitted hereunder, is
claimed by another Person.
(b) Borrower will warrant and defend (a) the title to the Collateral and every
part thereof, subject only to Liens permitted upon the Collateral hereunder and
(b) the validity and priority of the Lien of the Pledge Agreement, subject only
to Liens upon the Collateral permitted hereunder against the claims of all
Persons whomsoever. Borrower shall reimburse Lender for any losses, costs,
damages or expenses (including reasonable attorneys’ fees and court costs)
incurred by Lender if an interest in the Collateral, other than as permitted
hereunder, is claimed by another Person.
5.1.14 Costs of Enforcement. In the event (a) that Lender exercises any or all
of its rights or remedies under the Pledge Agreement or any other Loan Documents
as and when permitted thereby, or (b) of the bankruptcy, insolvency,
rehabilitation or other similar proceeding in respect of Borrower, any Mortgage
Borrower or any of their constituent Persons or an assignment by Borrower, any
Mortgage Borrower or any of their constituent Persons for the benefit of their
creditors, Borrower, on behalf of itself and its successors and assigns, agrees
that it/they shall be chargeable with, jointly and severally, and shall pay all
costs of collection and defense, including reasonable attorneys’ fees and costs,
incurred by Lender or Borrower in connection therewith and in connection with
any appellate proceeding or post-judgment action involved therein, together with
all required service or use taxes.

 

58



--------------------------------------------------------------------------------



 



5.1.15 Estoppel Statement. (a) After request by Lender, Borrower shall within
ten (10) days furnish Lender with a statement, duly acknowledged and certified,
setting forth (i) the original principal amount of the Loan, (ii) the
Outstanding Principal Balance, (iii) the Interest Rate of the Loan, (iv) the
date installments of interest and/or principal were last paid, (v) any offsets
or defenses to the performance of the Obligations, if any, and (vi) that the
Note, this Agreement, the Pledge Agreement and the other Loan Documents are
valid, legal and binding obligations of Borrower and have not been modified or
if modified, giving particulars of such modification.
(b) To the extent Mortgage Lender requests Mortgage Borrowers deliver tenant
estoppel certificates pursuant to the Mortgage Loan Agreement, Borrower shall
cause each Mortgage Borrower to use commercially reasonable efforts to deliver
to Mortgage Lender and Lender, tenant estoppel certificates from each commercial
tenant leasing space at the Property or Properties owned by such Mortgage
Borrower in form and substance reasonably satisfactory to Mortgage Lender,
provided that Borrower shall not be required to cause such Mortgage Borrowers to
deliver such certificates more frequently than two (2) times in any calendar
year.
(c) To the extent Mortgage Lender requests Mortgage Borrowers deliver REA
estoppel certificates pursuant to the Mortgage Loan Agreement, Borrower shall
cause each Mortgage Borrower owning Property that is subject to an REA to use
commercially reasonable efforts to deliver to Mortgage Lender and Lender
estoppel certificates from each party under the applicable REA; provided that
such certificates may be in the form required under the applicable REA and that
Borrower shall not be required to cause such Mortgage Borrowers to deliver such
estoppel certificates more frequently than two (2) times in any calendar year.
(d) After request by Lender, Borrower shall within ten (10) days furnish Lender
with a statement, duly acknowledged and certified, setting forth (i) the
original principal amount of the Mortgage Loan, (ii) the Mortgage Loan
Outstanding Principal Balance, (iii) the interest rate of the Mortgage Loan,
(iv) the date installments of interest and/or principal were last paid on the
Mortgage Loan, (v) any offsets or defenses to the payment of the Mortgage Loan,
if any, and (vi) that the Mortgage Loan Documents are valid, legal and binding
obligations of Mortgage Borrowers and have not been modified or if modified,
giving particulars of such modification.
5.1.16 Loan Proceeds. Borrower shall use the proceeds of the Loan received by
Borrower on the Closing Date only for the purposes set forth in Section 2.1.4
hereof.
5.1.17 Performance by Borrower. (a) Borrower shall in a timely manner observe,
perform and fulfill each and every covenant, term and provision of each Loan
Document executed and delivered by, or applicable to, Borrower and shall not
enter into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Loan Document executed and delivered
by, or applicable to, Borrower without the prior written consent of Lender.

 

59



--------------------------------------------------------------------------------



 



(b) In the event a Mortgage Borrower desires to enter into or otherwise suffer
or permit any amendment, waiver, supplement, or other modification of any
Mortgage Loan Document executed and delivered by, or applicable to, such
Mortgage Borrower as of the date hereof, Borrower shall provide (or cause the
applicable Mortgage Borrower to provide) Lender with a copy of any such proposed
amendment, waiver, supplement, or other modification, and Lender shall have
eight (8) days from receipt of said materials to approve of or object to the
proposed amendment, waiver, supplement, or other modification of such Mortgage
Loan Documents. If Lender objects to the proposed amendment, waiver, supplement,
or other modification of the such Mortgage Loan Document within said eight
(8) days, Borrower shall not permit Mortgage Borrower to enter into or otherwise
suffer or permit such amendment, waiver, supplement or other modification. If
Lender fails to respond to such request within said eight (8) days, and Borrower
sends a second request for approval containing a legend clearly marked in not
less than fourteen (14) point bold fact type, underlined, in all capital letters
“REQUEST DEEMED APPROVED IF NO RESPONSE WITHIN FIVE (5) BUSINESS DAYS”, then
Lender shall be deemed to have approved such amendment, waiver, supplement, or
other modification if Lender fails to respond to such second written request
before expiration of such five (5) Business Day period. The provisions of this
Section 5.1.17(b) shall not apply to amendments, waivers, supplements or other
modifications of the Mortgage Loan Documents that a Mortgage Borrower is
required to enter into pursuant to the terms thereof.
5.1.18 Confirmation of Representations. Each Borrower shall deliver, in
connection with any Securitization, (a) one or more Officer’s Certificates
certifying as to the accuracy of all representations made by Borrower in the
Loan Documents as of the date of the closing of such Securitization in all
relevant jurisdictions, and (b) certificates of the relevant Governmental
Authorities in all relevant jurisdictions indicating the good standing and
qualification of such Borrower as of the date of the Securitization.
5.1.19 Intentionally Omitted.
5.1.20 Leasing Matters.
(a) Any Major Lease executed after the date hereof shall require the prior
written consent of Lender, which consent shall not be unreasonably withheld.
Upon request, the Borrower shall cause the applicable Mortgage Borrower to
furnish Lender with true, correct and complete executed copies of all such
proposed Major Leases, amendments thereof and any related agreements. All
renewals of Leases and all proposed Leases shall provide for rental rates
comparable to existing local market rates. All proposed Leases shall be on
commercially reasonable terms and shall not contain any terms which would
materially affect Lender’s rights under the Loan Documents. All Leases executed
after the date hereof shall provide that they are subordinate to the applicable
Mortgage and the Lien created thereby and that the tenant thereunder agrees to
attorn to Mortgage Lender or any purchaser at a sale by foreclosure or power of
sale. Borrower shall cause each Mortgage Borrower (a) to observe and perform the
obligations imposed upon the lessor under the Leases applicable to the Property
or Properties owned by such Mortgage Borrower in a commercially reasonable
manner; (b) to enforce and amend or terminate the terms, covenants and
conditions contained in the Leases upon the part of the tenant thereunder to be
observed or performed in a commercially reasonable manner and in a manner not to
impair the value of the Property or Properties owned by such Mortgage Borrower

 

60



--------------------------------------------------------------------------------



 



involved, except that such Mortgage Borrower shall not terminate or accept the
surrender by a tenant of, any Major Lease unless by reason of a tenant default
and then only in a commercially reasonable manner to preserve and protect the
Property or Properties owned by such Mortgage Borrower; (c) not to collect any
of the Rents more than one (1) month in advance (other than security deposits
required pursuant to such Lease); (d) not to execute any other assignment of
lessor’s interest in the Leases or the Rents (except as contemplated by the Loan
Documents); (e) not to alter, modify or change the terms of any Leases in a
manner inconsistent with the provisions of the Loan Documents; and (f) to
execute and deliver at the request of Lender all such further assurances,
confirmations and assignments in connection with the Leases as Lender shall from
time to time reasonably require. Notwithstanding anything to the contrary
contained herein, Borrower shall not cause or permit any Mortgage Borrower to
enter into a Lease after the date hereof of all or substantially all of the
Property or Properties owned by such Mortgage Borrower without Lender’s prior
written consent.
(b) Notwithstanding anything contained herein to the contrary, with respect to
any Property, Borrower shall not cause or permit any Mortgage Borrower, without
the prior written consent of Lender, which consent shall not be unreasonably
withheld, to enter into, renew, extend, amend, modify, waive any provisions of,
terminate, release any Person from liability under, reduce rents under, accept a
surrender of space under, or shorten the term of, any Major Lease or any
instrument guaranteeing or providing credit support for any Major Lease;
provided that Lender’s consent shall not be required with respect to the
exercise by any tenant of any renewal and extension options set forth in its
Lease.
(c) Whenever Lender’s approval or consent is required pursuant to the provisions
of this Section 5.1.20, Lender shall use good faith efforts to respond within
ten (10) Business Days after Lender’s receipt of Borrower’s written request for
approval or consent, accompanied by the applicable Lease or other item for which
consent is sought. If Lender fails to respond to such request within ten
(10) Business Days, and Borrower sends a second request containing a legend
clearly marked in not less than fourteen (14) point bold face type, underlined,
in all capital letters “REQUEST DEEMED APPROVED IF NO RESPONSE WITHIN 10
BUSINESS DAYS”, Lender shall be deemed to have approved or consented to such
Lease or other item for which consent is sought if Lender fails to respond to
such second written request before the expiration of such ten (10) Business Day
period.
5.1.21 Alterations. Borrower shall cause Mortgage Borrowers to obtain Lender’s
prior written consent to any alterations to any Improvements affecting any of
the Properties, which consent shall not be unreasonably withheld except with
respect to any alterations to any Improvements which may have a material adverse
effect on Borrower’s or any Mortgage Borrower’s financial condition, the value
of the Property intended to be subjected to such alterations or the Net
Operating Income. Notwithstanding the foregoing, Lender’s consent shall not be
required in connection with any (a) tenant improvement work performed pursuant
to the terms of any Lease executed on or before the date hereof, (b) tenant
improvement work performed pursuant to the terms of any Lease executed after the
date hereof, provided that such Lease shall satisfy the requirements of
Section 5.1.20, (c) alterations performed in connection with the Restoration of
any Property after the occurrence of a Casualty or Condemnation in accordance
with the terms and provisions of the Mortgage Loan Agreement, or (d) alterations

 

61



--------------------------------------------------------------------------------



 



at any Property that will not have a material adverse effect on Borrower’s or
such Mortgage Borrower’s financial condition, the value of such Property or the
Net Operating Income, provided that, in the case of clause (d), such alterations
(i) are either work performed pursuant to the terms of any Lease approved or
deemed approved in accordance with the terms hereof, or the costs for such
alterations are adequately covered in the current Approved Annual Budget
applicable to such Property, (ii) do not adversely affect any structural
component of any Improvements, any utility or HVAC system contained in any
Improvements or the exterior of any building constituting a part of any
Improvements and (iii) the aggregate cost thereof does not exceed, for any
Property in any annual period, the greater of: (A) ten percent (10%) of the
Allocated Loan Amount for such Property or (B) Fifty Thousand Dollars ($50,000).
If the total unpaid amounts due and payable with respect to alterations to any
Improvements at any one Property (other than such amounts to be paid or
reimbursed by tenants under the Leases) shall at any time exceed twenty percent
(20%) of the Allocated Loan Amount for such Property (the “Threshold Amount”),
to the extent that Mortgage Borrowers shall not have delivered to Mortgage
Lender as security for the payment of such amounts and as additional security
for the Obligations any of the following: (i) cash, (ii) U.S. Obligations,
(iii) other securities having a rating acceptable to Lender and that the
applicable Rating Agencies have confirmed in writing will not, in and of itself,
result in a downgrade, withdrawal or qualification of the initial, or, if
higher, then current ratings assigned to any Securities or any class thereof in
connection with any Securitization, or (iv) either (x) a completion and
performance bond and a guaranteed maximum priced contract (in form and substance
satisfactory to Lender) for a general contractor (satisfactory to lender) or
(y) an irrevocable letter of credit (payable on sight draft only) issued by a
financial institution (A) having a rating by S&P of not less than “A-1+” if the
term of such bond or letter of credit is no longer than three (3) months or, if
such term is in excess of three (3) months, issued by a financial institution
having a rating that is acceptable to Lender, and (B) that the applicable Rating
Agencies have confirmed in writing will not, in and of itself, result in a
downgrade, withdrawal or qualification of the initial, or, if higher, then
current ratings assigned to any Securities or any class thereof in connection
with any Securitization, then Borrower shall promptly deliver to Lender such
security. Such security shall be in an amount equal to the excess of the total
unpaid amounts with respect to alterations to the applicable Improvements on the
applicable Property (other than such amounts to be paid or reimbursed by tenants
under the Leases) over the Threshold Amount and Lender may apply such security
from time to time at the option of Lender to pay for such alterations.
Notwithstanding the foregoing provisions of this Section 5.1.21 to the contrary,
it is acknowledged that the tenant at the Apria Healthcare store in Indianapolis
which is subject to a Lease with a Mortgage Borrower, desires to make certain
alterations and install certain tenant improvements more particularly described
in Schedule XI attached hereto at tenant’s own expense, and it is acknowledged
that such Mortgage Borrower and such tenant shall not require any consent from
Lender to install such alterations and tenant improvements, so long as such work
is in accordance with such Schedule XI, provided Manager and/or the Mortgage
Borrower that owns such Property shall be responsible for taking commercially
reasonable steps in causing such Mortgage Borrower and such tenant to take
appropriate corrective action if such alterations and tenant improvements fail
to comply with applicable Legal Requirements and shall pursue appropriate
remedies if such tenant permits any mechanic’s liens in respect of such work to
be filed of record.
5.1.22 Operation of Properties. (a) Borrower shall cause each Mortgage Borrower
to operate (or cause to be operated) the Property or Properties owned by such
Mortgage Borrower, in all material respects, in accordance with the applicable
Management Agreement or Replacement Management Agreement, as applicable. In the
event that any Management Agreement expires or any Property is removed from the
application of the Management Agreement (without limiting any obligation of
Borrower to obtain Lender’s consent to any removal of any Property from the
application of the Management Agreement or modification of any Management
Agreement in accordance with the terms and provisions of this Agreement),
Borrower shall promptly cause such Mortgage Borrower to enter into a Replacement
Management Agreement with Manager or another Qualified Manager, as applicable.
Borrower will promptly notify Lender if the tenant under any Major Lease ceases
to operate its business within the Improvements demised by such Major Lease.

 

62



--------------------------------------------------------------------------------



 



(b) Borrower shall: (i) cause each Mortgage Borrower promptly to perform and/or
observe in all material respects all of the covenants and agreements required to
be performed and observed by such Mortgage Borrower under any Management
Agreement and do all things necessary to preserve and to keep unimpaired its
material rights thereunder; (ii) promptly notify Lender of any material default
under any Management Agreement of which it is aware; (iii) promptly deliver to
Lender a copy of each financial statement, business plan, capital expenditures
plan, notice, report and estimate received by it under any Management Agreement;
and (iv) cause each Mortgage Borrower to enforce the performance and observance
of all of the covenants and agreements required to be performed and/or observed
by Manager under any such Management Agreement, in a commercially reasonable
manner.
5.1.23 Changes in the Legal Requirements Regarding Taxation. If any Legal
Requirement or other law, order, requirement or regulation of any Governmental
Authority is enacted or adopted or amended after the date the Loan is funded
which imposes a tax, either directly or indirectly, on the Obligations or
Lender’s interest in the Collateral (other than an income tax), Borrower must
pay such tax, with interest and penalties thereon, if any. If Lender is advised
by counsel chosen by it that the payment of such tax or interest and penalties
by Borrower would be unlawful or unenforceable or provide the basis for a
defense of usury, then in any such event, Lender may, by written notice to
Borrower of not less than ninety (90) days, declare the Obligations immediately
due and payable.
5.1.24 No Credits on Account of the Obligations. Borrower shall not claim or
demand or be entitled to any credit or credits on account of the Obligations for
any payment of Taxes assessed against any Property and no deduction shall
otherwise be made or claimed from the assessed value of any Property for real
estate tax purposes because of the Loan Documents or the Obligations. If Legal
Requirements or other laws, orders, requirements or regulations require such
claim, credit or deduction, Lender may, by written notice to Borrower of not
less than ninety (90) days, declare the Obligations immediately due and payable.
5.1.25 Personal Property. Borrower shall cause each Mortgage Borrower to cause
all of its personal property, fixtures, attachments and equipment delivered
upon, attached to or used in connection with the operation of the Property or
Properties owned by any such Mortgage Borrower to always be located at the
applicable Property or Properties owned by any such Mortgage Borrower and shall
be kept free and clear of all Liens, encumbrances and security interests, except
Permitted Encumbrances.
5.1.26 Appraisals. Mortgage Lender has the right to obtain a new or updated
appraisal of one or more of the Properties under the terms of the Mortgage Loan
Agreement. To the extent Mortgage Lender elects to obtain a new or updated
appraisal of one or more of the Properties, Borrower shall cause the applicable
Mortgage Borrowers to cooperate with Mortgage Lender in this regard.

 

63



--------------------------------------------------------------------------------



 



5.1.27 Mortgage Loan Reserve Funds. Borrower shall cause each Mortgage Borrower
to deposit and maintain each of the Mortgage Loan Reserve Funds as more
particularly set forth in Article VII of the Mortgage Loan Agreement and to
perform and comply with all the terms and provisions relating thereto.
5.1.28 Notices. Borrower shall give notice, or cause notice to be given to
Lender promptly upon becoming aware of any and all the following:
(a) any Default, Event of Default, Mortgage Loan Default or Mortgage Loan Event
of Default;
(b) any litigation or proceeding affecting Borrower, or, to the knowledge of
Borrower, pending or threatened against any of Mortgage Borrowers, or Guarantor,
which could materially adversely affect Borrower’s, any Mortgage Borrower’s or
Guarantor’s condition (financial or otherwise) or business or any Property;
(c) a change in the business, operations, property or financial or other
condition or prospects of Borrower, or, to the knowledge of Borrower, any
Mortgage Borrower, or Guarantor which could have a material adverse effect on
Borrower, any Mortgage Borrower, the ability of Borrower to perform under the
Loan Documents, the ability of Mortgage Borrowers to perform under the Mortgage
Loan Documents or the rights and remedies of Lender under the Loan Documents.
5.1.29 Special Distributions. On each date on which amounts are required to be
disbursed to Lender pursuant to the terms of the Cash Management Agreement or
are required to be paid to Lender under any of the Loan Documents, if such
amounts disbursed to Lender are inadequate to pay all amounts then due and
payable hereunder, then Borrower shall exercise its rights under the Mortgage
Borrower Company Agreements to cause the Mortgage Borrowers to make to Borrower
distributions in an aggregate amount such that Lender shall receive the amount
required to be paid to Lender hereunder on such date.
5.1.30 Mortgage Loan Defaults.
(a) Without limiting the generality of the other provisions of this Agreement,
and without waiving or releasing Borrower from any of its obligations hereunder,
if there shall occur any Mortgage Loan Event of Default or if Mortgage Lender
asserts that a Mortgage Loan Event of Default has occurred, Borrower hereby
expressly agrees that Lender shall have the immediate right, without notice to
or demand on Borrower or Mortgage Borrowers, but shall be under no obligation:
(i) to pay all or any part of the Mortgage Loan, and any other sums, that are
then due and payable and to perform any act or take any action on behalf of
Mortgage Borrowers, as may be appropriate, to cause all of the terms, covenants
and conditions of the Mortgage Loan Documents on the part of Mortgage Borrowers
to be performed or observed thereunder to be promptly performed or observed; and
(ii) to pay any other amounts and take any other action as Lender, in its sole
and absolute discretion, shall deem advisable to protect or preserve the rights
and interests of Lender in the Loan and/or the Collateral. Lender shall have no
obligation to complete any cure or attempted cure undertaken or commenced by
Lender. All sums so paid and the costs and expenses incurred by Lender in
exercising rights under this Section (including, without limitation, reasonable
attorneys’ and other professional fees), with interest at the Default Rate, for
the period from the date of demand by Lender to Borrower for such payments to
the date of payment to Lender, shall constitute a portion of the Debt, shall be
secured by the Pledge Agreement and shall be due and payable to Lender upon
demand therefor.

 

64



--------------------------------------------------------------------------------



 



(b) Subject to the rights of tenants, Borrower hereby grants, and shall cause
Mortgage Borrowers to grant, Lender and any Person designated by Lender the
right to enter upon the Property at any time for the purpose of carrying out the
rights granted to Lender under this Section 5.1.30. Borrower shall not, and
shall not cause or permit any Mortgage Borrower or any other Person (other than
Mortgage Lender) to impede, interfere with, hinder or delay, any effort or
action on the part of Lender to cure any Mortgage Loan Event of Default or
asserted Mortgage Loan Event of Default, or to otherwise protect or preserve
Lender’s interests in the Loan and the Collateral in accordance with the
provisions of this Agreement and the other Loan Documents.
(c) Borrower hereby indemnifies Lender from and against all Losses of Lender as
a result of the foregoing actions described in this Section 5.1.30. Lender shall
have no obligation to Borrower or Mortgage Borrowers or any other party to make
any such payment or performance.
(d) If Lender shall receive a copy of any notice of a Mortgage Loan Event of
Default sent by Mortgage Lender to Lender or Mortgage Borrowers, such notice
shall constitute full protection to Lender for any action taken or omitted to be
taken by Lender, in good faith, in reliance thereon. As a material inducement to
Lender’s making the Loan, Borrower hereby absolutely and unconditionally release
and waive all claims against Lender arising out of Lender’s exercise of its
rights and remedies provided in this Section other than claims arising out of
the fraud, illegal acts, gross negligence, bad faith or willful misconduct of
Lender.
(e) Any Mortgage Loan Event of Default shall constitute an immediate Event of
Default under this Agreement without any notice, grace or cure period otherwise
applicable under this Agreement, and shall remain as such, regardless of whether
such Mortgage Loan Event of Default is cured by Lender.
(f) In the event that Lender makes any payment in respect of the Mortgage Loan,
Lender shall be subrogated to all of the rights of Mortgage Lender under the
Mortgage Loan Documents against any Property and any Mortgage Borrower in
addition to all other rights Lender may have under the Loan Documents or
applicable law.
5.1.31 Mortgage Borrower Covenants. Borrower shall cause each Mortgage Borrower
to comply with all obligations with which such Mortgage Borrower has covenanted
to comply under the Mortgage Loan Agreement and all other Mortgage Loan
Documents (including, without limitation, those certain affirmative and negative
covenants set forth in Article V of the Mortgage Loan Agreement) unless
otherwise consented to in writing by Lender.

 

65



--------------------------------------------------------------------------------



 



Section 5.2 Negative Covenants. From the date hereof until payment and
performance in full of the Obligations or the earlier release of the Collateral
in accordance with the terms of this Agreement and the other Loan Documents,
Borrower hereby covenants and agrees with Lender that it will not do, directly
or indirectly, any of the following:
5.2.1 Operation of Properties. (a) Borrower shall not, without Lender’s prior
consent (which consent shall not be unreasonably withheld) cause or permit any
Mortgage Borrower to: (i) subject to Section 9.5, surrender, terminate or cancel
any Management Agreement; provided, that Borrower may or may cause any Mortgage
Borrower to, without Lender’s consent, replace any Manager so long as (x) the
replacement manager is a Qualified Manager pursuant to a Replacement Management
Agreement and (y) all Properties removed from the application of the Management
Agreement are made subject to the application of such Replacement Management
Agreement; (ii) reduce or consent to the reduction of the term of any Management
Agreement; (iii) increase or consent to the increase of the amount of any
charges or fees under any Management Agreement; or (iv) otherwise modify,
change, supplement, alter or amend, or waive or release any of its rights and
remedies under, any Management Agreement in any material respect, provided that
the forgoing restrictions shall not extend to the terms of the Management
Agreement with regard to properties subject to the application of the Management
Agreement having owners separate from any Mortgage Borrower.
(b) Following the occurrence and during the continuance of an Event of Default,
Borrower shall not cause or permit any Mortgage Borrower to exercise any rights,
make any decisions, grant any approvals or otherwise take any action under any
Management Agreement without the prior written consent of Lender, which consent
may be withheld in Lender’s sole discretion, provided that the forgoing
restrictions shall not extend to the terms of the Management Agreement with
regard to properties having owners separate from any Mortgage Borrower.
5.2.2 Liens. Borrower shall not permit or cause any Mortgage Borrower to create,
incur, assume or suffer to exist any Lien on any portion of the Collateral, the
Property or Properties owned by such Mortgage Borrower or permit any such action
to be taken, except:
(i) Permitted Encumbrances;
(ii) Liens created by or permitted pursuant to the Loan Documents or the
Mortgage Loan Documents; and
(iii) Liens for Taxes or Other Charges not yet due.
5.2.3 Dissolution. Borrower shall not, without obtaining the prior written
consent of Lender (a) engage in any dissolution, liquidation, consolidation or
merger with or into any other business entity, (b) engage in any business
activity not related to the ownership of the Collateral, (c) transfer, lease or
sell, in one transaction or any combination of transactions, the assets or all
or substantially all of the properties or assets of Borrower except to the
extent permitted by the Loan Documents, (d) unless required by applicable law,
modify, amend, waive or terminate its organizational documents or its
qualification and good standing in any jurisdiction, or (e) cause Principal or
any Mortgage Borrower to (i) dissolve, wind up or liquidate or take any action,
or omit to take an action, as a result of which such Mortgage Borrower or any
such Principal would be dissolved, wound up or liquidated in whole or in part,
or (ii) unless required by applicable law, amend, modify, waive or terminate the
certificate of limited partnership or partnership agreement of any Mortgage
Borrower or any such Principal, in each case, without obtaining the prior
written consent of Lender.

 

66



--------------------------------------------------------------------------------



 



5.2.4 Change in Business. Borrower shall neither enter into any line of business
other than the ownership of the Collateral nor make any material change in the
scope or nature of its business objectives, purposes or operations, or undertake
or participate in activities other than the continuance of its present business.
Borrower shall not cause any Mortgage Borrower to enter into any line of
business other than the ownership and operation of the Property or Properties
owned by such Mortgage Borrower, or make any material change in the scope or
nature of its business objectives, purposes or operations, or undertake or
participate in activities other than the continuance of its present business. In
addition, Borrower shall not permit or cause Mortgage Borrower to cancel or
otherwise forgive or release any material claim or debt (other than termination
of Leases in accordance herewith) owed to any Mortgage Borrower by any Person,
except for adequate consideration and in the ordinary course of such Mortgage
Borrower’s business.
5.2.5 Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of such Borrower’s business.
5.2.6 Zoning. Borrower shall not initiate or cause any Mortgage Borrower to
initiate or consent to any zoning reclassification of any portion of the
Property or Properties owned by such Mortgage Borrower or seek any variance
under any existing zoning ordinance, or use or permit the use of any portion of
the Property or Properties owned by such Mortgage Borrower in any manner that
could result in such use becoming a non-conforming use under any zoning
ordinance or any other applicable land use law, rule or regulation, in each
case, without the prior written consent of Lender.
5.2.7 No Joint Assessment. Borrower shall not cause or allow any Mortgage
Borrower to suffer, permit or initiate the joint assessment of all or any
portion of the Property or Properties owned by such Mortgage Borrower (a) with
any other real property constituting a tax lot separate from the Property or
Properties owned by such Mortgage Borrower, and (b) which constitutes real
property with any portion of the Property or Properties owned by such Mortgage
Borrower which may be deemed to constitute personal property, or any other
procedure whereby the Lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to such Property.
5.2.8 Principal Place of Business and Organization. Borrower shall not change
its principal place of business set forth in the introductory paragraph of this
Agreement without first giving Lender at least thirty (30) days prior written
notice. Borrower shall not change the place of its organization as set forth in
Section 4.1.28 without the prior written consent of Lender, which consent shall
not be unreasonably withheld. Upon Lender’s request, Borrower shall execute and
deliver additional financing statements, security agreements and other
instruments which may be necessary to effectively evidence or perfect Lender’s
security interest in the Collateral as a result of such change of principal
place of business or place of organization.

 

67



--------------------------------------------------------------------------------



 



5.2.9 ERISA. (a) Borrower shall not engage in any transaction which would cause
any obligation, or action taken or to be taken, hereunder (or the exercise by
Lender of any of its rights under the Note, this Agreement or the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under ERISA. In the event an inadvertent
Prohibited Transaction occurs, Borrower will take all steps necessary to correct
the Prohibited Transaction as soon as possible after having actual knowledge of
the Prohibited Transaction.
(b) Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its sole discretion, that (i) Borrower is not an
“employee benefit plan” as defined in Section 3(3) of ERISA, which is subject to
Title I of ERISA, or a “governmental plan” within the meaning of Section 3(32)
of ERISA; (ii) Borrower is not subject to any state statute regulating
investments of, or fiduciary obligations with respect to, governmental plans;
and (iii) one or more of the following circumstances is true:
(A) Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3-101(b)(2);
(B) Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower is held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3-101(f)(2);
(C) Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e); or
(D) The Loan meets the requirements of PTE 95-60, 90-1, 84-14 or similar
exemption.
5.2.10 Transfers. (a) Borrower acknowledges that Lender has examined and relied
on the experience of Borrower and its members, stockholders, general partners,
members, principals and (if Borrower is a trust) beneficial owners, as
applicable, owning the Collateral in agreeing to make the Loan, and will
continue to rely on Borrower’s ownership of the Collateral as a means of
maintaining the value of the Collateral as security for repayment of the Debt
and the performance of the Other Obligations. Borrower acknowledges that Lender
has a valid interest in maintaining the value of the Collateral so as to ensure
that, should Borrower default in the repayment of the Debt or the performance of
the Other Obligations contained in the Loan Documents, Lender can recover the
Debt by a sale of the Collateral.

 

68



--------------------------------------------------------------------------------



 



(b) Without the prior written consent of Lender and except to the extent
otherwise set forth in this Section 5.2.10, Borrower shall not (and shall not
permit any Mortgage Borrower to), and shall not permit any Restricted Party to,
(i) sell, convey, mortgage, grant, bargain, encumber, pledge, assign, grant
options with respect to, or otherwise transfer or dispose of (directly or
indirectly, voluntarily or involuntarily, by operation of law or otherwise, and
whether or not for consideration or of record) the Collateral, the Properties or
any part thereof or any legal or beneficial interest therein, or (ii) permit a
Sale or Pledge of any interest in any Restricted Party or (iii) incur
Indebtedness (other than the Indebtedness permitted pursuant to the terms of
this Agreement) (any of the foregoing transactions, a “Transfer”), other than
(A) pursuant to Leases of space in the Improvements to tenants in accordance
with the provisions of Section 5.1.20 hereof, (B) the Loan Documents and (C) the
Mortgage Loan and the granting of security interests pursuant to the Mortgage
Loan Documents.
(c) A Transfer shall include, but not be limited to, (i) an installment sales
agreement wherein Borrower agrees to sell the Collateral, or any part thereof,
or any Mortgage Borrower agrees to sell any Property or any part thereof, for a
price to be paid in installments; (ii) an agreement by any Mortgage Borrower
leasing all or substantially all of the Property or Properties owned by such
Mortgage Borrower for other than actual occupancy by a space tenant thereunder,
or a sale, assignment or other transfer of, or the grant of a security interest
in, such Mortgage Borrower’s right, title and interest in and to any Leases or
any Rents; (iii) if a Restricted Party is a corporation, any merger,
consolidation or Sale or Pledge of such corporation’s stock or the creation or
issuance of new stock; (iv) if a Restricted Party is a limited or general
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general partner or any profits or proceeds
relating to such partnership interest, or the Sale or Pledge of limited
partnership interests or any profits or proceeds relating to such limited
partnership interest or the creation or issuance of new limited partnership
interests; (v) if a Restricted Party is a limited liability company, any merger
or consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or the Sale
or Pledge of the membership interest of a managing member (or if no managing
member, any member) or any profits or proceeds relating to such membership
interest, or the Sale or Pledge of non-managing membership interests or the
creation or issuance of new non-managing membership interests; or (vi) if a
Restricted Party is a trust or nominee trust, any merger, consolidation or the
Sale or Pledge of the legal or beneficial interest in a Restricted Party or the
creation or issuance of new legal or beneficial interests.
(d) Notwithstanding the provisions of this Section 5.2.10, the following
transfers shall not be deemed to be a Transfer, and so long as all of the
applicable conditions contained therein shall have been fulfilled, such transfer
may occur without consent from Lender: (i) transfers of shares in Cole Credit
Property Trust I, Inc. or Cole Credit Property Trust III, Inc. or (ii) transfers
of ownership interests in any Restricted Party and ownership interests in any
member, partner or shareholder of any Restricted Party to any Affiliate or
subsidiary of a Restricted Party, provided that, at all times, Christopher H.
Cole, Cole Holdings Corporation, Cole Credit Property Trust I, Inc. or Cole
Credit Property Trust III, Inc. continues to Control the Restricted Party,
provided after giving effect to such transfer, (A) the Person receiving such
interest and each Restricted Party who shall exist following such transfer,
shall be able to satisfy (x) the requirements and representations set forth in
Sections 5.2.10(f)(v), (vii) and (viii) of the Mortgage Loan Agreement, and
Section 4.1.35 hereof, in each case mutatis, mutandis and if the individual or
individuals who have direct or indirect Control over the Person to whom such
interests are to be

 

69



--------------------------------------------------------------------------------



 



transferred is someone other than Christopher H. Cole, such individuals shall be
reasonably acceptable to Lender and (B) Borrower shall execute, or cause the
applicable Person or Persons to execute, without any cost or expense to Lender,
such documents and agreements as Lender may reasonably require to evidence and
effectuate said transfer and deliver such legal opinions as Lender may require,
including, without limitation, a pledge substantially in the form of the Pledge
Agreement, a new UCC Title Insurance Policy and a new mezzanine endorsement to
the Owner’s Title Policy, new UCC Financing Statements or amendments to any
existing UCC Financing Statements, new Certificates evidencing the Pledged
Company Interests, and any other ancillary documents substantially similar to
the Loan Documents executed on the Closing Date as Lender may reasonably
require, all in form and substance satisfactory to Lender. It shall be a
condition of any such transfer specified in the foregoing clause (ii) that
Lender shall have received written confirmation from the parties to the
Management Agreement that provides that all Properties, which are the subject of
any such transfer, shall have been removed from the application of such
Management Agreement. Lender agrees that, in connection with any transfer
contemplated by the foregoing clause (ii), Borrower shall have the right to
substitute a replacement guarantor for Guarantor under the Loan Documents,
provided that the replacement guarantor (A) shall have a net worth at least
equal to $150,000,000 and liquidity at least equal to $5,000,000, as shown on a
current balance sheet of such replacement guarantor, (B) shall have made the
representations and met the requirements set forth in Sections 4.1.1, 4.1.2,
4.1.3, 4.1.11, 4.1.18, 4.1.37, 4.1.35 hereof and Section 5.2.10(f)(v), (vii) and
(viii) of the Mortgage Loan Agreement, which apply to Guarantor, such that the
replacement guarantor shall be deemed to make such representations and fulfill
such requirements, mutatis, mutandis, (C) shall not have been a party to any
bankruptcy proceedings, voluntary or involuntary, made an assignment for the
benefit of creditors or taken advantage of any insolvency act, or any act for
the benefit of debtors within seven (7) years prior to the date of such
transfer, (D) shall not be involved in any pending or threatened material
litigation or regulatory action which is not reasonably acceptable to Lender,
and (E) shall not have defaulted under its obligations with respect to any
Indebtedness in a manner which is not reasonably acceptable to Lender. Upon the
execution and delivery of any documents necessary to consummate such
substitution, the original Guarantor shall be released from all liability and
obligations under the Guaranty, the Environmental Indemnity and the other Loan
Documents with respect to any acts or omissions after any such replacement
guarantor shall have executed and delivered a replacement Guaranty and fulfilled
all of the conditions set forth in the immediately preceding sentence.
(e) Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon a Transfer without Lender’s consent. This
provision shall apply to every Transfer regardless of whether voluntary or not,
or whether or not Lender has consented to any previous Transfer.

 

70



--------------------------------------------------------------------------------



 



(f) In the event Mortgage Borrowers desire to transfer all of the Properties
pursuant to Section 5.2.10(f) of the Mortgage Loan Agreement, Borrower must
provide written notice of such proposed transfer to Lender contemporaneously
with Mortgage Borrowers’ notification of Mortgage Lender pursuant to
Section 5.2.10(f) of the Mortgage Loan Agreement, together with such information
concerning the transferee(s) and the transferee(s)’ direct and indirect owners
and Affiliates as Mortgage Borrowers are required to deliver to Mortgage Lender
pursuant to Section 5.2.10(f) of the Mortgage Loan Agreement. Such transferee(s)
and the owners of the equity interests in the transferee(s), who shall replace
the Borrower, shall have an aggregate net worth and liquidity reasonably
acceptable to the Lender, and the Lender must otherwise approve all other
aspects of such transfer and the related elements that might affect Lender’s
security interest in such transferee(s) and the owner(s) of equity interests in
such transferee(s). Lender shall have fifteen (15) days from receipt of
Borrower’s notice to approve of or object to the proposed transfer. If Lender
objects to the proposed transfer within said fifteen (15) days, Borrower shall
not permit Mortgage Borrowers to transfer the Properties in accordance with
Section 5.2.10(f) of the Mortgage Loan Agreement. If Lender fails to respond
within said fifteen (15) days, and Borrower sends a second request for approval
containing a legend clearly marked in not less than fourteen (14) point bold
fact type, underlined, in all capital letters “REQUEST DEEMED APPROVED IF NO
RESPONSE WITHIN FIFTEEN (15) DAYS”, Lender shall be deemed to have approved such
transfer of the Properties if Lender fails to respond to such second written
request before expiration of such fifteen (15) day period. Upon a transfer in
accordance with Section 5.2.10(f) of the Mortgage Loan Agreement, Borrower shall
execute, or cause the applicable Person or Persons to execute, without any cost
or expense to Lender, such documents and agreements as Lender may reasonably
require to evidence and effectuate said transfer and deliver such legal opinions
as Lender may require, including, without limitation, a pledge substantially in
the form of the Pledge Agreement, a new UCC Title Insurance Policy and a new
mezzanine endorsement to the Owner’s Title Policy, new UCC Financing Statements
or amendments to any existing UCC Financing Statements, new Certificates
evidencing the Pledged Company Interests, and any other ancillary documents
substantially similar to the Loan Documents executed on the Closing Date as
Lender may reasonably require, all in form and substance satisfactory to Lender.
5.2.11 REA. With respect to each Property that is subject to an REA, Borrower
hereby covenants and agrees with Lender with respect to such REA to the
following:
(a) Borrower shall not permit any applicable Mortgage Borrower, without Lender’s
prior written consent, to materially amend, modify or supplement, or consent to
or suffer any material amendment, modification or supplementation of, such REA
except that Lender shall not unreasonably withhold or delay its consent to any
amendment or modification which is not reasonably likely to have a material
adverse affect upon any Mortgage Borrower, any Property that is subject to such
REA or Gross Income from Operations;
(b) Borrower shall not permit any applicable Mortgage Borrower, without the
prior written consent of Lender, as determined in its sole discretion, to take
any action to terminate, surrender, or accept any termination or surrender of,
such REA; and
(c) Borrower shall not permit any applicable Mortgage Borrower to assign or
encumber its rights under such REA.
5.2.12 Limitations on Distributions. Following the occurrence and during the
continuance of an Event of Default, (a) Borrower will cause Mortgage Borrowers
to make all equity distributions directly to Lender and (b) Borrower shall not
make any distributions to any Person holding an equity interest or a collateral
interest in Borrower.

 

71



--------------------------------------------------------------------------------



 



5.2.13 Other Limitations. Prior to the payment in full of the Debt, neither
Borrower nor any of its Affiliates shall, without the prior written consent of
Lender (which may be furnished or withheld at its sole and absolute discretion),
give its consent or approval to any of the following actions or items:
(a) except as permitted by this Agreement, permit or cause Mortgage Borrowers to
refinance all or any portion of the Mortgage Loan;
(b) permit or cause Mortgage Borrowers to approve or modify the terms of any
Approved Annual Budget;
(c) except as set forth in an Approved Annual Budget or as expressly permitted
herein, permit or cause any Mortgage Borrower to (i) improve, renovate or
refurbish of all or any part of any Property to a materially higher standard or
level than that of comparable properties in the same market segment and in the
same geographical area as such Property, (ii) remove, demolish or materially
alter any of the improvements or equipment on any Property or (iii) materially
increase in the square footage or gross leasable area of the improvements on any
Property if a material portion of any of the expenses in connection therewith
are paid or incurred by any Mortgage Borrower; or
(d) permit or cause any Mortgage Borrower to materially change the method of
conduct of the business of any Mortgage Borrower.
5.2.14 Amendments of Mortgage Borrower Company Agreements. Except for transfers
permitted under Section 5.2.10(d) above, Borrower shall not, and shall not
permit any Mortgage Borrower to join in any action to, or consent to, amend,
terminate, cancel or modify any Mortgage Borrower Company Agreement without the
Lender’s prior written consent, provided that in the case of a transfer
permitted under Section 5.2.10(d) above, Borrower and Mortgage Borrowers shall
be permitted to provide for an amendment of the applicable Mortgage Borrower
Company Agreements to reflect an adjustment in the membership interests in any
applicable Mortgage Borrower, but in the case of any such amendments, Borrower
shall cause the applicable Mortgage Borrower to deliver a copy of such executed
amendment to Lender (and to the extent there is an adjustment in the membership
interests, as a condition of entering into such amendment Lender shall receive a
revised Certificate reflecting a certificate of equity interest in such Mortgage
Borrower reflecting such adjustment, together with any modifications to the
Pledge Agreement, as Lender shall reasonably require).
5.2.15 Distributions.
(a) Any and all dividends, including capital dividends, stock or liquidating
dividends, distributions of property, redemptions or other distributions made by
Mortgage Borrowers to Borrower on or in respect of its interests in Mortgage
Borrowers (other than distributions for the payment of debt service or any
prepayment hereunder), and any and all cash and other property received in
payment of the principal of or in redemption of or in exchange for any such
interests (collectively, the “Distributions”), shall become part of the
Collateral and shall remain part of the Collateral until disbursed by Borrower
as distributions to its equity owners. Notwithstanding the foregoing, Lender
expressly agrees that Borrower shall be permitted to distribute to its members
any Distributions Borrower receives only upon the express condition that no
Event of Default has occurred and is continuing under the Loan.

 

72



--------------------------------------------------------------------------------



 



(b) If any Distributions (including, but not limited to, any Net Liquidation
Proceeds After Debt Service) shall be received by Borrower or any Affiliate of
Borrower after the occurrence and during the continuance of an Event of Default,
to the fullest extent permitted by applicable laws, Borrower shall hold, or
shall cause the same to be held, in trust for the benefit of Lender and same
shall be promptly paid to Lender. Any and all revenue derived from the
Properties paid directly by tenants, subtenants or occupants of the Properties
shall be held and applied in accordance with the terms and provisions of this
Agreement and the Mortgage Loan Agreement.
5.2.16 Refinancing of Mortgage Loan. Notwithstanding anything in this Agreement
to the contrary, neither Borrower nor any Mortgage Borrower shall be required to
obtain the consent of Lender to refinance the Mortgage Loan, provided that such
refinancing occurs after the Lockout Period and the Loan shall have been (or
shall simultaneously be) paid in full in accordance with the terms of this
Agreement (including any prepayment premiums and other amounts due and payable
to Lender under the Loan Documents). Borrower shall cause Mortgage Borrowers to
obtain the prior written consent of Lender to enter into any other refinancing
of the Mortgage Loan.
5.2.17 Limitation on Securities Issuance. Borrower shall not issue any
membership interests or other securities evidencing an interest in any Mortgage
Borrower other than those that have been issued as of the date hereof.
5.2.18 Acquisition of Loan.
(a) No Loan Party or any Person acting at any such Person’s request or
direction, shall acquire or agree to acquire lenders’ interest in the Mortgage
Loan, or any portion thereof or any interest therein, or any direct or indirect
controlling ownership interest in the holder of the Mortgage Loan, via purchase,
transfer, exchange or otherwise, and any breach of this provision shall
constitute an Event of Default hereunder. If, solely by operation of applicable
subrogation law, any of the foregoing Persons shall have failed to comply with
the foregoing, then Borrower: (i) shall immediately notify Lender of such
failure; (ii) shall cause any and all such prohibited parties acquiring any
interest in the Mortgage Loan Documents: (A) not to enforce the Mortgage Loan
Documents; and (B) upon the request of Lender, to the extent any of such
prohibited parties has or have the power or authority to do so, to promptly:
(1) cancel the promissory note evidencing the Mortgage Loan, (2) reconvey and
release the Lien securing the Mortgage Loan and any other collateral under the
Mortgage Loan Documents, and (3) discontinue and terminate any enforcement
proceeding(s) under the Mortgage Loan Documents.
(b) Lender shall have the right at any time to acquire all or any portion of the
Mortgage Loan or any interest in any holder of, or participant in, the Mortgage
Loan without notice or consent of Borrower or any other Loan Party in which
event Lender shall have and may exercise all rights of Mortgage Lender
thereunder (to the extent of its interest), including the right (i) to declare
that the Mortgage Loan is in default, in accordance with the terms thereof and
(ii) to accelerate the Mortgage Loan indebtedness, in accordance with the terms
thereof and (iii) to pursue all remedies against any obligor under the Mortgage
Loan Documents, in accordance with the terms thereof.

 

73



--------------------------------------------------------------------------------



 



5.2.19 Material Agreements.
(a) Borrower shall not, and shall not permit any Loan Party to, enter into any
Material Agreement without the consent of Lender not to be unreasonably
withheld, conditioned or delayed. Upon the request of Lender with respect to
Material Agreements, Borrower shall, or shall cause the applicable Loan Party
to, deliver to Lender a recognition agreement from such service or material
provider, among other things, providing for such Person’s continued performance
should Lender become the owner of the Collateral. Each such Material Agreement
and each recognition agreement relating thereto, shall be in form and substance
reasonably acceptable to Lender in all respects.
(b) Except for renewals of Material Agreements and as specifically set forth
herein, Borrower will not, and will not permit or cause any Loan Party to,
unless required by Legal Requirements, materially amend, modify, supplement,
rescind or terminate any Material Agreement, without Lender’s approval, which
shall not be unreasonably withheld, conditioned or delayed, including the
identity of the party to perform services under such agreement. If a material or
service provider under a Material Agreement is in default in its obligations
thereunder to the extent entitling the applicable Loan Party to rescind or
terminate that agreement, then, provided Borrower does not terminate such
agreement, and if Lender so requires, Borrower will, or will cause the
applicable Loan Party to, promptly use all reasonable efforts to terminate that
agreement and appoint a new party in its place, with such identity and terms of
appointment approved by Lender.
ARTICLE 6
INSURANCE; CASUALTY; CONDEMNATION; REQUIRED REPAIRS
Section 6.1 Insurance. (a) Borrower shall cause each Mortgage Borrower to
maintain (or cause to be maintained) at all times during the term of the Loan,
the Policies required under Section 6.1 of the Mortgage Loan Agreement,
including, without limitation, meeting all insurer requirements thereunder. In
addition, Borrower shall cause Lender (and its affiliates) to be named as
mortgagee and additional name insured under each of the Policies described in
Sections 6.1(a)(ii), (vii), (viii), (ix) and (x) of the Mortgage Loan Agreement.
In addition, Borrower shall cause Lender (and its affiliates) to be named as
mortgagee and loss payee, together with Mortgage Lender, as their interest may
appear, under the Policies required under Sections 6.1(a)(i), (iii), (iv) and
(vi) of the Mortgage Loan Agreement. Borrower shall also cause all insurance
policies required under this Section 6.1 to provide for at least thirty
(30) days prior notice to Lender in the event of policy cancellation or material
changes. Borrower shall provide Lender with evidence of all such insurance
required hereunder on or before the date on which Mortgage Borrower is required
to provide such evidence to Mortgage Lender.
(b) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, upon written notice to Borrower or any Mortgage Borrower, to take such
action as Lender deems necessary to protect its interest in the Collateral and
the Properties, as applicable, including, without limitation, the obtaining of
such insurance coverage as Lender in its sole discretion deems appropriate. All
premiums incurred by Lender in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by Borrower to Lender upon
demand and, until paid, shall be secured by the Pledge Agreement and shall bear
interest at the Default Rate.

 

74



--------------------------------------------------------------------------------



 



(c) For purposes of this Agreement, Lender shall have the same approval rights
over the insurance referred to above (including, without limitation, the
insurers, deductibles and coverages thereunder, as well as the right to require
other reasonable insurance pursuant to Section 6.1(a)(xi)) as are provided in
favor of the Mortgage Lender in the Mortgage Loan Agreement. All liability
insurance provided for in the Mortgage Loan Agreement shall provide insurance
with respect to the liabilities of Mortgage Borrowers and Borrower. The
insurance policies delivered pursuant to the Mortgage Loan Agreement shall
include endorsements of the type described in Section 6.1(e) thereof, but
pursuant to which Lender shall have the same rights as the Mortgage Lender as
referred to in such Section 6.1(e).
Section 6.2 Casualty and Condemnation.
6.2.1 Casualty. If any Property shall be damaged or destroyed, in whole or in
part, by fire or other casualty (a “Casualty”), Borrower shall (a) give prompt
notice of such damage to Lender if the estimated costs of completing Restoration
are equal to or greater than Fifty Thousand and No/100 Dollars ($50,000.00), and
(b) cause the applicable Mortgage Borrower promptly to commence and diligently
prosecute the completion of Restoration so that the damaged Property resembles,
as nearly as possible, the condition that such Property was in immediately prior
to such Casualty, with such alterations as may be reasonably approved by Lender
and otherwise in accordance with Section 6.4 of the Mortgage Loan Agreement.
Borrower shall pay (or cause to be paid) all costs of such Restoration whether
or not such costs are covered by insurance. Lender may, but shall not be
obligated to make proof of loss if not made promptly by Borrower. In addition,
Lender may participate in any settlement discussions with any insurance
companies with respect to any Casualty in which the Net Proceeds or the costs of
completing Restoration are equal to or greater than Two Hundred Fifty Thousand
and No/100 Dollars ($250,000.00) and Borrower shall deliver to Lender all
instruments required by Lender to permit such participation.
6.2.2 Condemnation. Borrower shall promptly give Lender notice of the actual or
threatened commencement of any proceeding in respect of Condemnation, and shall
cause the applicable Mortgage Borrower to deliver to Lender copies of any and
all papers served in connection with such proceedings. Lender may participate in
any such proceedings, and Borrower shall (or shall cause Mortgage Borrowers to)
from time to time deliver to Lender all instruments requested by Lender to
permit such participation. Borrower shall (or shall cause Mortgage Borrowers
to), at their expense, diligently prosecute any such proceedings, and shall
consult with Lender, its attorneys and experts, and cooperate with them in the
carrying on or defense of any such proceedings. Notwithstanding any taking by
any public or quasi-public authority through Condemnation or otherwise
(including, but not limited to, any transfer made in lieu of or in anticipation
of the exercise of such taking), Borrower shall continue to perform the
Obligations at the time and in the manner provided in this Agreement and the
other Loan Documents and the Outstanding Principal Balance shall not be reduced
until any Award shall have been actually received and applied by Lender, after
the deduction of expenses of collection, to the reduction or discharge of the
Obligations. Lender shall not be limited to the interest paid on the Award by
the applicable Governmental Authority but shall be entitled to receive out of
the Award interest at the rate or rates provided herein or in the Note. If any
Property or any portion thereof is taken by a Governmental Authority, Borrower
shall cause the Mortgage Borrower that owns such Property promptly to commence
and diligently prosecute Restoration and otherwise comply with the provisions of
Section 6.4 of the Mortgage Loan Agreement. If any Property is sold, through
foreclosure or otherwise, prior to the receipt by Lender of the Award applicable
to such Property, Lender shall have the right, whether or not a deficiency
judgment on the Note shall have been sought, recovered or denied, to receive the
Award, or a portion thereof sufficient to pay the Debt.

 

75



--------------------------------------------------------------------------------



 



Section 6.3 Restoration. Borrower shall, or shall cause the applicable Mortgage
Borrower to, deliver to Lender all reports, plans, specifications, documents and
other materials that are required to be delivered to Mortgage Lender under
Section 6.4 of the Mortgage Loan Agreement in connection with the Restoration of
any Property after a Casualty or Condemnation. If any Insurance Proceeds or
Awards are to be disbursed by Mortgage Lender for restoration, Borrower shall
deliver or cause to be delivered to Lender copies of all written correspondence
delivered to and received from Mortgage Lender that relates to the restoration
and release of the Insurance Proceeds or Awards. In the event the Mortgage Loan
has been paid in full and Lender receives any Insurance Proceeds or Awards,
Lender shall either apply such proceeds to the Debt or for the restoration of
the Properties in accordance with the same terms and conditions contained in
Section 6.4 of the Mortgage Loan Agreement.
Section 6.4 Rights of Lender. For purposes of this Article 6, Borrower shall
obtain the approval of Lender for each matter requiring the approval of Mortgage
Lender under the provisions of Section 6.4 of the Mortgage Loan Agreement, with
each reference in any such provisions to the “Loan” to include the Mortgage Loan
and the Loan, and the reference in any such provisions to the “Maturity Date” to
mean the Maturity Date, as defined herein. If Mortgage Lender does not require
the deposit by Mortgage Borrower of the Net Proceeds Deficiency pursuant to
Section 6.4(b)(vi) of the Mortgage Loan Agreement, Lender shall have the right
to demand that Borrower make a deposit of the Net Proceeds Deficiency in
accordance with the terms of such Section (as if each reference therein to
“Borrower” and “Lender” referred to Borrower and Lender, respectively).
Notwithstanding the provisions of this Section 6.4 to the contrary, in the event
that (1) Mortgage Lender’s consent is required for any matter pursuant to
Section 6.4 of the Mortgage Loan Agreement, (2) Mortgage Lender has given such
consent and (3) the requirements of Section 6.4 of the Mortgage Loan Agreement
relating to the giving of such consent have not been materially modified without
Lender’s consent, Lender shall not unreasonably withhold its consent to the
same. With respect to any matter requiring the approval of Lender under this
Section 6.4, Lender shall be deemed to have approved such matter if Lender fails
to respond to any request for such approval within fifteen (15) days after any
such request so long as Borrower certifies to Lender in such request that
Borrower has provided Lender with all of the same materials that Mortgage
Borrower provided Mortgage Lender in connection with Mortgage Borrower’s request
for Mortgage Lender’s consent to such matter.

 

76



--------------------------------------------------------------------------------



 



ARTICLE 7
RESERVE FUNDS
Section 7.1 Mortgage Reserves. Borrower shall, or shall cause each Mortgage
Borrower to comply with all of the terms and conditions with respect to the
Reserves set forth in Article 7 of the Mortgage Loan Agreement. Upon
cancellation by Mortgage Lender of any reserve fund obligation under Article 7
of the Mortgage Loan Agreement or upon payment in full of the Mortgage Loan,
Borrower shall cause the related reserve fund balance held by Mortgage Lender to
be transferred directly to Lender to be held by Lender in comparable reserve
fund accounts subject to the same terms and conditions as set forth in Article 7
of the Mortgage Loan Agreement, which are incorporated herein by reference.
ARTICLE 8
DEFAULTS
Section 8.1 Event of Default.
(a) Each of the following events shall constitute an event of default hereunder
(an “Event of Default”):
(i) if any portion of the Debt is not paid when due;
(ii) if any Other Obligation of a monetary nature is not paid within five
(5) days of the applicable due date; in accordance with the terms and conditions
of this Agreement and the other Loan Documents;
(iii) if any of the Taxes or Other Charges are not paid by or on behalf of the
Mortgage Borrowers prior to the date when the same become delinquent, except to
the extent that (x) there then are sufficient funds in the Tax and Insurance
Escrow Fund established pursuant to the Mortgage Loan Agreement to pay such
Taxes and (y) Mortgage Lender wrongfully fails to or refuses to release the same
from the Tax and Insurance Escrow Fund;
(iv) if the Policies are not kept in full force and effect, or if certified
copies of the Policies or certificates of insurance (in accordance with the
requirements of the Mortgage Loan Agreement) relating to such Policies are not
delivered to Lender upon request;
(v) if Borrower Transfers or otherwise encumbers any portion of the Collateral
or any Mortgage Borrower Transfers or otherwise encumbers all or any portion of
the Property or Properties owned by such Mortgage Borrower or any interest
therein, or any interest in any Restricted Party is Transferred, in each
instance, in violation of the provisions of this Agreement, the Mortgage Loan
Agreement or the Pledge Agreement or any other Loan Document or other Mortgage
Loan Document, or any Transfer is made in violation of the provisions of
Section 5.2.10 hereof or as set forth in the Mortgage Loan Agreement;

 

77



--------------------------------------------------------------------------------



 



(vi) if any representation or warranty made by Borrower herein or in any other
Loan Document, or in any report, certificate, financial statement or other
instrument, agreement or document furnished to Lender shall have been false or
misleading in any material respect as of the date the representation or warranty
was made or deemed remade;
(vii) if Borrower, any Mortgage Borrower, Principal, any general partner of any
Mortgage Borrower or Guarantor or any other guarantor under any guaranty issued
in connection with the Loan shall make an assignment for the benefit of
creditors;
(viii) if a receiver, liquidator or trustee shall be appointed for Borrower, any
Mortgage Borrower, any general partner or managing member of any Mortgage
Borrower, Principal or Guarantor or any other guarantor under any guaranty
issued in connection with the Loan, or if Borrower, any Mortgage Borrower, any
general partner or managing member of any Mortgage Borrower, Principal or
Guarantor or such other guarantor shall be adjudicated bankrupt or insolvent, or
if any petition for bankruptcy, reorganization or arrangement pursuant to
federal bankruptcy law, or any similar federal or state law, shall be filed by
or against, consented to, or acquiesced in by, Borrower, any Mortgage Borrower,
any general partner or managing member of any Mortgage Borrower, Principal or
Guarantor or such other guarantor, or if any proceeding for the dissolution or
liquidation of Borrower, any Mortgage Borrower, Principal or Guarantor or such
other guarantor shall be instituted; provided, however, if such appointment,
adjudication, petition or proceeding was involuntary and not consented to by
Borrower, any Mortgage Borrower, any general partner or managing member of any
Mortgage Borrower, Principal or Guarantor or such other guarantor, upon the same
not being discharged, stayed or dismissed within one hundred twenty (120) days;
(ix) if Borrower attempts to assign its rights under this Agreement or any of
the other Loan Documents or any interest herein or therein in contravention of
the Loan Documents;
(x) if any final judgment for the payment of money (i) in excess of $200,000 is
rendered against Borrower, (ii) in excess of $200,000 is rendered against any
Mortgage Borrower in each case where such Mortgage Borrower owns one or more
Properties having an aggregate Allocated Loan Amount of less than Three Million
Dollars ($3,000,000), (iii) in excess of 10% of the Allocated Loan Amount with
respect to a Mortgage Borrower if such Mortgage Borrower owns a Property or
Properties having an aggregate Allocated Loan Amount equal to or greater than
Three Million Dollars ($3,000,000), is rendered against Borrower or any Mortgage
Borrower, as the case may be or (iv) in an aggregate amount in excess of Two
Million Dollars, if such judgments in such aggregate amount have been rendered
against two or more Mortgage Borrowers at any time, and such Borrower or
Mortgage Borrower, as the case may be, in each case, does not or Mortgage
Borrowers, as the case may be, do not discharge the same or cause it to be
discharged or vacated within ninety (90) days from the entry thereof, or does
not appeal therefrom or from the order, decree or process upon which or pursuant
to which said judgment was granted, based or entered, and does not secure a stay
of execution pending such appeal within ninety (90) days after the entry
thereof;

 

78



--------------------------------------------------------------------------------



 



(xi) if (i) Borrower breaches any of its respective negative covenants contained
in Section 5.2 or any covenant contained in Section 4.1.30 or fails to deliver
any financial statements within ten (10) days after the dates required for such
delivery pursuant to Section 5.1.11 hereof or (ii) any Mortgage Borrower
breaches any of its respective negative covenants contained in Section 5.2 of
the Mortgage Loan Agreement or any covenant contained in Section 4.1.30 of the
Mortgage Loan Agreement or fails to deliver any financial statements within ten
(10) days after the dates required for such delivery pursuant to Section 5.1.11
of the Mortgage Loan Agreement;
(xii) with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement and/or grace period, if Borrower
shall be in default under such term, covenant or condition after the giving of
such notice and the expiration of such grace period, as applicable;
(xiii) if any of the factual assumptions relating to the conduct of the Borrower
or the Guarantor prior to the date hereof contained in the Insolvency Opinion
delivered to Lender in connection with the Loan, or in the Additional Insolvency
Opinion delivered subsequent to the closing of the Loan, is or shall become
untrue in any material respect;
(xiv) if a material default has occurred and continues beyond any applicable
cure period under any Management Agreement (or any Replacement Management
Agreement as the case may be) and if such default permits the Manager thereunder
to remove such Property from the application of the Management Agreement (or
Replacement Management Agreement as the case may be) or terminate or cancel such
Management Agreement (or any Replacement Management Agreement as the case may
be); provided that the foregoing shall not relate to any real property not owned
by any of the Mortgage Borrowers;
(xv) if Borrower shall continue to be in Default under any of the terms,
covenants or conditions of Section 9.1 hereof, or fails to cooperate with Lender
in connection with a Securitization pursuant to the provisions of Section 9.1
hereof, for five (5) Business Days after notice to Borrower from Lender,
provided, however, if such Default is susceptible of cure but cannot reasonably
be cured within such period and provided further that Borrower shall have
commenced to cure such Default within such period and thereafter diligently and
expeditiously proceeds to cure the same, such five (5) Business Day period shall
be extended for such time as is reasonably necessary for Borrower in the
exercise of due diligence to cure such Default, such additional period not to
exceed ten (10) Business Days;
(xvi) if Borrower shall continue to be in Default under any of the other terms,
covenants or conditions of this Agreement not specified in clauses (i) to
(xv) above, for ten (10) days after notice to Borrower from Lender, in the case
of any Default which can be cured by the payment of a sum of money, or for
thirty (30) days after notice from Lender in the case of any other Default;
provided, however, that if such non-monetary Default is susceptible of cure but
cannot reasonably be cured within such thirty (30) day period and provided
further that Borrower shall have commenced to cure such Default within such
thirty (30) day period and thereafter diligently and expeditiously proceeds to
cure the same, such thirty (30) day period shall be extended for such time as is
reasonably necessary for Borrower in the exercise of due diligence to cure such
Default, such additional period not to exceed one hundred twenty (120) days;

 

79



--------------------------------------------------------------------------------



 



(xvii) if there shall be default under any of the other Loan Documents beyond
any applicable notice and cure periods contained in such documents, whether as
to Borrower or the Collateral, or if any other such event shall occur or
condition shall exist, if the effect of such event or condition is to accelerate
the maturity of any portion of the Debt or to permit Lender to accelerate the
maturity of all or any portion of the Debt;
(xviii) if any Property becomes subject to any mechanic’s, materialman’s or
other Lien, other than a Lien for local real estate taxes and assessments not
then due and payable, and such Lien shall remain undischarged of record (by
payment, bonding or otherwise) for a period of thirty (30) days after any
applicable Mortgage Borrower or the Manager has actual knowledge of the
existence of such Lien;
(xix) if the Liens created pursuant to any Loan Document shall cease to be
perfected, enforceable first priority security interests in the Collateral; or
(xx) a Mortgage Loan Event of Default shall occur.
(b) Upon the occurrence of an Event of Default (other than an Event of Default
described in clauses (vii) or (viii) above) and at any time thereafter, while
such Event of Default is continuing, in addition to any other rights or remedies
available to it pursuant to this Agreement and the other Loan Documents or at
law or in equity but subject to Section 9.4, Lender may take such action,
without notice or demand, that Lender deems advisable to protect and enforce its
rights against Borrower and in and to the Collateral, including, without
limitation, declaring the Obligations to be immediately due and payable, and
Lender may enforce or avail itself of any or all rights or remedies provided in
the Loan Documents and may exercise all the rights and remedies of a secured
party under the Uniform Commercial Code, as adopted by the State or States where
any of the Collateral is located against Borrower and the Collateral, including,
without limitation, all rights or remedies available at law or in equity; and
upon any Event of Default described in clauses (vii) or (viii) above, the Debt
and all Other Obligations of Borrower hereunder and under the other Loan
Documents shall immediately and automatically become due and payable, without
notice or demand, and Borrower hereby expressly waives any such notice or
demand, anything contained herein or in any other Loan Document to the contrary
notwithstanding.
Section 8.2 Remedies. (a) Upon the occurrence and during the continuance of an
Event of Default, subject to Section 9.4, all or any one or more of the rights,
powers, privileges and other remedies available to Lender against Borrower under
this Agreement or any of the other Loan Documents executed and delivered by, or
applicable to, Borrower or at law or in equity may be exercised by Lender at any
time and from time to time, whether or not all or any of the Debt shall be
declared due and payable, and whether or not Lender shall have commenced any
foreclosure proceeding or other action for the enforcement of its rights and
remedies under any of the Loan Documents with respect to all or any part of the
Collateral. Subject to Section 9.4, any such actions taken by Lender shall be
cumulative and concurrent and may be pursued independently, singularly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth herein or in the other Loan
Documents. Without limiting the generality of the foregoing, Borrower agrees
that if an Event of Default is continuing and to the fullest extent permitted by
law (i) Lender shall not be subject to any “one action” or “election of
remedies” law or rule, and (ii) all liens and other rights, remedies or
privileges provided to Lender shall remain in full force and effect until Lender
has exhausted all of its remedies against the Collateral and the Collateral has
been foreclosed, sold and/or otherwise realized upon in satisfaction of the Debt
or the Obligations have been paid in full.

 

80



--------------------------------------------------------------------------------



 



(b) With respect to Borrower and the Collateral, nothing contained herein or in
any other Loan Document shall be construed as requiring Lender to resort to any
portion of the Collateral for the satisfaction of any of the Debt in any
preference or priority to any other portion of the Collateral, and Lender may
seek satisfaction out of all of the Collateral, or any part thereof, in its
absolute discretion in respect of the Debt. In addition, to the fullest extent
permitted by law, Lender shall have the right from time to time to partially
foreclose upon the Collateral in any manner and for any amounts secured by the
Pledge Agreement then due and payable as determined by Lender in its sole
discretion including, without limitation, the following circumstances: (i) in
the event Borrower defaults beyond any applicable grace period in the payment of
one or more scheduled payments of principal and interest, Lender may foreclose
upon the Collateral to recover such delinquent payments or (ii) in the event
Lender elects to accelerate less than the entire Outstanding Principal Balance,
Lender may foreclose upon the Collateral to recover so much of the principal
balance of the Loan as Lender may accelerate and such other sums secured by the
Collateral as Lender may elect. Notwithstanding one or more partial
foreclosures, the Collateral shall remain subject to the Pledge Agreement and
the other Loan Documents to secure payment of sums secured by such Pledge
Agreement and such other Loan Documents and not previously recovered. If
Lender’s exercise of any of its remedies under this Section 8.2 results in any
transfer taxes, impositions or similar payment imposed by a Governmental
Authority with respect to the sale or transfer of any of the Pledged Company
Interests, then Borrower shall be liable for the full payment of any such taxes,
imposition or similar payment.
(c) Lender shall have the right from time to time to sever the Note and the
other Loan Documents into one or more separate notes, pledges and other security
documents (the “Severed Loan Documents”) in such denominations as Lender shall
determine in its sole discretion for purposes of evidencing and enforcing its
rights and remedies provided hereunder. Borrower shall execute and deliver to
Lender from time to time, promptly after the request of Lender, a severance
agreement and such other documents as Lender shall request in order to effect
the severance described in the preceding sentence, all in form and substance
reasonably satisfactory to Lender and provided that such severance agreement and
other documents incorporate the provisions of Section 9.4. Borrower hereby
absolutely and irrevocably appoints Lender as its true and lawful attorney,
coupled with an interest, in its name and stead to make and execute all
documents necessary or desirable to effect the aforesaid severance, Borrower
ratifying all that its said attorney shall do by virtue thereof; provided,
however, Lender shall not make or execute any such documents under such power
until ten (10) days after notice has been given to Borrower by Lender of
Lender’s intent to exercise its rights under such power. Except as may be
required in connection with a Securitization pursuant to Section 9.1 hereof,
(i) Borrower shall not be obligated to pay any costs or expenses incurred in
connection with the preparation, execution, recording or filing of the Severed
Loan Documents, and (ii) the Severed Loan Documents shall not contain any
representations, warranties or covenants not contained in the Loan Documents and
any such representations and warranties contained in the Severed Loan Documents
will be given by Borrower only as of the Closing Date.

 

81



--------------------------------------------------------------------------------



 



(d) Intentionally omitted.
(e) Any amounts recovered from the Collateral after an Event of Default may be
applied by Lender toward the payment of any interest and/or principal amount of
the Loan and/or any other amounts due under the Loan Documents in such order,
priority and proportions as Lender in its sole discretion shall determine.
(f) If an Event of Default exists, Lender may (directly or by its agents,
employees, contractors, engineers, architects, nominees, attorneys or other
representatives), but without any obligation to do so and without notice to
Borrower and without releasing Borrower from any obligation hereunder, cure the
Event of Default in such manner and to such extent as Lender may deem necessary
to protect the security hereof. Subject to tenants rights under the Leases,
Borrower shall cause each Mortgage Borrower to permit Lender (and its agents,
employees, contractors, engineers, architects, nominees, attorneys or other
representatives) to enter upon each of the Properties for such purposes, or
appear in, defend, or bring any action or proceeding reasonably necessary to
maintain, secure or other otherwise protect its interest in one or more of the
Properties for such purposes.
(g) Lender may appear in and defend any action or proceeding brought with
respect to the Collateral or any Property and may bring any action or proceeding
in the name and on behalf of Borrower, which Lender, in its reasonable
discretion, decides should be brought to protect its interest in the Collateral
or one or more of the Properties.
(h) The rights, powers and remedies of Lender under this Agreement shall be
cumulative and, subject to Section 9.4, not exclusive of any other right, power
or remedy which Lender may have against Borrower pursuant to this Agreement or
the other Loan Documents, or existing at law or in equity or otherwise. Lender’s
rights, powers and remedies may be pursued singularly, concurrently or
otherwise, at such time and in such order as Lender may determine in Lender’s
sole discretion. No delay or omission to exercise any remedy, right or power
accruing upon an Event of Default shall impair any such remedy, right or power
or shall be construed as a waiver thereof, but any such remedy, right or power
may be exercised from time to time and as often as may be deemed expedient. A
waiver of one Default or Event of Default with respect to Borrower shall not be
construed to be a waiver of any subsequent Default or Event of Default by
Borrower or to impair any remedy, right or power consequent thereon.

 

82



--------------------------------------------------------------------------------



 



ARTICLE 9
SPECIAL PROVISIONS
Section 9.1 Sale of Notes and Securitization. Borrower acknowledges and agrees
that Lender may sell all or any portion of the Loan and the Loan Documents, or
issue one or more participations therein, or consummate one or more private or
public securitizations of rated single- or multi-class securities (the
“Securities”) secured by or evidencing ownership interests in all or any portion
of the Loan and the Loan Documents or a pool of assets that include the Loan and
the Loan Documents (such sales, participations and/or securitizations,
collectively, a “Securitization”). At the request of Lender, and to the extent
not already required to be provided by Borrower under this Agreement, Borrower
shall use reasonable efforts to provide information not in the possession of
Lender or which may be reasonably required by Lender or take other actions
reasonably required by Lender, in each case in order to satisfy the market
standards to which Lender customarily adheres or which may be reasonably
required by prospective investors and/or the Rating Agencies in connection with
any such Securitization including, without limitation, to use reasonable efforts
to:
(a) provide or cause each Mortgage Borrower to provide additional and/or updated
Provided Information, together with appropriate verification and/or consents
related to the Provided Information through letters of auditors or opinions of
counsel of independent attorneys reasonably acceptable to Lender, prospective
investors and/or the Rating Agencies;
(b) assist in preparing descriptive materials for presentations to any or all of
the Rating Agencies, and work with, and if requested, supervise, third-party
service providers engaged by Borrower and approved by Lender, Principal and
their respective Affiliates to obtain, collect, and deliver information
requested or required by Lender, prospective investors and/or the Rating
Agencies;
(c) deliver (i) updated opinions of counsel as to non-consolidation, due
execution and enforceability with respect to the Properties, Borrower,
Principal, Mortgage Borrowers, Guarantor and their respective Affiliates and the
Loan Documents, including, without limitation, a so-called “10b-5” opinion and
(ii) revised organizational documents for Borrower, which counsel opinions and
organizational documents shall be reasonably satisfactory to Lender, prospective
investors and/or the Rating Agencies;
(d) if required by any prospective investor and/or any Rating Agency, use
commercially reasonable efforts to deliver such additional tenant estoppel
letters, subordination agreements or other agreements from parties to agreements
that affect the Properties, which estoppel letters, subordination agreements or
other agreements shall be reasonably satisfactory to Lender, prospective
investors and/or the Rating Agencies;
(e) make such representations and warranties as of the closing date of the
Securitization with respect to the Collateral, the Properties, Borrower,
Mortgage Borrowers Principal, Guarantor and the Loan Documents as may be
reasonably requested by Lender, prospective investors and/or the Rating Agencies
and consistent with the facts covered by such representations and warranties as
they exist on the date thereof, including the representations and warranties
made in the Loan Documents;

 

83



--------------------------------------------------------------------------------



 



(f) execute such amendments to the Loan Documents as may be requested by Lender,
prospective investors and/or the Rating Agencies to effect the Securitization
and/or deliver one or more new component notes to replace the original note or
modify the original note to reflect multiple components of the Loan (and such
new notes or modified note shall have the same initial weighted average coupon
of the original note, but such new notes or modified note may change the
interest rate and amortization of the Loan), and modify or cause Mortgage
Borrowers to modify the Cash Management Agreement (provided a modification of
the Cash Management Agreement will only by required if Mortgage Lender agrees to
such modification) with respect to the newly created components such that the
pricing and marketability of the Securities and the size of each class of
Securities and the rating assigned to each such class by the Rating Agencies
shall provide the most favorable rating levels and achieve the optimum rating
levels for the Loan; provided that, no such amendment shall (i) modify or amend
any material economic term of the Loan (except as permitted under Section 9.8
below), or (ii) materially increase the obligations, or decrease the rights, of
Borrower under the Loan Documents;
(g) if requested by Lender, review any information regarding the Collateral, the
Properties, Borrower, Guarantor, the Mortgage Borrowers, the Manager and the
Loan which is contained in a preliminary or final private placement memorandum,
prospectus, prospectus supplement (including any amendment or supplement to
either thereof), or other disclosure document to be used by Lender or any
Affiliate thereof; and
(h) supply to Lender such documentation, financial statements and reports in
form and substance required in order to comply with any applicable securities
laws.
All reasonable third party costs and expenses incurred by Borrower or Lender in
connection with Borrower’s complying with requests made under this Section 9.1
(including, without limitation, the fees and expenses of the Rating Agencies)
shall be paid by Borrower.
Section 9.2 Intentionally Omitted.
Section 9.3 Intentionally Omitted.
Section 9.4 Exculpation. Notwithstanding anything to the contrary contained in
this Agreement, the Note, the Pledge Agreement or the other Loan Documents but
subject to the qualifications below, Lender shall not enforce the liability and
obligation of Borrower to perform and observe the obligations contained in the
Note, this Agreement, the Pledge Agreement or the other Loan Documents by any
action or proceeding wherein a money judgment shall be sought against Borrower,
except that Lender may bring a foreclosure action, an action for specific
performance or any other appropriate action or proceeding to enable Lender to
enforce and realize upon its interest under the Note, this Agreement, the Pledge
Agreement and the other Loan Documents, or in the Collateral, or any other
collateral given to Lender pursuant to the Loan Documents; provided, however,
that, except as specifically provided herein, any judgment in any such action or
proceeding shall be enforceable against Borrower

 

84



--------------------------------------------------------------------------------



 



only to the extent of Borrower’s interest in the Collateral and in any other
collateral given to Lender, and Lender, by accepting the Note, this Agreement,
the Pledge Agreement and the other Loan Documents, agrees that it shall not sue
for, seek or demand any deficiency judgment against Borrower in any such action
or proceeding under, or by reason of, or in connection with, the Note, this
Agreement, the Pledge Agreement or the other Loan Documents. The provisions of
this Section 9.4 shall not, however, (a) constitute a waiver, release or
impairment of any obligation evidenced or secured by any of the Loan Documents;
(b) impair the right of Lender to name Borrower as a party defendant in any
action or suit for foreclosure and sale under the Pledge Agreement; (c) affect
the validity or enforceability of or any Guaranty made in connection with the
Loan or any of the rights and remedies of Lender thereunder; (d) impair the
right of Lender to obtain the appointment of a receiver; (e) constitute a
prohibition against Lender seeking a deficiency judgment against Borrower in
order to fully realize the security granted by the Pledge Agreement or
commencing any other appropriate action or proceeding in order for Lender to
exercise its remedies against the Collateral; or (f) constitute a waiver of the
right of Lender to enforce the liability and obligation of Borrower, by money
judgment or otherwise, to the extent of any loss, damage, cost, expense,
liability, claim or other obligation incurred by Lender (including attorneys’
fees and costs reasonably incurred) arising out of or in connection with the
following:
(i) fraud or willful misrepresentation by or on behalf of Borrower or Guarantor
or any Affiliate of any of them in connection with the Loan or any of the
Properties or the Collateral;
(ii) the gross negligence or willful misconduct of Borrower, any Mortgage
Borrower, Guarantor or any Affiliate of any of them in connection with the Loan,
the Mortgage Loan or any of the Properties or Collateral;
(iii) the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity, this Agreement or the Mortgages
concerning Environmental Laws or Hazardous Substances;
(iv) wrongful removal or destruction of the Collateral, any portion of any of
the Properties or any physical waste of any of the Properties by or on behalf of
Borrower, any Mortgage Borrower, Guarantor or any Affiliate of any of them;
(v) the breach of any Legal Requirement (including, without limitation, RICO)
mandating the forfeiture by Borrower of Collateral or any portion thereof, or by
any Mortgage Borrower of any Property or Properties owned by such Mortgage
Borrower or any portion thereof, in any case because of the conduct or purported
conduct of criminal activity by Borrower or any Restricted Party in connection
therewith;
(vi) intentionally omitted;
(vii) the misapplication or conversion by or on behalf of Borrower or any
Mortgage Borrower of (A) any Net Liquidation Proceeds After Debt Service or
Insurance Proceeds paid by reason of any Casualty, (B) any Awards received in
connection with a Condemnation, (C) any Rents collected during the continuance
of an Event of Default, (D) any Rents paid more than one (1) month in advance,
or (E) any distribution of Rent by any Mortgage Borrower to Borrower;

 

85



--------------------------------------------------------------------------------



 



(viii) the failure to pay charges for labor or materials or other charges
incurred by or on behalf of Borrower, any Mortgage Borrower, Guarantor or any
Affiliate of any of them that can create Liens on one or all of the Properties
(including any portion thereof) to the extent such Liens are not bonded over or
discharged in accordance with the Mortgage Loan Agreement or the other Mortgage
Loan Documents;
(ix) the failure of any security deposits, advance deposits or any other
deposits collected with respect to any of the Properties to be delivered to
Lender upon a foreclosure of one or more of the Properties or action in lieu
thereof, except to the extent any such security deposits were applied in
accordance with the terms and conditions of any of the Leases prior to the
occurrence of the Event of Default that gave rise to such foreclosure or action
in lieu thereof;
(x) the failure of Borrower to maintain its status as a Single Purpose Entity;
or
(xi) any failure by Borrower to pay any applicable transfer taxes, impositions
or similar payment imposed by a Governmental Authority in connection with any
foreclosure sale, or transfer in lieu of foreclosure, of all or any portion of
the Collateral which would otherwise be payable by Lender or any transferee
taking title to any such Collateral in connection with the implementation of
such actions.
Notwithstanding anything to the contrary in this Agreement, the Note or any of
the Loan Documents, (A) Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the U.S. Bankruptcy Code to file a claim for the full amount of
the Debt secured by the Pledge Agreement or to require that all collateral shall
continue to secure all of the Obligations in accordance with the Loan Documents,
and (B) Borrower shall be personally liable for the payment of the Obligations
(1) in the event of: (a) Borrower or any Mortgage Borrower filing a voluntary
petition under the Bankruptcy Code or any other federal or state bankruptcy or
insolvency law; (b) the filing by any Person of an involuntary petition against
Borrower or any Mortgage Borrower under the Bankruptcy Code or any other Federal
or state bankruptcy or insolvency law, in which Borrower or such Mortgage
Borrower colludes with or solicits or causes to be solicited petitioning
creditors; (c) Borrower or any Mortgage Borrower colluding to arrange and
thereafter filing an answer consenting to or otherwise acquiescing in or joining
in any involuntary petition filed against it, by any other Person under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law;
(d) Borrower or any Mortgage Borrower consenting to or acquiescing in or joining
in an application for the appointment of a custodian, receiver, trustee, or
examiner for Borrower or any Mortgage Borrower or the Collateral or any portion
of one or more of the Properties; or (e) Borrower or any Mortgage Borrower
making an assignment for the benefit of creditors, or admitting, in writing or
in any legal proceeding, its insolvency or inability to pay its debts as they
become due; (2) if the first Monthly Debt Service Payment Amount is not paid
when due; (3) if Borrower or any Mortgage Borrower fails to obtain Lender’s
prior written consent to any Indebtedness or voluntary Lien encumbering any
Property to the extent required by this Agreement or the Mortgages; or (4) if
Borrower or any Mortgage Borrower fails to obtain Lender’s prior written consent
to any Transfer, to the extent required by this Agreement or the Mortgages.

 

86



--------------------------------------------------------------------------------



 



Section 9.5 Matters Concerning Manager. (a) If (i) at any time, the Debt Service
Coverage Ratio for the immediately preceding twelve (12) month period is less
than 1.10 to 1.0 other than solely as a result of Market Conditions, (ii) an
Event of Default occurs and is continuing, (iii) the applicable Manager shall
become bankrupt or insolvent, (iv) a material default occurs by the Manager
under the applicable Management Agreement beyond any applicable grace and cure
periods, or (v) Manager commits gross negligence, malfeasance or willful
misconduct, Borrower shall, at the request of Lender, cause the Mortgage
Borrowers to remove the Properties from the application of the Management
Agreement and replace the applicable Manager with a manager unaffiliated with
Manager, Borrower, any Mortgage Borrower, Principal, Guarantor or any Person
controlling Manager, Borrower, Principal, any Mortgage Borrower or Guarantor
approved by Lender, who shall enter into a new management agreement (that will
apply to such Properties) on terms and conditions satisfactory to Lender, it
being understood and agreed that the management fee for such replacement manager
shall not exceed then prevailing market rates.
(b) The fees payable to the Manager shall not exceed the fees set out in
Section 5.1 and 5.2 of the Management Agreement, together with the other fees in
respect of the Properties managed by such Manager, from time to time required to
be paid under the Management Agreement with respect to the applicable
Properties, which other fees shall not exceed the fees previously paid with
respect to such Properties under the Management Agreement without first
obtaining the written approval of Lender to such increased fees.
Section 9.6 Servicer. (a) At the option of Lender, the Loan may be serviced by a
servicer/trustee (the “Servicer”) selected by Lender and Lender may delegate all
or any portion of its responsibilities under this Agreement and the other Loan
Documents to the Servicer pursuant to a servicing agreement (the “Servicing
Agreement”) between Lender and Servicer. Borrower shall be responsible for its
pro rata share of any reasonable set-up fees or any other initial costs relating
to or arising under the Servicing Agreement; Borrower shall not be responsible
for payment of the monthly servicing fee due to the Servicer under the Servicing
Agreement. Notwithstanding the foregoing, upon the occurrence and during the
continuance of an Event of Default, Borrowers shall pay (i) any liquidation fees
that may be due to Servicer under the Servicing Agreement in connection with the
exercise of any or all remedies permitted under this Agreement, (ii) any workout
fees and special servicing fees that may be due to Servicer under the Servicing
Agreement, which fees shall be due and payable by Borrowers on a periodic or
continuing basis in accordance with the Servicing Agreement, and (iii) the costs
of all property inspections and/or appraisals of the Properties (or any updates
to any existing inspection or appraisal) required under the Agreement or that a
Servicer may otherwise require under the Servicing Agreement (other than the
cost of annual inspections required to be borne by Servicer under the Servicing
Agreement).

 

87



--------------------------------------------------------------------------------



 



(b) Lender, or any Servicer selected by Lender in accordance with this
Section 9.6, acting solely for this purpose as the non-fiduciary agent of
Borrower (in such capacity, “Agent”), may maintain a register (the “Note
Register”). If Agent maintains a Note Register then therein it will record the
names and addresses of, and wire transfer instructions for, the Lender and any
Person subsequently acquiring any direct interest in the Note (each a “Holder”).
If it maintains a Note Register, upon the sale or transfer of a direct interest
in the Note or portion thereof, (i) the transferring Holder shall inform the
Agent in writing that such transfer has taken place and provide the Agent with
the name, address, wiring instructions and tax identification number of the
transferee and (ii) the Agent will record such information in the Note Register.
Any Person in whose name the Note or interest therein is so registered shall be
deemed and treated as the sole owner and Holder thereof for all purposes of this
Agreement. If Agent maintains a Note Register, no transfer of a direct interest
in the Note or portion thereof shall be effective unless it has been recorded in
the Note Register pursuant to this Section 9.6(b). If Agent maintains a Note
Register, the Agent shall promptly provide the names and addresses of the Holder
or Holders to any other party hereto or any successor Holder or Holders upon
written request and any such Person may, without further investigation,
conclusively rely upon such information. The Agent shall have no liability to
any Person for the provision of any such names and addresses.
Section 9.7 Intentionally Omitted.
Section 9.8 Restructuring of Loan.
(a) Lender, without in any way limiting Lender’s other rights hereunder, in its
sole and absolute discretion, shall have the right at any time prior to a
Securitization to require Borrower to restructure the Loan into additional
multiple notes (which may include component notes and/or senior and junior
notes) and/or to create participation interests in the Loan; provided that (i)
the total principal amount of the Loan shall equal the total principal amount of
the Loan immediately prior to the restructuring and (ii) except in the case of
the occurrence of an Event of Default or of a Casualty or Condemnation that
results in the payment of principal under the Loan, the debt service payments on
the Loan shall equal the debt service payments which would have been payable
under the Loan had the restructuring not occurred.
(b) Prior to the sale of the Loan Documents in connection with a Securitization,
Borrower shall cooperate with all reasonable requests of Lender in order to
restructure the Loan and shall, upon ten (10) Business Days written notice from
Lender, which notice shall include the forms of documents for which Lender is
requesting execution and delivery, (i) execute and deliver such documents,
provided that such documents are on substantially the same terms and conditions
as the Loan Documents and (ii) cause Borrower’s counsel to deliver such legal
opinions as are comparable to the legal opinions delivered by Borrower’s counsel
with respect to the Loan, as, in each of the cases of clauses (i) and (ii)
above, shall be reasonably required by Lender and required by any Rating Agency
in connection therewith, all in form and substance reasonably satisfactory to
Lender, including, without limitation, the severance of this Agreement, the
Pledge Agreement and the other Loan Documents if requested.
(c) Except as may be required in connection with a Securitization pursuant to
Section 9.1 hereof, Borrower shall not be obligated to pay any costs or expenses
incurred in connection with any such restructuring as set forth in this
Section 9.8, other than Borrower’s legal fees up to $25,000.

 

88



--------------------------------------------------------------------------------



 



ARTICLE 10
MISCELLANEOUS
Section 10.1 Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Obligations are outstanding and unpaid unless a
longer period is expressly set forth herein or in the other Loan Documents.
Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the legal representatives, successors and
assigns of such party. All covenants, promises and agreements in this Agreement,
by or on behalf of each party, shall inure to the benefit of the legal
representatives, successors and assigns of the other party.
Section 10.2 Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive. Whenever this
Agreement expressly provides that Lender may not withhold its consent or its
approval of an arrangement or term, such provisions shall also be deemed to
prohibit Lender from delaying or conditioning such consent or approval.
Section 10.3 Governing Law.
(a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS MADE BY
LENDER AND ACCEPTED BY EACH BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS
OF THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS
(UNLESS OTHERWISE EXPRESSLY STATED IN SUCH OTHER LOAN DOCUMENT) AND THE
OBLIGATIONS ARISING HEREUNDER AND THEREUNDER (UNLESS OTHERWISE EXPRESSLY STATED
IN SUCH OTHER LOAN DOCUMENT) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND
ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA TO THE FULLEST EXTENT
PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT,
THE NOTE AND/OR THE OTHER LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE
OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

 

89



--------------------------------------------------------------------------------



 



(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT LENDER’S
OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND
APPOINT:
CT Corporation System
111 Eighth Avenue
New York, New York 10011
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO EACH BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE
DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE
PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT
HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE
AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT
AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF
PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED
AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT
LEAVING A SUCCESSOR. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF LENDER
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST BORROWER IN ANY OTHER JURISDICTION.
Section 10.4 Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower or Lender therefrom, shall in any event be effective unless the same
shall be in a writing signed by the party against whom enforcement is sought,
and then such waiver or consent shall be effective only in the specific
instance, and for the purpose, for which given. Except as otherwise expressly
provided herein, no notice to, or demand on Borrower, shall entitle Borrower to
any other or future notice or demand in the same, similar or other circumstances
(unless such future notice or demand is otherwise required to be given).

 

90



--------------------------------------------------------------------------------



 



Section 10.5 Delay Not a Waiver. Neither any failure nor any delay on the part
of any party in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder, or under the Note or under any other Loan Document, or any other
instrument given as security therefor, shall operate as or constitute a waiver
thereof, nor shall a single or partial exercise thereof preclude any other
future exercise, or the exercise of any other right, power, remedy or privilege.
In particular, and not by way of limitation, by accepting payment after the due
date of any amount payable under this Agreement, the Note or any other Loan
Document, Lender shall not be deemed to have waived any right either to require
prompt payment when due of all other amounts due under this Agreement, the Note
or the other Loan Documents, or to declare a default for failure to effect
prompt payment of any such other amount.
Section 10.6 Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document (each a “Notice”) shall be
given in writing and shall be effective for all purposes if hand delivered or
sent by (a) certified or registered United States mail, postage prepaid, return
receipt requested or (b) expedited prepaid delivery service, either commercial
or United States Postal Service, with proof of attempted delivery, and by
telecopier (with answer back acknowledged), addressed as follows (or at such
other address and Person as shall be designated from time to time by any party
hereto, as the case may be, in a written notice to the other parties hereto in
the manner provided for in this Section 10.6):

     
If to Lender:
  IVC Cole Mezz, LLC
 
  280 Park Avenue
 
  New York, New York 10017
 
  Attention: J. Christopher Hoeffel
 
  Telecopy: (212) 983-7073
 
   
with a copy to:
  Gibson Dunn & Crutcher LLP
 
  200 Park Avenue
 
  New York, New York 101660193
 
  Attention: David J. Furman, Esq.
 
  Telecopy: (212) 351-4035
 
   
If to Borrower:
  c/o Cole Real Estate Investments
 
  2555 East Camelback Road, Suite 400
 
  Phoenix, Arizona 85016
 
  Attention: Legal Department
 
  Facsimile No. 480-449-7012
 
   
with a copy to:
  Kutak Rock LLP
 
  8601 N. Scottsdale Road, Suite 300
 
  Scottsdale, Arizona 85253
 
  Attention: Mitch Padover
 
  Facsimile No. 480-429-5001

 

91



--------------------------------------------------------------------------------



 



A notice shall be deemed to have been given: (i) in the case of hand delivery,
at the time of delivery; (ii) in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; (iii) in the case
of expedited prepaid delivery and telecopy, upon the first attempted delivery on
a Business Day; or (iv) in the case of telecopy, upon sender’s receipt of a
machine-generated confirmation of successful transmission after advice by
telephone to recipient that a telecopy notice is forthcoming. Any failure to
deliver a notice by reason of a change of address not given in accordance with
this Section 10.6, or any refusal to accept a notice, shall result in the notice
being deemed to have been given when delivery was attempted. Any notice required
or permitted to be given by any party hereunder or under any other Loan Document
may be given by its respective counsel. Additionally, any notice required or
permitted to be given by Lender hereunder or under any other Loan Document may
also be given by the Servicer.
Section 10.7 Trial by Jury. BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY
OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY
FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD
TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY BORROWER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.
Section 10.8 Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.
Section 10.9 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
Section 10.10 Preferences. Lender shall have the continuing and exclusive right
to apply or reverse and reapply any and all payments made by Borrower to any
portion of the Debt provided such reapplication is consistent with the
provisions of this Agreement. To the extent Borrower makes a payment or payments
to Lender, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds received, the Obligations hereunder or part thereof intended
to be satisfied shall be revived and continue in full force and effect, as if
such payment or proceeds had not been received by Lender.

 

92



--------------------------------------------------------------------------------



 



Section 10.11 Waiver of Notice. Borrower hereby expressly waives, and shall not
be entitled to any notices of any nature whatsoever from Lender except with
respect to matters for which this Agreement or the other Loan Documents
specifically and expressly provide for the giving of notice by Lender to
Borrower and except with respect to matters for which Borrower is not, pursuant
to applicable Legal Requirements, permitted to waive the giving of notice.
Section 10.12 Remedies of Borrower. In the event that a claim or adjudication is
made that Lender or its agents have acted unreasonably or unreasonably delayed
acting in any case where by law or under this Agreement or the other Loan
Documents, Lender or such agent, as the case may be, has an obligation to act
reasonably or promptly, Borrower agrees that neither Lender nor its agents shall
be liable for any monetary damages, and Borrower’s sole remedies shall be
limited to commencing an action seeking injunctive relief or declaratory
judgment. The parties hereto agree that any action or proceeding to determine
whether Lender has acted reasonably shall be determined by an action seeking
declaratory judgment. Further it is agreed Lender shall not be in default under
this Agreement, or under any other Loan Document, unless a written notice
specifically setting forth the claim of Borrower shall have been given to Lender
within sixty (60) days after Borrower first had knowledge of the occurrence of
the event which Borrower alleges gave rise to such claim and Lender does not
remedy or cure the default, if any there be, promptly thereafter.
Section 10.13 Expenses; Indemnity. (a) Borrower covenants and agrees to pay or,
if Borrower fails to pay, to reimburse, Lender upon receipt of notice from
Lender for all reasonable costs and expenses (including reasonable attorneys’
fees and disbursements) incurred by Lender in connection with (i) the
preparation, negotiation, execution and delivery of this Agreement and the other
Loan Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower
(including, without limitation, any opinions reasonably requested by Lender as
to any legal matters arising under this Agreement or the other Loan Documents
with respect to the Properties); (ii) Borrower’s ongoing performance of and
compliance with Borrower’s respective agreements and covenants contained in this
Agreement and the other Loan Documents on its part to be performed or complied
with after the Closing Date, including, without limitation, confirming
compliance with environmental and insurance requirements; (iii) the negotiation,
preparation, execution, delivery and administration of any consents, amendments,
waivers or other modifications to this Agreement and the other Loan Documents
requested by Borrower or otherwise required hereunder and any other documents or
matters requested by Borrower or otherwise required hereunder; (iv) securing
Borrower’s compliance with any requests made pursuant to the provisions of this
Agreement; (v) the filing and recording fees and expenses, title insurance and
reasonable fees and expenses of counsel for providing to Lender all reasonably
required legal opinions, and other similar expenses incurred in creating and
perfecting the Liens in favor of Lender pursuant to this Agreement and the other
Loan Documents; (vi) subject to Section 9.4 hereof, enforcing or preserving any

 

93



--------------------------------------------------------------------------------



 



rights, either in response to third party claims or in prosecuting or defending
any action or proceeding or other litigation, in each case against, under or
affecting Borrower, this Agreement, the other Loan Documents, any of the
Properties, or any other security given for the Loan; and (vii) subject to
Section 9.4 hereof, enforcing any Obligations of or collecting any payments due
from Borrower under this Agreement, the other Loan Documents or with respect to
any Property or in connection with any refinancing or restructuring of the
credit arrangements provided under this Agreement in the nature of a “work-out”
or of any insolvency or bankruptcy proceedings; provided, however, that Borrower
shall not be liable for the payment of any such costs and expenses to the extent
the same arise by reason of the gross negligence, illegal acts, fraud or willful
misconduct of Lender. Any cost and expenses due and payable to Lender may be
paid from any amounts in the Lockbox Account. It is further acknowledged that to
the extent any of the foregoing costs and expenses are incurred by Lender in
connection with a restructuring of the Loan pursuant to Sections 9.8(a) and (b)
above, then the payment by Borrower of such costs and expenses under this
Section 10.13 shall be subject to the provisions of Section 9.8(c).
(b) Subject to Section 9.4 hereof, Borrower shall indemnify, defend and hold
harmless Lender from and against any and all other liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs, expenses
and disbursements of any kind or nature whatsoever (including, without
limitation, the reasonable fees and disbursements of counsel for Lender in
connection with any investigative, administrative or judicial proceeding
commenced or threatened, whether or not Lender shall be designated a party
thereto), that may be imposed on, incurred by, or asserted against Lender in any
manner relating to or arising out of (i) any material breach by Borrower of its
Obligations under, or any material misrepresentation by Borrower contained in,
this Agreement or the other Loan Documents, or (ii) the use or intended use of
the proceeds of the Loan (collectively, the “Indemnified Liabilities”);
provided, however, that Borrower shall not have any obligation to Lender
hereunder to the extent that such Indemnified Liabilities arise from the gross
negligence, illegal acts, fraud or willful misconduct of Lender. To the extent
that the undertaking to indemnify, defend and hold harmless set forth in the
preceding sentence may be unenforceable because it violates any law or public
policy, Borrower shall pay the maximum portion that Borrower is permitted to pay
and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by Lender.
(c) Borrower covenants and agrees to pay for or, if Borrower fails to pay, to
reimburse Lender for, any reasonable fees and expenses incurred by any Rating
Agency in connection with any Rating Agency review of the Loan, the Loan
Documents or any transaction contemplated thereby or any consent, approval,
waiver or confirmation obtained from such Rating Agency pursuant to the terms
and conditions of this Agreement or any other Loan Document and Lender shall be
entitled to require payment of such fees and expenses as a condition precedent
to the obtaining of any such consent, approval, waiver or confirmation.
Section 10.14 Schedules Incorporated. The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

 

94



--------------------------------------------------------------------------------



 



Section 10.15 Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.
Section 10.16 No Joint Venture or Partnership; No Third Party Beneficiaries. (a)
Borrower and Lender intend that the relationships created hereunder and under
the other Loan Documents be solely that of borrower and lender. Nothing herein
or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in any of the Properties other than that of
mortgagee, beneficiary or lender.
(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.
Section 10.17 Publicity. All news releases, publicity or advertising by Borrower
or any of Borrower’s Affiliates through any media intended to reach the general
public which refers to the Loan Documents or the financing evidenced by the Loan
Documents, to Lender or any of its Affiliates shall be subject to the prior
approval of Lender.
Section 10.18 Waiver of Marshalling of Assets. To the fullest extent permitted
by law, Borrower, for itself and its successors and assigns, waives all rights
to a marshalling of the assets of Borrower, Borrower’s partners and others with
interests in Borrower, and of any of the Properties, or to a sale in inverse
order of alienation in the event of foreclosure of one or more of the Mortgages,
and agrees not to assert any right under any laws pertaining to the marshalling
of assets, the sale in inverse order of alienation, homestead exemption, the
administration of estates of decedents, or any other matters whatsoever to
defeat, reduce or affect the right of Lender under the Loan Documents to a sale
of any Property for the collection of the Debt without any prior or different
resort for collection or of the right of Lender to the payment of the Debt out
of the net proceeds of the Properties in preference to every other claimant
whatsoever.
Section 10.19 Waiver of Counterclaim. Borrower hereby waives the right to assert
a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.

 

95



--------------------------------------------------------------------------------



 



Section 10.20 Conflict; Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.
Section 10.21 Brokers and Financial Advisors. Each party hereby represents to
the other that it has dealt with no financial advisors, brokers, underwriters,
placement agents, agents or finders in connection with the transactions
contemplated by this Agreement. Each party agrees to indemnify, defend and hold
the other harmless from and against any and all claims, liabilities, costs and
expenses of any kind (including reasonable attorneys’ fees and expenses) in any
way relating to or arising from a claim by any Person that such Person acted on
behalf of such party in connection with the transactions contemplated herein.
The provisions of this Section 10.21 shall survive the expiration and
termination of this Agreement and the payment of the Debt.
Section 10.22 Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, including, without limitation,
the Loan Application and Term Sheet dated January 27, 2010 (the “Loan
Application”) between Guarantor and Mortgage Lender are superseded by the terms
of this Agreement and the other Loan Documents.
Section 10.23 Cumulative Rights. All of the rights of Lender under this
Agreement and under each of the other Loan Documents and any other agreement now
or hereafter executed in connection herewith or therewith, shall be cumulative
and may be exercised singly, together, or in such combination as Lender may
determine in its sole judgment.
Section 10.24 Counterparts. This Agreement may be executed in several
counterparts, each of which when executed and delivered is an original, but all
of which together shall constitute one instrument. In making proof of this
Agreement, it shall not be necessary to produce or account for more than one
such counterpart which is executed by the party against whom enforcement of this
Agreement is sought.
Section 10.25 Time is of the Essence. Time is of the essence of each provision
of this Agreement and the other Loan Documents.

 

96



--------------------------------------------------------------------------------



 



Section 10.26 Consent of Holder or Agent. Wherever this Agreement refers to
Lender’s consent or discretion or other rights, such references to Lender shall
be deemed to refer to any holder of the Loan. The holder of the Loan may from
time to time appoint a trustee or servicing agent, and Borrower shall be
entitled to rely upon written instructions executed by a purported officer of
the holder of the Loan as to the extent of authority delegated to any such
trustee or servicing agent from time to time and determinations made by such
trustee or servicing agent to the extent identified as within the delegated
authority of such trustee or servicing agent, unless and until such instructions
are superseded by further written instructions from the holder of the Loan.
Section 10.27 Successor Laws. Any reference in this Agreement to any statute or
regulation shall be deemed to include any successor statute or regulation.
Section 10.28 Reliance on Third Parties. Lender may perform any of its
responsibilities hereunder through one or more agents, attorneys or independent
contractors. In addition, Lender may conclusively rely upon the advice or
determinations of any such agents, attorneys or independent contractors in
performing any discretionary function under the terms of this Agreement.
Section 10.29 Direction of Mortgage Borrowers. Borrower and Lender hereby
acknowledge and agree that, as to any clauses or provisions contained in this
Agreement or any of the other Loan Documents to the effect that (i) Borrower
shall cause Mortgage Borrowers to act or to refrain from acting in any manner or
(ii) Borrower shall cause to occur or not to occur, or otherwise be obligated in
any manner with respect to, any matters pertaining to Mortgage Borrowers or the
Properties, or (iii) other similar effect, such clause or provision, in each
case, is intended to mean, and shall be construed as meaning, that Borrower has
undertaken to act and is obligated to act only in Borrower’s capacity as the
direct or indirect holder of all of the equity interests in Mortgage Borrowers
but not directly with respect to Mortgage Borrowers or the Properties or in any
other manner which would violate any of the covenants contained in
Section 4.1.30 hereof or other similar covenants contained in Borrower’s
organizational documents.
ARTICLE 11
MORTGAGE LOAN
Section 11.1 Mortgage Loan Notice.
(a) Promptly after receipt (but no more than two (2) Business Days after
receipt), Borrower will deliver (or cause each Mortgage Borrower to deliver) to
Lender a true, correct and complete copy of all material notices, demands,
requests or material correspondence (including electronically transmitted items)
received from Mortgage Lender by any Mortgage Borrower or any guarantor under
the Mortgage Loan Documents.
(b) Unless otherwise delivered to Lender pursuant to the provisions of
Section 5.1.11 hereof, Borrower will deliver (or cause each Mortgage Borrower to
deliver) to Lender all of the financial statements, reports, certificates and
related items delivered or required to be delivered by Mortgage Borrowers to
Mortgage Lender under the Mortgage Loan Documents as and when due under the
Mortgage Loan Documents.

 

97



--------------------------------------------------------------------------------



 



Section 11.2 Mortgage Loan Estoppels.
(a) After written request by Lender, Borrower shall (or shall cause each
Mortgage Borrower to) from time to time, use reasonable efforts to obtain from
Mortgage Lender such estoppel certificates with respect to the status of the
Mortgage Loan and compliance by each Mortgage Borrower with the terms of the
Mortgage Loan Documents as may reasonably be requested by Lender. In the event
or to the extent that Mortgage Lender is not legally obligated to deliver such
estoppel certificates and is unwilling to deliver the same, or is legally
obligated to deliver such estoppel certificates but breaches such obligation,
then Borrower shall not be in breach of this provision so long as Borrower
furnishes to Lender estoppels executed by each Mortgage Borrower, each expressly
representing to Lender the information requested by Lender regarding the status
of the Mortgage Loan and the compliance by each Mortgage Borrower with the terms
of the Mortgage Loan Documents. Subject to Section 9.4 hereof, Borrower hereby
indemnifies Lender from and against all liabilities, obligations, losses,
damages, penalties, assessments, actions, or causes of action, judgments, suits,
claims, demands, costs, expenses (including reasonable attorneys’ and other
professional fees, whether or not suit is brought and settlement costs) and
reasonable disbursements of any kind or nature whatsoever which may be imposed
on, actually incurred by, or asserted against Lender based in whole or in part
upon any fact, event, condition, or circumstances relating to the Mortgage Loan
which was misrepresented in any material respect by Borrower in, or which
warrants disclosure and was omitted from such estoppel executed by the Mortgage
Borrowers.
Section 11.3 Intercreditor Agreement.
(a) Borrower hereby acknowledges and agrees that (a) an Intercreditor Agreement
(as modified, amended, supplemented or replaced from time to time, the
“Intercreditor Agreement”) entered into by and among Lender and Mortgage Lender
will be solely for the benefit of Lender and Mortgage Lender, (b) none of
Borrower or the Mortgage Borrowers shall be intended third-party beneficiaries
of any of the provisions therein, and (c) none of Borrower or the Mortgage
Borrowers shall have any rights thereunder or shall be entitled to rely on any
of the provisions contained therein. Neither of Lender or Mortgage Lender shall
have any obligation to disclose to Borrower or any Mortgage Borrower the
contents of the Intercreditor Agreement. Borrower’s obligations hereunder are
and will be independent of the Intercreditor Agreement and shall remain
unmodified by the terms and provisions thereof.
(b) In the event Lender is required pursuant to the terms of any Intercreditor
Agreement to pay over any payment or distribution of assets, whether in cash,
property or securities which is applied to the Debt, including, without
limitation, any proceeds of the Property previously received by Lender on
account of the Loan to Mortgage Lender to be applied to the “Debt” under and as
defined in the Mortgage Loan Agreement, then any amount so paid shall continue
to be owing pursuant to the Loan Documents as part of the Debt notwithstanding
the prior receipt of such payment by Lender.

 

98



--------------------------------------------------------------------------------



 



Section 11.4 Intentionally Omitted.
Section 11.5 Discussions with Mortgage Lender. In connection with the exercise
of its rights as set forth in the Loan Documents, Lender shall have the right at
any time to discuss the Properties, the Mortgage Loan or any other matter
directly with Mortgage Lender or Mortgage Lender’s consultants, agents or
representatives without notice to or permission from Borrower or Mortgage
Borrowers, nor shall Lender have any obligation to disclose such discussions or
the contents thereof with Borrower or Mortgage Borrowers.
Section 11.6 Independent Approval Rights. If any action, proposed action or
other decision is consented to or approved by Mortgage Lender, such consent or
approval shall not, except as and to the extent herein provided otherwise, be
binding or controlling on Lender. Borrower hereby acknowledges and agrees that
(i) the risks of Mortgage Lender in making the Mortgage Loan are different from
the risks of Lender in making the Loan, (ii) in determining whether to grant,
deny, withhold or condition any requested consent or approval Mortgage Lender
and Lender may reasonably reach different conclusions, and (iii) except as and
to the extent herein provided otherwise, Lender has an absolute independent
right to grant, deny, withhold or condition any requested consent or approval
based on its own point of view. Further, the good faith denial by Lender of a
requested consent or approval shall not create any liability or other obligation
of Lender if the denial of such consent or approval results directly or
indirectly in a default under the Mortgage Loan, and Borrower hereby waives any
claim of liability against Lender arising from any such denial.
THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK

 

99



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

            COLE MEZZCO CCPT I, LLC, a
Delaware limited liability company
      By:   /s/ D. Kirk McAllaster, Jr.         Name:   D. Kirk McAllaster, Jr. 
      Its: Authorized Signatory   

[signatures continue on following page]

 

100



--------------------------------------------------------------------------------



 



            IVC COLE MEZZ, LLC, a Delaware
limited liability company
      By:   /s/ Dean Ravosa         Name:   Dean Ravosa        Its: Authorized
Signatory     

 

101



--------------------------------------------------------------------------------



 



SCHEDULE I
(List of Mortgage Borrowers)
1. Cole AH Indianapolis IN, LLC
2. Cole BB Tupelo MS, LLC
3. Cole CO Pecan Park TX, LP
4. Cole CO Austin TX, LP
5. Cole CO Hurst TX, LP
6. Cole CV Duncanville TX, LP
7. Cole CV Independence MO, LLC
8. Cole LO Jonesboro AR, LLC
9. Cole LO Texas City TX, LP
10. Cole RA Bangor ME, LLC
11. Cole RA Buxton ME II, LLC
12. Cole EK Murfreesboro TN, LLC
13. Cole EK Philadelphia PA, LLC
14. Cole RA Warren OH, LLC
15. Cole RA Wheelersburg OH, LLC
16. Cole SW Angola IN, LLC
17. Cole SW Ashtabula OH, LLC
18. Cole SW Boardman OH, LLC
19. Cole WG Cahokia IL, LLC
20. Cole WG Cleveland OH, LLC
21. Cole WG Houston TX, LP
22. Cole WG Lawrence KS, LLC

 

102



--------------------------------------------------------------------------------



 



SCHEDULE II
(Rent Roll/Leases)

                          Right of First Refusal/ Tenant   Property Address  
Lease Date   Right of First Offer
Apria Healthcare
  7353 Company Drive, Indianapolis IN   7/7/93   NONE
Best Buy
  3040 N. Gloster St., Tupelo MS   12/3/04   NONE
Conn’s
  11101 Pecan Park Blvd., Austin TX   9/15/02   NONE
Conn’s
  2531 West Anderson Lane, Austin TX   4/15/02   NONE
Conn’s
  747 NE Loop 820, Hurst TX   4/14/04   NONE
CVS
  603 South Cedar Ridge Drive, Duncanville TX   3/17/00   NONE
CVS
  11115 East U.S. Highway 24, Independence MO   12/10/99   NONE
Lowe’s
  2111 Fair Park Boulevard, Jonesboro AR   11/18/92   NONE
Lowe’s
  3620 Emmett F Lowry Expy, Texas City TX   12/5/94   NONE
Rite Aid
  713 Broadway Street, Bangor ME   6/10/97   NONE
Rite Aid
  226 Parker Farm Road, Buxton ME   11/28/97   See §39
Rite Aid
  1696 Middle Tennessee Boulevard, Maufreesboro TN   9/3/98   NONE
Rite Aid
  1334 Windrim Avenue, Philadelphia PA   11/12/98   NONE
Rite Aid
  1560 Parkman Road NW, Warren OH   8/10/99   NONE
Rite Aid
  8130 Ohio River Road, Wheelersburg OH   8/25/97   NONE
Sherwin-Williams
  1902 North Wayne Street, Angola IN   10/12/00   NONE
Sherwin-Williams
  2375 West Prospect Road, Ashtabula OH   1/21/04   NONE
Sherwin-Williams
  4040 South Avenue, Boardman OH   5/29/03   NONE
Walgreens
  1201 Camp Jackson Road, Cahokia IL   9/7/93   See §27
Walgreens
  15609 Lakeshore Blvd, Cleveland OH   9/27/93   See §25
Walgreens
  5202 Almeda Drive, Houston TX   6/25/93   See §31
Walgreens
  400 West 23rd St., Lawrence KS   2/4/93   See §27

 

103



--------------------------------------------------------------------------------



 



SCHEDULE III
(Required Repairs/Deadlines For Completion)

 

104



--------------------------------------------------------------------------------



 



SCHEDULE IV
(Organizational Structure)

 

105



--------------------------------------------------------------------------------



 



SCHEDULE V
(Allocated Loan Amounts)

 

106



--------------------------------------------------------------------------------



 



SCHEDULE VI
(Property Descriptions)
1. Apria Healthcare, 7353 Company Drive, Indianapolis, IN
2. Best Buy, 3040 N. Gloster Street., Tupelo, MS
3. Conn’s, 11101 Pecan Park Boulevard., Austin, TX
4. Conn’s, 2531 West Anderson Lane, Austin, TX
5. Conn’s, 747 NE Loop 820, Hurst, TX
6. CVS, 603 South Cedar Ridge Drive, Duncanville, TX
7. CVS, 11115 East US Highway 24, Independence, MO
8. Lowe’s, 2111 Fair Park Boulevard, Jonesboro, AR
9. Lowe’s 3620 Emmett F. Lowry Expressway, Texas City, TX
10. Rite Aid, 713 Broadway Street, Bangor, ME
11. Rite Aid, 226 Parker Farm Road, Buxton, ME
12. Rite Aid, 1696 Middle Tennessee Boulevard, Murfreesboro, TN
13. Rite Aid, 1334 Windrim Avenue, Philadelphia, PA
14. Rite Aid, 1560 Parkman Road NW, Warren, OH
15. Rite Aid, 8130 Ohio River Road, Wheelersburg, OH
16. Sherwin-Williams, 1902 North Wayne Street, Angola, IN
17. Sherwin-Williams, 2375 West Prospect Road, Ashtabula, OH
18. Sherwin-Williams, 4040 South Avenue, Boardman, OH
19. Walgreens, 1201 Camp Jackson Road, Cahokia, IL
20. Walgreens, 15609 Lakeshore Boulevard, Cleveland, OH
21. Walgreens, 5202 Almeda Drive, Houston, TX
22. Walgreens, 400 West 23rd Street, Lawrence, KS

 

107



--------------------------------------------------------------------------------



 



SCHEDULE VII
(Intentionally Omitted)

 

108



--------------------------------------------------------------------------------



 



SCHEDULE VIII
(Intentionally Omitted)

 

109



--------------------------------------------------------------------------------



 



SCHEDULE IX
(Properties in a Flood Zone)

          Property Name   Project Address:   Flood Zone (from PCA)  
Lowe’s Jonesboro
  2111 Fair Park Boulevard,
Jonesboro, AR, 72401   X and AE
 
       
Rite Aid Wheelersburg
  8130 Ohio River Road,
Wheelersburg, OH, 45694   AE
 
       
Best Buy Tupelo
  3040 North Gloster Street,
Tupelo, MS, 38804   AE
 
       
Walgreens Cahokia
  1201 Camp Jackson Road,
Cahokia, IL   AH

 

110



--------------------------------------------------------------------------------



 



SCHEDULE X

(Mortgage Loan Documents)
Each of the following documents is dated as of April 1, 2010, unless otherwise
indicated. Each of the following documents is as the same may hereafter, from
time to time, be supplemented, amended, modified or extended by one or more
agreements supplemental thereto. Any capitalized term used below, but not
otherwise defined, shall have the meaning given such term in the Loan Agreement
(defined below).

  1.  
Loan Agreement (the “Loan Agreement”) by and between Borrowers listed on
Schedule I attached thereto, as Borrower (“Borrowers”), and The Royal Bank of
Scotland plc, as Lender (“Lender”);

  2.  
$35,600,000.00 Promissory Note of Borrower to Lender;

  3.  
Environmental Indemnity Agreement by Borrower and Cole Credit Property Trust,
Inc. (“Guarantor”) for the benefit of Lender;

  4.  
Assignment of Management Agreement and Subordination of Management Fees by and
among Lender, Borrowers and Cole Realty Advisors, Inc., as manager (“Manager”);

  5.  
Management Agreement Side Letter from Borrowers and Manager in favor of Lender
and IVC Cole Mezz, LLC;

  6.  
Guaranty of Recourse Obligations by Guarantor for the benefit of Lender;

  7.  
Cash Management Agreement by and among Borrowers, Lender and Wells Fargo Bank,
N.A., as Agent and acknowledged and agreed by Manager;

  8.  
Blocked Account Control Agreement (“Lockbox and Lockbox Account — Automatic
Sweep/Frozen”) by and among Cole Operating Partnership I LP, Lender and JPMorgan
Chase Bank, N.A. (“Depositary”);

  9.  
Agreement to Adjust Interest Rate by and among Borrowers, Lender and Guarantor;

    10.  
Post Closing Letter dated as of April 1, 2010 from the Borrower to the Lender;

  11.  
Deed of Trust, Security Agreement and Fixture Filing, by Cole CV Duncanville TX,
LP, as grantor, to Ron R. J. Dold, as trustee, for the benefit of Lender, as
beneficiary;

  12.  
Deed of Trust, Security Agreement and Fixture Filing, by Cole LO Texas City TX,
LP, as grantor, to Ron R. J. Dold, as trustee, for the benefit of Lender, as
beneficiary;

  13.  
Deed of Trust, Security Agreement and Fixture Filing, by Cole LO Texas City TX,
LP, as grantor, to Ron R. J. Dold, as trustee, for the benefit of Lender, as
beneficiary;

  14.  
Deed of Trust, Security Agreement and Fixture Filing, by Cole WG Houston TX, LP,
as grantor, to Ron R. J. Dold, as trustee, for the benefit of Lender, as
beneficiary;

  15.  
Deed of Trust, Security Agreement and Fixture Filing, by Cole CO Hurst TX, LP,
as grantor, to Ron R. J. Dold, as trustee, for the benefit of Lender, as
beneficiary;

  16.  
Deed of Trust, Security Agreement and Fixture Filing, by Cole CO Austin TX, LP,
as grantor, to Ron R. J. Dold, as trustee, for the benefit of Lender, as
beneficiary;

  17.  
Deed of Trust, Security Agreement and Fixture Filing, by Cole CO Pecan Park TX,
LP, as grantor, to Ron R. J. Dold, as trustee, for the benefit of Lender, as
beneficiary;

  18.  
Mortgage, Security Agreement and Fixture Filing, by Cole SW Ashtabula OH TX,
LLC, as mortgagor, to Lender, as mortgagee;

  19.  
Deed of Trust and Security Agreement, by Cole BB Tupelo MS, LLC, as grantor to
First American Title Company, as trustee, for the benefit of Lender, as
beneficiary;

 

111



--------------------------------------------------------------------------------



 



  20.  
Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing, by Cole EK Murfreesboro TN, LLC, as grantor, to William L. Rosenberg, as
trustee, for the benefit of Lender, as beneficiary;

  21.  
Mortgage, Security Agreement and Fixture Filing, by Cole RA Wheelersburg OH,
LLC, as mortgagor, to Lender, as mortgagee;

  22.  
Mortgage, Security Agreement and Fixture Filing, by Cole RA Warren OH, LLC, as
mortgagor, to Lender, as mortgagee;

  23.  
Mortgage, Security Agreement and Fixture Filing, by Cole AH Indianapolis IN,
LLC, as mortgagor, to Lender, as mortgagee;

  24.  
Mortgage, Security Agreement, Assignment of Leases and Fixture Filing, by Cole
WG Lawrence KS, LLC, as mortgagor, to Lender, as mortgagee;

  25.  
Mortgage and Security Agreement and Fixture Filing, by Cole RA Bangor ME, LLC,
as mortgagor, to Lender, as mortgagee;

  26.  
Mortgage and Security Agreement and Fixture Filing, by Cole RA Buxton ME II,
LLC, as mortgagor, to Lender, as mortgagee;

  27.  
Mortgage, Security Agreement and Fixture Filing, by Cole WG Cleveland OH, LLC,
as mortgagor, to Lender, as mortgagee;

  28.  
Open-End Mortgage, Security Agreement and Fixture Filing, by Cole EK
Philadelphia PA, LLC, as mortgagor, to Lender, as mortgagee;

  29.  
Mortgage, Security Agreement and Fixture Filing, by Cole SW Angola IN, LLC, as
mortgagor, to Lender, as mortgagee;

  30.  
Mortgage, Security Agreement and Fixture Filing, by Cole WG Cahokia IL, LLC, as
mortgagor, to Lender, as mortgagee;

  31.  
Mortgage, Security Agreement and Fixture Filing, by Cole SW Boardman OH, LLC, as
mortgagor, to Lender, as mortgagee;

  32.  
Mortgage and Security Agreement, by Cole LO Jonesboro AR, LLC, as mortgagor, to
Lender, as mortgagee;

  33.  
Deed of Trust, Security Agreement, Assignment of Leases and Fixture Filing, by
Cole CV Independence MO, LLC, as grantor, to First American Title Company of the
Northwest and Midstates, Inc., as trustee, for the benefit of Lender, as
beneficiary;

  34.  
Assignment of Leases and Rents, by Cole SW Boardman OH, LLC, as assignor, to
Lender, as assignee;

  35.  
Assignment of Leases and Rents, by Cole WG Cahokia IL, LLC, as assignor, to
Lender, as assignee;

  36.  
Assignment of Leases and Rents, by Cole LO Jonesboro, LLC, as assignor, to
Lender, as assignee;

  37.  
Assignment of Leases and Rents, by Cole AH Indianapolis IN, LLC, as assignor, to
Lender, as assignee;

  38.  
Assignment of Leases and Rents, by Cole EK Philadelphia PA, LLC, as assignor, to
Lender, as assignee;

  39.  
Assignment of Leases and Rents, by Cole WG Cleveland OH, LLC, as assignor, to
Lender, as assignee;

  40.  
Assignment of Leases and Rents, by Cole CV Independence MO, LLC, as assignor, to
Lender, as assignee;

  41.  
Assignment of Leases and Rents, by Cole RA Buxton ME II, LLC, as assignor, to
Lender, as assignee;

 

112



--------------------------------------------------------------------------------



 



  42.  
Assignment of Leases and Rents, by Cole RA Bangor ME, LLC, as assignor, to
Lender, as assignee;

  43.  
Assignment of Leases and Rents, by Cole WG Lawrence KS, LLC, as assignor, to
Lender, as assignee;

  44.  
Assignment of Leases and Rents, by Cole SW Angola IN, LLC, as assignor, to
Lender, as assignee;

  45.  
Assignment of Leases and Rents, by Cole EK Murfreesboro TN, LLC, as assignor, to
Lender, as assignee;

  46.  
Assignment of Leases and Rents, by Cole RA Warren OH, LLC, as assignor, to
Lender, as assignee;

  47.  
Assignment of Leases and Rents, by Cole RA Wheelersburg OH, LLC, as assignor, to
Lender, as assignee;

  48.  
Assignment of Leases and Rents, by Cole BB Tupelo MS, LLC, as assignor, to
Lender, as assignee;

  49.  
Assignment of Leases and Rents, by Cole CO Pecan Park TX, LP, as assignor, to
Lender, as assignee;

  50.  
Assignment of Leases and Rents, by Cole CO Austin TX, LP, as assignor, to
Lender, as assignee;

  51.  
Assignment of Leases and Rents, by Cole CO Hurst TX, LP, as assignor, to Lender,
as assignee;

  52.  
Assignment of Leases and Rents, by Cole WG Houston TX, LP, as assignor, to
Lender, as assignee;

  53.  
Assignment of Leases and Rents, by Cole LO Texas City TX, LP, as assignor, to
Lender, as assignee;

  54.  
Assignment of Leases and Rents, by Cole CV Duncanville TX, LP, as assignor, to
Lender, as assignee;

  55.  
Assignment of Leases and Rents, by Cole SW Ashtabula OH, LLC, as assignor, to
Lender, as assignee;

56. Subordination, Non-disturbance and Attornment Agreements for each Property;
and

  57.  
UCC Financing Statements.

 

113